Case 2:19-cv-05704-ES-I\/|AH Document 1 Filed 02/14/19 Page 1 of 145 Page|D: 1

Connell Foley LLP

One Newark Center

l085 Raymond Boulevard, 19th Floor

Newark, New Jersey 07102

(973) 436-5800

Attorneys for Plaintiff, Days lnns Worldwide, Inc.

UNITED STATES DISTRICT COURT
DISTRICT OF NEW .}ERSEY

 

DAYS INNS WOBLDWIDE» INC» a civil A¢aon NO. 19-
Delaware Corporation,

Piaintiff, : VERIFIED
V_ , COMPLAINT

KRISHNA Q INVESTMENTS LLC, a
Geoi'gia Limitcd Liability Company;
RAMESH BHAGAT, an individuai; NIMESH
BHAGAT, an individual; and KAUSHAL
PATEL, an individual,

Defendants.

 

Plaintifl` Days Inns Worldwide, Inc., by its attorneys, Connell Folcy LLP, complaining cf

defendants Krishna Q investments LLC, Ramesh Bhagat, N;imcsh Bhagat, and Kaushal Patel says:
PARTIES, JURISDICTION AND VENUE

1. Plaintiff Days Inns Worldwide, Inc. (“DIW”) is a corporation organized and
existing under the laws of the State of Delaware, With its principal place of business in
Parsippany, New .lersey.

2. Defendant Krishna Q investments LLC (“Krislma”), on information and belief, is
a limited liability company organized and existing under the laws cf the State of Georgia, With

its principal place of business at 2451 Old Nationai Parkway, College Park, Georgia 30349.

DIW #42{]13
49(}2033-1

Case 2:19-cv-05704-ES-I\/|AH Document 1 Filed 02/14/19 Page 2 of 145 Page|D: 2

3. Defendant Ramesh Bhagat, on information and belief, is a member of Krishna and
a citizen of the State of Celifornia, having an address at 17414 VinWood Lane, Yorba Linda,
California 92886.

4. Defendant Nimesh Bhagat, on information and belief, is a member of Krislma and
a citizen of the State of California, having an address at 17414 Vinwood Lane, Yorba Linda,
California 92886.

5. Defendant Kaushai Patel, on information and belief, is a member of Krishna and a
citizen of the State of Georgia, having an address at 2451 Old National Parkway, College Parl<,
Georgia 30349.

6. Upon information and belief, Ramesh Bhagat, Nimesh Bhagat, and Kaushal Patel
are the only constituent members of Krishna.

7. The amount in controversy in this matter, exclusive of interest and costs, exceeds
the sum of $75,000.

8. This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.
§§ 1331, 1332, & 1338, 15 U.S.C. § 1121 and, With respect to certain claims, 28 U.S.C. § 1367.

9. This Court has personal jurisdiction over Krishna by virtue of, among other
things, section 17.6.3 of the September 30, 2011 franchise agreement by and between Krishna
and DlW (the “Franchise Agreement”), described in more detail below, pursuant to Which
Krishna has consented “to the non-exclusive personal jurisdiction of and venue in the New
Jersey state courts situated in Morris County, New Jersey and the United States District Court for
the District ofNeW Jersey . . . .”

10. This Court has personal jurisdiction over Ramesh Bhagat, Nimesh Bhagat, and

Kaushal Patel by virtue of, among other things, the terms of a guaranty (the “Guaranty”),

4902033-1

Case 2:19-cv-05704-ES-I\/|AH Document 1 Filed 02/14/19 Page 3 of 145 Page|D: 3

described in more detail below, pursuant to which Ramesh Bhagat, Nimesh Bhagat, and Kaushal
Patel acknowledged that they were personally bound by section 17 of the Franchise Agreernent.

ll. Venue is proper in this District pursuant to section 17.6.3 of the Franchise
Agreement, inasmuch as that provision contains an express waiver by Krishna of any objection
to venue in this District.

ALLEGATIONS COMMON TO ALL COUNTS
The Days Inn® Marks

12. DIW is one of the largest guest lodging facility franchise systems in the United
States, and is Widely known as a provider of guest lodging facility services.

13. DIW owns and has tire exclusive right to license the use of the service mark
DAYS INN and various related trade names, trademarks and service marks (certain of which are
on the principal register of the United States Patent and Trademark Office), logos, and
derivations thereof (the “Days Inn® Marks”), as well as the distinctive Days inn® System,
which provides guest iodging services to the public under the Days Inn® name and certain
services to its licensees, including a centralized reservation system, advertising, publicity, and
training services

14. DIW or its predecessors first used the DAYS INN mark in 1970 and the Days
Inn® Marks are in full force and effect. The registered Days Inn® Marks are incontestable
pursuant to 15 U.S.C. § 1065.

15. DIW has given notice to the public of the registration of the Days lnn® Marl<s as
provided in 15 U.S.C. § 1111.

l6. DIW uses or has used the words “Days Inn,” among others, as abbreviations of its

brand name.

4902033-1

Case 2:19-cv-O5704-ES-I\/|AH Document 1 Filed 02/14/19 Page 4 of 145 Page|D: 4

17. DIW has registered the Days Inn® Marks as service marks with the US Patent

and Trademark Office (“USPTO”) and owns, among others, the following valid Service mark

registrations for the Days Inn® Marks:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MARK orstcw REGis'rRATioN No REG:sTRAT:oN DATE cmss
1»soc-oAYs-1NN 2071394 Jun~i7-1997 42
oAYsaEAl< 1137073 iun-i?-isso 42
DAYs HoTEL 1518523 oec-27-1988 42
oAYs norm a
’ 4 _ _
Design_€clor 3 41523 run 3 2008 43
oan HorEL a ./-~~_
1518524 o c-27-i
suNsuRsr orsiGN E;_~‘mm*m\,@ e 988 42
DAYS lNN 1160430 rul-wiser 42
3441519 runs-2003 35, 43
oAYs zNN a oesign
oAYs lNN a sulTEs
3441522 - - 4
& Design/Co|or Jun 3 2008 3
oAYs ler a
1160431 - -1981
sunsuasr oEslcn wl 7 42
oAYs iNN a
sunburst §§ 3441518 runs-2003 35, 43

Design/Color

 

 

 

 

 

 

4902033~1

 

Case 2:19-cv-O5704-ES-I\/|AH Document 1 Filed 02/14/19 Page 5 of 145 Page|D: 5

 

DAYS |NN BUS|NESS
PLACE

2459053 Jun-lZ-ZOOI 42

 

 

DAYS SUiTES 1665307 NOV-19-1991 42

 

 

 

 

 

18. The USPTO registrations for the Days Inn® Marks are valid, subsisting and in
full force and effect and appear on the Principal Trademark Register of the USPTO. All of the
Days Inn® Marks have achieved incontestable status pursuant to the Lanham Act, 15 U.S.C. §
1065. Such incontestable federal registrations for the Days inn® Marks constitute conclusive
evidence of the validity of the Days Inn® Marks and DlW’s ownership of the Days Inn® Marks
and the exclusive right to use the marks nationwide

19. Through its franchise system, DIW markets, promotes, and provides services to
its guest lodging licensees throughout the United States. In order to identify the origin of their
guest lodging services, DIW allows its licensees to utilize the Days Inn® Marks and to promote
the Days Inn® brand name.

20. DlW has made, over the course of many years, and continues to make, extensive
use of the Days Inn® Marks. lt has advertised, marketed and provided services in connection
with the Days Inn® Marks to such an extent that consumers know and recognize the Days Inn®
Marks and associate them with DIW and the high-value lodging facilities and services it provides
to consumers

21. DIW has invested substantial effort over a long period of time, including the
expenditure of millions of doilars, to develop goodwill in its trade names and service marks to
cause consumers throughout the United States to recognize the Days Inn® Marks as distinctly

designating DIW guest lodging services as originating with DIW.

4902033-1

 

Case 2:19-cv-O5704-ES-I\/|AH Document 1 Filed 02/14/19 Page 6 of 145 Page|D: 6

22. 'l`he value of the goodwill developed in the Days Inn® Marks does not admit of
precise monetary calculation, but because DIW is one of the largest guest lodging facility
franchise systems in the United States and is widely known as a provider of guest lodging facility
services, the value of DIW’s goodwill exceeds hundreds of millions of dollars.

23. "fhe Days lnn® l\/larks are indisputably among the most famous in the United
States.

The Agreements Between The Parties

24. On or about September 30, 2011, DIW entered into the Franchise Agreement with
Krishna for the operation of a l23-room Days Inn® guest lodging facility located at 2451 Old
National Parkway, College Park, Georgia 30349, designated as Site No. 42013~96319~02 (the
“Facility”). A true copy of the Franchise Agreernent is attached hereto as Exhibit A.

25. On or about July 26, 2016, DIW and Krishna entered into a SynXis Subscription
Agreement (the “SynXis Agreement”) which governed Krishna’s access to and use of certain
computer programs, applications, features, and services, as well as any and all modifications,
corrections, updates, and enhancements to same. A true copy of the SynXis Agreement is
attached hereto as Exhibit B.

26. Pursuant to section 5 of the Franchise Agreement, Krishna was obligated to
operate a Days Inn® guest lodging facility for a fifteen-year term, during which time Krishna
Was permitted to use the Days Inn® Marks in association with the operation and use of the
Facility as part of the Days Inn® franchise system

27. Pursuant to section 7, section 18.2, and Schedule C of the Franchise Agreernent

and section 5 of the SynXis Agreement, Krishna was required to make certain periodic payments

4902033-|

Case 2:19-cv-O5704-ES-I\/|AH Document 1 Filed 02/14/19 Page 7 of 145 Page|D: 7

to DIW for royalties, system assessments, taxes, interest, reservation system user fees, SynXis
fees, and other fees (collectively, “Recurring Fees”).

28. Pursuant to section 7.3 of the Franchise Agreement, Krishna agreed that interest is
payable “on any past due amount payable to [DIW] under this [Franchise] Agreement at the rate
of l.5% per month or the maximum rate permitted by applicable law, Whichever is less, accruing
from the due date until the amount is paid.”

29. Pursuant to section 3.6 of the Franchise Agreement, Krishna was required to
prepare and submit monthly reports to DIW disciosing, among other things, the amount of gross
room revenue earned by Krishna at the Facility in the preceding month for purposes of
establishing the amount of royalties and other Recurring Fees due to DIW.

30. Pursuant to section 3.6 of the Franchise Agreement, Krishna agreed to maintain at
the Facility accurate financial information, including books, records, and accounts, relating to the
gross room revenue of the Facility and, pursuant to sections 3.6 and 4.8 of the Franchise
Agreement, Krishna agreed to allow DIW to examine, audit, and make copies of the entries in
these books, records, and accounts.

31. Pursuant to section 11.2 of the Franchise Agreement, DIW could terminate the
Franchise Agreement, with notice to Krishna, for various reasons, including Krishna’s (a) failure
to pay any amount due DIW under the Franchise Agreement, (b) failure to remedy any other
default of its obligations or warranties under the Franchise Agreement within 30 days after
receipt of written notice from DIW specifying one or more defaults under the Franchise
Agreement, and/or (c) receipt of two or more notices of default under the Franchise Agreement

in any one year period, whether or not the defaults were cured.

4902033-1

Case 2:19-cv-O5704-ES-I\/|AH Document 1 Filed 02/14/19 Page 8 of 145 Page|D: 8

32. Pursuant to section 12.1 of the Franchise Agreement, Krishna agreed that, in the
event of a termination of the Franchise Agreement pursuant to section 11.2, it would pay
liquidated damages to DIW in accordance with a formula specified in the Franchise Agreernent.

33. Section 18.1 of the Franchise Agreernent specifically set liquidated damages for
the Facility at the lesser of (i) 31,000.00 for each guest room of the Facility Krishna was
authorized to operate at the time of termination, or (ii) _the total amount of Recurring Fees
generated at the Facility during the twelve full calendar months of operation immediately
preceding the month in which termination occurs.

34. Section 13 of the Franchise Agreement specified Krishna’s obligations in the
event of a termination of the Franchise Agreernent, including its obligation to immediately cease
using all of the Days Inn® l\/iarks.

35. Pursuant to section 17.4 of the Franchise Agreement, Krishna agreed that the non-
prevailing party would “pay all costs and expenses, including reasonable attorneys’ fees,
incurred by the prevailing party to enforce this [Franchise] Agreement or collect amounts owed
under this [Franchise] Agreement.”

36. Effective as of the date of the Franchise Agreement, Ramesh Bhagat, Nimesh
Bhagat, and Kaushal Patel provided DIW with a Guaranty of Krishna’s obligations under the
Franchise Agreement. A true copy of the Guaranty is attached hereto as Exhibit C.

37. Pursuant to the terms of the Guaranty, Ramesh Bhagat, Nimesh Bhagat, and
Kaushal Patel agreed, among other things, that upon a default under the Franchise Agreement,
they would “immediately make each payment and perform or cause [Krishna] to perform, each

unpaid or unperformed obligation of [Krishna] under the [Franchise] Agreement.”

4902033-1

Case 2:19-cv-O5704-ES-I\/|AH Document 1 Filed 02/14/19 Page 9 of 145 Page|D: 9

38. Pursuant to the terms of the Guaranty, Ramesh Bhagat, Nimesh Bhagat, and
Kaushal Patel agreed to pay the costs, including reasonable attorneys’ fees, incurred by DlW in
enforcing its rights or remedies under the Guaranty or the Franchise Agreement.

The Defendants’ Defaults and Termination

39. Krishna repeatedly failed to timely meet its financial obligations to DIW, in
breach of its obligations under the Franchise Agreement.

40. By letter dated November 10, 2017, a true copy of which is attached hereto as
Exhibit D, DlW advised Krishna that (a) it was in breach of the Franchise Agreement because it
owed DIW approximately 352,961.80 in outstanding Recurring Fees, (b) it had 10 days within
which to cure this monetary default, and (c) if the default was not cured, then the Franchise
Agreement might be subject to termination

41. By letter dated February 9, 2018, a true copy of which is attached hereto as
Exhibit E, DlW advised Krishna that (a) it remained in breach of the Franchise Agreernent
because it owed DIW approximately $68,093.45 in outstanding Recurring Fees, (b) it had 10
days within Which to cure this monetary default, and (c) if the default was not cured, then the
Franchise Agreement might be subject to termination

42. By letter dated May 10, 2018, a true copy of which is attached hereto as _E“xhij_)it
E, DIW advised Krishna that (a) it remained in breach of the Franchise Agreement because it
owed DIW approximately $84,641.55 in outstanding Recurring Fees, (b) it had 10 days within
which to cure this monetary default, and (c) if the default was not cured, then the Franchise
Agreement might be subject to termination

43. By letter dated August 16, 2018, a true copy of which is attached hereto as

Exhibit G, DlW advised Krishna that (a) it remained in breach of the Franchise Agreement

4902033-1

Case 2:19-cv-O5704-ES-|\/|AH Document 1 Filed 02/14/19 Page 10 of 145 Page|D: 10

because it owed DIW approximately $103,444.58 in outstanding Recurring Fees, (b) it had 10
days within which to cure this monetary default, and (c) if the default was not cured, then the
Franchise Agreement might be subject to termination

44. By letter dated September 10, 2018, a true copy of which is attached as Exhibit H,
DIW terminated the Franchise Agreement, effective October ll, 2018, and advised Krishna that
(a) it had to de~identify the Facility within ten days of the October ll, 2018 termination date, (b)
it was required to pay to DIW as liquidated damages for premature termination the sum of
$3 9,'775.39 as required under the Franchise Agreement, and (c) demand was made for all
outstanding Recurring Fees through the date of terminationl

45. The termination of the Franchise Agreement precludes Krishna from any further
use of the Days Inn® l\/larks in or around the Facility.

46. The termination of the Franchise Agreement precludes Krishna from any further
use of the Days Inn® l\/larks to induce the traveling public to use the Facility in any way.

47. Since the termination of the Franchise Agreement, Krishna has continued to use
the Days Inn® lviarks to induce the traveling public to rent guest rooms at the Facility.

48. Since the termination of the Franchise Agreement, Krishna has used the Days
Inn® Marks without authorization to rent rooms through, among other things, failure to remove
Days lnn® signage and continuing to identify the Facility as a Days Inn® guest lodging facility.

49. By letter dated lanuary 15, 2019, a true copy of which is attached as Exhibit I,
DIW reiterated Krishna’s post~termination obligations under the Franchise Agreement, including
the requirement that, upon termination, Krishna completely “de~identify” the Facility as a Days

Inn® guest lodging facility.

10

4902033-1

Case 2:19-cv-O5704-ES-|\/|AH Document 1 Filed 02/14/19 Page 11 of 145 Page|D: 11

50. Krishna has continued to misuse the Days Inn® Marks despite receiving
notification from DIW to cease and desist from the misuse of the Days Inn® Marks.
FIRST COUNT

51. DIW repeats and makes a part hereof each and every allegation set forth in
paragraphs 1 through 50 of the Verified Complaint.

52. Section 32 of the Lanham Act, 15 U.S.C. § 1114(1)(a), provides in pertinent part
that “[ajny person who shall, without the consent of the registrant --- use in commerce any
reproduction, counterfeit, copy, or colorable imitation of a registered mark in connection with
the sale, offering for sale, distribution, or advertising of any goods or services on or in
connection with which such use is likely to cause confusion, or to cause mistake, or to deceive .
. . shall be liable in a civil action by the registrant . . . .”

53. Krishna marketed, promoted, and rented, and continues to market, promote, and
rent rooms at the Facility through the unauthorized use of the Days Inn® Marks, and such use
caused and is likely to continue to cause confusion or mistake among prospective or actual
customers, in violation of Section 32 of the Lanharn Act.

54. Section 43(a) of the Lanham Act, 15 U.S.C. § ll25(a), provides in pertinent part
that “[a]ny person who, on or in connection with any goods or services . . . uses in commerce
any word, tenn, name, symbol . . . or any false designation of origin, false or misleading
description of fact, or false or misleading representation of fact, which is likely to cause
confusion, or to cause mistake, or to deceive as to affiliation . . . or as to the origin, sponsorship,

or approval of . . . goods and/or services . . . shall be liable in a civil action . . . .”

55. The acts of Krishna in marketing, promoting, and renting rooms at the Facility,

through and with the Days Inn® Marks, constitute:

11

4902033-1

Case 2:19-cv-O5704-ES-|\/|AH Document 1 Filed O2/14/19. Page 12 of 145 Page|D: 12

a) a false designation of origin;

b) a false and misleading description of fact; and

c) a false and misleading representation of fact;
that caused and are likely to continue to cause confusion, or to cause mistake, or deception, as to
the affiliation of Krishna’s Facility with DIW, and to cause confusion, or to cause mistake, or
deception, to the effect that DIW sponsors or approves of the guest lodging services that Krishna
provides at the Facility, all in violation of Section 43(a) of the Lanham Act.

56. Section 43(0) of the Lanham Act, 15 U.S.C. § 1l25(c), provides in pertinent part
that “[t]he owner of a famous mark shall be entitled, subject to the principles of equity and upon
such terms as the court deems reasonable, to an injunction against another person’s commercial
use in commerce of a mark or trade name, if such use begins after the mark has become famous
and causes dilution of the distinctive quality of the mark, and to obtain such other relief as is
provided in this subsection.”

57. Krishna’s use of the Days Inn® lvlarks in connection with goods and services at
the Facility, after the Days Inn® Marks became famous, caused and will continue to cause
dilution and disparagement of the distinctive quality of the Days lnn® Marks, and lessened and
will continue to lessen the capacity of the Days lnn® Marks to identify and distinguish the
goods and services of DIW, all in violation of Section 43(0) of the Lanham Act.

58. Krishna’s on-going acts of infringement in violation of Sections 32, 43(a), and
43(c) of the lanham Act are malicious, fraudulent, willful, and deliberate

59. Krishna’s on-going acts of infringement in violation of Sections 32, 43(a), and
43(0) of the Lanham Act have inflicted and continue to inflict irreparable harm on DIW.

60. DIW has no adequate remedy at law.

12

4902033-1

Case 2:19-cv-O5704-ES-|\/|AH Document 1 Filed 02/14/19 Page 13 of 145 Page|D: 13

61. No previous injunctive relief has been awarded With respect to this matter in this

case or any other case.

WHEREFORE, pursuant to 15 U.S.C. §§ 1114, and ll25(a) & (c), DlW demands
judgment against Krishna: _

a) Preliminarily and permanently restraining and enjoining Krishna, its affiliates,
subsidiaries, officers, agents, servants, employees and attorneys, and all those who act in concert
or participation with them, from marketing, promoting, or selling guest lodging services at the
Facility through and with the Days lnn® Marks; and

b) Granting compensatory damages, treble damages, attorneys' fees, prejudgment
interest, costs of suit, and such other and further relief as this Court shall deem just and proper.

SECOND COUNT

62. DIW repeats and makes a part hereof each and every allegation contained in
paragraphs l through 61 of the Verified Complaint.

63. Pursuant to sections 3.6 and 4.8 of the franchise Agreement, Krishna agreed to
allow DIW to examine, audit, and make copies of Krishna’s financial information, including
books, records, and accounts, relating to the gross room revenue earned at the Facility.

64. Krishna has engaged in acts and practices, as described, which amount to
infringement of the Days lnn® l\/iarks in an unlawful, unfair, and fraudulent manner which is
likely to confuse the public.

65. As a result, Krishna owes restitution and the disgorgement of profits, in an
amount unknown to DIW, and which amount cannot be ascertained without an accounting of the
receipts and disbursements, profit and loss statements, and other financial materials, statements

and books from Krishna

13

4902033-1

Case 2:19-cv-O5704-ES-|\/|AH Document 1 Filed 02/14/19 Page 14 of 145 Page|D: 14

WHEREFORE, DIW demands judgment ordering that Krishna account to DIW for any
and all revenue derived as a result of marketing, promoting, or selling guest lodging services at the
Facility through and with the Days Inn® Marks.

THIRD COUNT

66. DIW repeats and makes a part hereof each and every allegation contained in
paragraphs l through 65 of the Veriiied Complaint.

67. By letter dated September 10, 2018, DlW terminated the Franchise Agreement,
effective October 11, 2018, due to Krishna’s repeated failure to meet its financial obligations to
DIW, in breach of its obligations under the Franchise Agreement.

68. Section 12.1 of the Franchise Agreement provides that, in the event of termination
of the Franchise Agreement due to action of the Franchisee, Krishna shall pay liquidated
damages to DIW within 30 days of termination

69. Section lS.l of the Franchise Agreement specifically set liquidated damages for
the Facility at the lesser of (i) $l,000.00 for each guest room of the Facility Krishna was
authorized to operate at the time of termination, or (ii) the total amount of Recurring Fees
generated at the Facility during the twelve full calendar months of operation immediately
preceding the month in which termination occurs.

70. As a result of the termination of the Franchise Agreement, Krishna is obligated to
pay DIW liquidated damages in the amount of 339,775.39, as calculated pursuant to sections
12.1 and 18.1 of the Franchise Agreement.

71. Notwithstanding DIW’s demand for payment, Krishna has failed to pay DIW the
liquidated damages as required in sections l2.l and 18.l of the Franchise Agreement.

72. DIW has been damaged by Krishna’s failure to pay liquidated damages

14

4902033-1

Case 2:19-cv-O5704-ES-|\/|AH Document 1 Filed 02/14/19 Page 15 of 145 Page|D: 15

WHEREFORE, DIW demands judgment against Krishna for liquidated damages in the

amount of 339,775.39, together with interest, attorneys’ fees, and costs of suit,
FOURTH COUNT

73. DIW repeats and makes a part hereof each and every allegation contained in
paragraphs l through 72 of the Verified Complaint.

74. By virtue of the premature termination of the Franchise Agreement, DIW
sustained a loss of future revenue over the remainder of the fifteen-year term of the Franchise
Agreement.

75. lf the Court determines that Krishna is not liable to pay DIW liquidated damages
as required by sections 12.1 and 18.1 of the Franchise Agreement then, in the alternative,
Krishna is liable to DIW for actual damages for the premature termination of the Franchise
Agreement.

76. DIW has been damaged by Krishna’s breach of its obligation to operate a Days
Inn® guest lodging facility for the remaining term of the Franchise Agreement.

WHEREFORE, DlW demands judgment against Krishna for actual damages in an amount
to be determined at trial, together with interest, attomeys’ fees, and costs of suit.

FIFTH COUNT

77. DlW repeats and makes a part hereof each and every allegation contained in
paragraphs 1 through 76 of the Verified Complaint.

78. Pursuant to section 7, section 18.2, and Schedule C of the Franchise Agreement
and section 5 of the SynXis Agreement, Krishna was obligated to remit Recurring Fees to DIW.

79. Despite its obligation to do so, Krishna failed to remit certain of the Recurring

Fees due and owing under the Franchise Agreement in the current amount of 3140,555.63.

15

4902033-1

Case 2:19-cv-O5704-ES-|\/|AH Document 1 Filed 02/14/19 Page 16 of 145 Page|D: 16

80. Krishna’s failure to remit the agreed Recurring Fees constitutes a breach of the
Franchise Agreement and has damaged DIW.

WHEREFORE, DIW demands judgment against Krishna for the Recurring Fees due and
owing under the Franchise Agreement, in the current amount of 3140,555.63, together with interest,
attorneys’ fees, and costs of suit.

SIXTH COUNT

81. DlW repeats and makes a part hereof each and every allegation contained in
paragraphs 1 through 80 of the Verified Complaint.

82. At the time of the termination of the Franchise Agreement, Krishna was obligated
to pay DIW Recurring Fees.

83. Despite its obligation to do so, Krishna failed to pay certain of the Recurring Fees
due and owing under the Franchise Agreement in the current amount of $140,555.63.

84. in addition, Krishna benefited from its wrongful use of the Days Inn® Marks after
termination of the Franchise Agreement and paid no royalty or other Recurring Fees to DIW in
return for that benefit.

85. Krishna’s failure to compensate DIW constitutes unjust enrichment and has
damaged DIW.

WHEREFORE, DlW demands judgment against Krishna for the Recurring Fees due and
owing under the Franchise Agreement, in the current amount of $140,555.63, and all royalties and
other Recurring Fees that should be paid to compensate DIW for the period during which Krishna
misused the Days Inn® Marks and was thereby unjustly enriched, together with interest, attorneys’

fees, and costs of suit.

16

4902033-1

Case 2:19-cv-O5704-ES-|\/|AH Document 1 Filed 02/14/19 Page 17 of 145 Page|D: 17

SEVEN"I`H COUNT

86. DIW repeats and makes a part hereof each and every allegation contained in
paragraphs 1 through 85 of the Verified Complaint.

87. Pursuant to the terms of the Guaranty, Ramesh Bhagat, Nirnesh Bhagat, and
Kaushal Patel agreed, among other things, that upon a default under the Franchise Agreement,
they would immediately make each payment and perform each obligation required of Krishna
under the Franchise Agreement.

88. Despite their obligation to do so, Ramesh Bhagat, Nimesh Bhagat, and Kaushal
Patel have failed to make any payments or perform or cause Krishna to perform each obligation
required under the Franchise Agreement.

89. Pursuant to the Guaranty, Ramesh Bhagat, Nimesh Bhagat, and Kaushal Patel are
liable to DIW for Krishna’s liquidated damages in the amount of $39,775.39, or actual damages
in an amount to be determined at trial, Krishna’s Recurring Fees due and owing under the
Franchise Agreement, in the current amount of $140,555.63, and for those additional Recurring
Fees attributable to the period during which Krishna has misused the Days Inn® l\/larks.

WHEREFORE, DIW demands judgment against Ramesh Bhagat, Nimesh Bhagat, and
Kaushal Patel for damages in the amount of:

a) All liquidated damages, or actual damages, and Recurring Fees due and owing
under the Franchise Agreernent, together with interest, attomeys’ fees, and costs of suit; and

b) All profits, royalties, and other Recurring Fees that should be paid to compensate
DIW for the period during which Krishna misused the Days Inn® Marks and was thereby

unjustly enriched, together with interest, attorneys’ fees, and costs of suit.

17

4902033-£

Case 2:19-cv-O5704-ES-|\/|AH Document 1 Filed 02/14/19 Page 18 of 145 Page|D: 18

EIGHTH COUNT

90. DIW repeats and makes a part hereof each and every allegation contained in
paragraphs 1 through 89 of the Verified Complaint.

91. By letter dated September 10, 2018, DiW terminated the Franchise Agreement,
effective October 11, 2018, due to Krishna’s repeated failure to meet its financial obligations to
DlW, in breach of its obligations under the Franchise Agreement.

92. Section 13.2 of the Franchise Agreement provides that, when the Franchise
Agreement is terminated, DIW has the right to “without prior notice enter the Facility, and any
other parcels, , . . and paint over or remove and purchase for 310.00, all or part of any interior or
exterior Mark-bearing signage (or signage face plates), including billboards, whether or not
located at the Facility, that [K_rishna has] not removed or obliterated within five days after
termination.”

93. Krishna continues to market, promote, and rent rooms at the Facility through the
unauthorized use of the Days Inn® l\/larks, and such use caused and is likely to continue to cause
confusion or mistake among prospective or actual customers.

94. Krishna’s unauthorized use of the Days Inn® Marks has inflicted and continues to
inflict irreparable harm on DIW.

WHEREFORE, DIW demands judgment declaring that DlW, or its authorized agent, `
has the right, without prior notice to defendants, to enter the property at the Facility and remove
any and all exterior signage, exterior items and other exterior materials displaying the Days Inn®

l\/larks.

18

4902033-1

Case 2:19-cv-O5704-ES-|\/|AH Document 1 Filed 02/14/19 Page 19 of 145 Page|D: 19

Connell Foley LLP
Attorneys for Plaintiff,
Days Inns Worldwide, lnc.

Bryan P. Couch
Dated: 'l%l il &l

CERTIFICATION PURSUANT T() L. CIV. R. 11.2
l certify that, to the best of my knowledge, this matter is not the subject of any other action

pending in any court or of any pending arbitration or administrative proceeding

Connell Foley LLP
Attorneys for Plaintiff,
Days lnns Worldwide, lnc.

By: /@

Bryan P. Couch \

Dated: 1/5"/£61

19

4902033-1

Case 2:19-cv-05704-ES-|\/|AH Document 1 Filed 02/14/19 Page 20 of 145 Page|D: 20

VERIFICATION

 

STA'I`E OF NEW JERSEY )
COUNTY OF MOR_RIS § SS:

Micliacl Piccola, of full age, being duly sworn according to iaw, upon his oath, deposes and
says:

l am Senioi' Vice Presideiit of Conti'acts Administration and Compliance for Days lens

Worlclwide, lnc., which is plaintiff in this action

l have read the foregoing Verified Coinplaint and all the allegations contained thereinf
Except as to allegations alleged upon information and bcliel", which allegations lbelieve to be tme,

all the allegations in the Verii'ied Complaint are true based on my personal knowledge the records

of DIW or information available through employees o'l"DIW.

/A€f€.

MICHAEL Pic‘coini

chrn and subscribed to before
me this day of_E._j> §§`“';‘2019

a<oi\lk/ oc, linele
NOTARY PUBLIC

KAREN A. BF€O|V|M
NOTARY Pusuc
start oF uaw densth
lo # 2283264
ur commission express JAN. 24, 2022

20

4868158-|

 

 

 

 

Case 2:19-cv-05704-ES-|\/|AH Document 1 Filed 02/14/19 Page 21 of 145 Page|D: 21

 

n
1\‘.

7 /h ssa;@csci,arcomcssoa?osso$- H Docaeneztel@se'~fqu02/1ssa9?7w§12?°or145Pa°@sFD‘l/§z

Locat.iow: :COLL§§E£ARK, GA

Botityl*
d Uhit 'qu:
DAYS INNS WOHLUW¥DE INC.
; 5 mNcaIsE sonssmsm
-Tz»iis mNcHissAoRsEMENT(Ac\-.cnom dowd Q'@. 230 ,20}|,
is be .: , B`AYS nms WoRLDs/'I`-DE, mo., a seismic commits {“w:¢". “ou:", cr“cs*q,
and mimr\ Q INVESTMENTE -.,LLC a Gedt‘giii -`Hmiml liability company ("ym)”) The

 

 

 

cl ”' ‘rrh“t cf capitalized terms arc found m Appecdbt A. in ecmidcrartion of the following
mu-_" premises,thepa,relcsagreeasfcuows:

 

 

c distinctive “Dsys Inn”
you end you accept the

1_. zi_».~ ,¢;- We have the exclusive right to` iianeitis¢ w YD'J
Syt s -' for providing transient guest lodging serviced We grant
Fm*n . `_se,? effective and commencing on the Opc'ain'g--_, Bnie and c ' on the earliest to occur cf
the ' 's cstpirat§cn or a '!`erminatioc. 'I`he Franchise rfc -cBer-:'tive c at the Locnticn md may
co » wmad%i?cdmnbcmed. Youwillcal!theiacdifya“l)ays &,Suites." Youmey adopt
=-‘ § t - icc secondary designsticns 1er the F-sc`iii_'ty with our pci written consan mich we

   
   
  
 

 

m=-, thhold, t:oni'.ii‘tion'¢1 or withdraw on waited notice in our sol discretion You shall not

=i\ " cc identify the Pacdiity with mwthcr_ &mol;lse
-»-¢ rio -er registered mark during~.the'l`enn.

1 .
1 - l

12. i'-'¢_-`_‘__ii- g,_;_., " .. l _wc "',_ ~ \- site Ycuiwill bc eligi le tcparccipcte in the Days
- = }c`:}__liscc Ad\nccry Assccistion, c Dclawarc sometimes thei.` is c organization of Days Inn
of lccciporsticn of the

'\gresmsnt.

  
 

.4.."-

3'i""" m‘\\' ‘.!'-.'J'.tn"-"'»'J\"

31 . ipcving improvements Ycu must select,.»._~._acqcire,cor ccrstxuct and/cr renovate the
F - §tyasprovldedbt$chedulel). . ..

3.2 l pmiich. Vou will operate and malnmin the Fscihty continuously after the Opening bmc
on -= -`sr»i~cund basis ve required by System Stcndsrds§_ and utter transient guest lodging and other
rci t 1 services of the Fscilicy (iocluding those acecx£ed on Sctcdulc B) to the public in
co limine with ali federsl, state, and local lawa,' regulb.tions and oldinanmas well as Sys'ccm
S .... ..' l.- You will keep the Paciiiry m c clean, ncat£‘cnd sanitary condition Ycu will clean,
re' replace renovate, refurbisb, palm and wdcccts!e the -Facility audits FF&E as andwhm
tc §cc_rcp}y with Systcm Stsndsrds 'Ihe Fseilliy will be _ by either a managerncut

 

   
  

 

Smcdm~ds Manual cr as

V/

.,- . .'_l_ en §§ase 2:19-cv-05704-ES“AH Document 1 Filed 02/14/19 age 23 of 145 Page|D: 23

You may add to or discontinue the amcnitios, services and facilities described in Schcdule B, or
lease or subcontract any service or portion of the Facillty, only with our prior written consent
which we will not unreasonably withhold or dclay. Your front desk operation, telephone systcm,
parking lot, swimming pool and other guest service facilities may not be shared with or used by
guests of another lodging or housing facility You acknowledge that any breach of Systcm
Staudards for the Facility, its guest amcnltics, and your guest service performance is a material
breach of this Agrecmcnt.

3.3 Training. You (or a person with cxecutivc_authority if you arc an ontity) and the Facility’s
general manager (or other representative who exercises day to day operational authority) will
attend the training programs described in Section 4.l we designate as mandatory for franchisees
and general managers, respectively You will train or cause the training of all Facility personnel
as and when required by Systcm Standards and this Agrccmcnt. You Will pay for all travel,
lodging, meals and compensation expenses of the people you send for training programs, the cost
of training materials and other reasonable charges we may impose for training under Scction 4.1,
and all travcl, lodging, meal and facility and equipment rental expenses of our representatives if
training is provided at the Facility.

3.4 Marketing.

3.4.] You will`participatc in System marketing programs, including the Dircctory, if any, the
Reservation System, and guest loyalty programs You will obtain and maintain the computer
and communications service and equipment we specify to participate in the Rcservation Systcrn.
You will comply with our rules and standards for participation, and will honor reservations and
commitments to guests and travel industry participants You authorize us to offer and sell
reservations for rooms and services at the Facility according to the rules of participation and
Systcm Standards. You may implement, at your option and expensc, your own local advertising
Your advertising materials must usc the Marks correctly, and must comply with System
Standards or be approved in writing by us prior to publication You will stop using any non-
conforming, out-dated or misleading advertising materials if Wc so rcqucst.

3.4.2 You may participate in any regional marketing training or management alliance or
cooperative of Chain franchisees formed to serve the Chain Facilitics in your area. Wc may
assist the cooperative collect contributions You may bc excluded from cooperative programs
and benefits if you do not participate in all cooperative programs according to their tcrms,
including making payments and contributions when due.

3.4.3 The Facility must participate in all mandatory interth and distribution marketing
activities and programs in accordance with the Systcm Standards Manual, including any
arrangements we make with third party distribution channels You shall provide us with
information about the Facility and utilize our approved photographer for taking photographs of
the Facility for posting on the Chain Websitcs. The content you provide us or usc yourself for
any internat or distribution marketing activities must be truc, correct and accuratc, and you will
promptly notify us in writing, in accordance with our processes that are then in effect, when any
correction to the content becomes necessary You shall promptly modify at our request the

2

DAY FA CON
246984 Q3/l|

vi -'~ _.- P@ase 2:19-cv-05704-ESWH Document 1 Filed 02/14/19 ego 24 of 145 Page|D: 24

content of any lnternet or distribution marketing materials for the Facility you use, authorize,
display or provide to conform to System Standards. You will discontinue any lnternet or
distribution marketing activities that confiict, in our reasonable discretion, with Chain-wide
lntemet or distribution marketing activities You must honor the terms of` any participation
agreement you sign for lnternet or distribution marketing activities You shali pay when due any
fees, commissions, charges and reimbursements relating to lnternet or distribution marketing
activities (i) in which you agree to participate, or (ii) that we designate as mandatory on a Chain-
wide basis. We may suspend the Facility’s participation in lntemet and/or distribution marketing
activities if you default under this Agreement.

3.4.4 You will participate in the Wyndham Rewards program or any successor guest rewards
or loyalty program we determine is appropriate and pay the Loyalty Prograrn Charge associated
with the program as set forth in Schedule C. The Wyndham Rewards annual Front Desk Guide
sets forth additional system standards, which you agree to follow. The Front Desk Guide,
including fees assessed and reimbursements rates, may be revised by us or our affiliates at any
time upon 60 days prior notice.

3.5 Governmentai Matters. You will obtain as and when needed all governmental permits,
licenses and consents required by law to construct, acquire, renovate, operate and maintain the
Facility and to offer all services you advertise or promote You will pay when due or properly
contest all federal, state and local payroll, withhoiding, unemployment, beverage, permit,
license, property, ad valorem and other taxes, assessments, fees, charges, penalties and interest,
and will file when due all governmental retums, notices and other filings You will comply with
all applicable fcderal, state and local laws, regulations and orders applicable to you and/or the
Facility, including those combating terrorism Such as the USA Patriot Act and Executive
Order 13224.

3.6 Financial Books & Records; Audits.

3.6.1 The Pacility’s transactions must be timely and accurately recorded in accounting books
and records prepared on an accrual basis compliant with generally accepted accounting
principles of the United States (“GAAP”) and consistent with the most recent edition of the
Unifonn System of Accounts for the Lodging lndustry published by the American Hotel &
Motel Association, as modified by this Agreement and System Standards. You acknowledge
that your accurate accounting for and reporting of Gross Room Revenues is a material obligation
you accept under this Agreement.

3.6.2 Upcn our request, you will send to us copies of financial statements, tax returns, and other
records relating to the Facility for the applicable accounting period that we require under this
Agreement and System Standards. We may notify you of a date on which we propose to audit the
Facility’s books and records at the Facility. You will be deemed to confirm our proposed date unless
you follow the instructions with the audit notice for changing the date. You need to inform us where
the books and records will be produced You need to produce for our auditors at the continued time
and place for the audit the books, records, tax returns and financial statements for the Facility. We
may also perform an audit of the Facility’s books and records without advance notice. Your staff
must cooperate with and assist our auditors to perform any audit we conduct

3

sav r~A coN
246934 Q3/l i

_. i-Case 2:19-cv-05704-ES*AH Document 1 Filed 02/14/19 age 25 of 145 Page|D: 25

3.6.3 We will notify you in writing if you default under this Agreement because (i) you do not
cure a violation of Section 3.6.2 within 30 days after the date of the initial audit, (ii) you cancel two
or more previously scheduled audit.s, (iii) you refuse to admit our auditors during normal business
hours at the place where you maintain the Pacility’s books and records, or refuse to produce the
books and records at the audit or send them to us as required under this Agreernent and System
Standards for the applicable accounting periods, (iv) our audit determines that the books and records
you produced are incomplete or show evidence of tampering or violation of generally accepted
internal control procedures, or (v) our audit determines that that you have reported to us less than
97% of the Facility’s Gross Room Revenues for any fiscal year preceding the audit. Our notice of
default may include, in our sole discretion and as part of your performance needed to cure the default
under this Section 3.6, an “Accounting Procedure Notice.” You must also pay any deficiency in
Recurring Fees, any Audit Fee we assess you for your default of Section 3.6 as described in Section
4.8, and/or other charges we identify and invoice as a result of the audit. The Accounting Procedure
Notice requires that you obtain and deliver to us, within 90 days after the end of each of your next
three fiscal years ending after the Accounting Procedure Notice, an audit opinion signed by an
independent certified public accountant who is a member of the American lnstitute of Certified
Public Accountants addressed to us that the Facility’s Gross Room Revenues you reported to us
during the fiscal year fairly present the Gross Room Revenues of the Facility computed in
accordance with this Agreement for the fiscal year.

3.6.4 You shall, at your expense, prepare and submit to us by the third day of each month, a
statement in the form prescribed by us, accurately reflecting for the immediately preceding
month all Gross Room Revenues and such other data or information as we may require. You
must submit your statements to us using our on-line reporting and payment tool or through such
other technology or means as we may establish from time to time.

3.7 lnspections. You acknowledge that the Faciiity’s participation in our quality assurance
inspection program (including unannounced inspections) is a material obligation you accept
under this Agreement. You will permit our representatives to perform quality assurance
inspections of the Facility at any time with or without advance notice. The inspections will
commence during normal business hours although we may observe Facility operation at any
time. You and the Facility staff will cooperate with the inspector performing the inspection lf
the Facility fails an inspection, you refuse to cooperate with our inspector, or you refuse to
comply with our published inspection Systern Standards, then you will pay us when invoiced for
any Reinspection Fee specified in the System Standards Manual plus the reasonable travel,
lodging and meal costs our inspector incurs for a reinspection. You will also be charged the
Reinspection Fee if we must return to the Facility to inspect it as a result of your failure to
complete any lrnprovement Obligation by the deadline established in the Punch List, as set forth
in Schedule D. We rnay also conduct paper and electronic customer satisfaction surveys of your
guests and include the results in your final quality assurance score. We may publish and disclose
the results of quality assurance inspections and guest surveys We may, at our discretion,
implement a chain~wide quality assurance/mystery shopper inspection program to be performed
by a reputable third party. You must provide free lodging for the inspector(s) when he/she visits
your Facility.

oAY FA con
246984 Q3/1 1

-. vC`aSe 2:19-cv-05704-ES-&AH Document 1 Filed 02/14/19 age 26 of 145l Page|D: 26

3.8 Insurance. You will obtain and maintain during the Term of this Agreement the insurance
coverage required under the System Standards Manual from insurers meeting the standards
established in the Manual. Unless we instruct you otherwise, your liability insurance policies
will name as additional insureds Days lnns Worldwide, lnc., Wyndham Worldwide Corporation,
Wyndham Hotel Group, LLC, and their current and former subsidiaries, affiliates, successors
and assigns as their interests may appear. All policies must be primary and non-contributory
With or excess of any insurance coverage that may be available to an additional insured

3.9 Conferences. You (or your representative with executive authority if you are an entity) will
attend each Chain conference and pay the Conference Fee we set for Chain franchisees, if and
when we determine to hold a Chain conference The Chain conference may be held as part of a
Wyndham Hotel Group, LLC multi-brand conference with special sessions and programs for our
Chain only. Mandatory recurrent training for franchisees and managers described in Section
4.1.4 may be held at a conference The Fee will be the same for all Chain Facilities that we
franchise in the United States. You will receive reasonable notice of a Chain conference We
may invoice and charge you for the Conference Fee even if you do not attend the Chain
Conference

3.10 Purchasing and Other Services. You will purchase or obtain certain items we
designate as proprietary or that bear or depict the Marks, such as signage, only from suppliers we
approve You may purchase other items for the Facility from any competent source you select,
so long as the items meet or exceed System Standards.

3.]l Good Will. You will use reasonable efforts to protect, maintain and promote the name
“Days lnn” and its distinguishing characteristics, and the other Marks. You will not permit or allow
your officers, directors, principals, employees, representatives, or guests of the Facility to engage in
conduct which is unlawful or damaging to the good will or public image of the Chain or System.
You will participate in Chain~wide guest service and satisfaction guaranty programs we require in
good faith for all Chain Facilities. You will follow System Standards for identification of the
Facility and for you to avoid confusion on the part of guests, creditors, lenders, investors and the
public as to your ownership and operation of the Facility, and the identity of your owners. You shall
use your best efforts to promote usage of other Chain Facilities by members of the public.
Bxcept as provided in the System Standards Manual or if you obtain our prior written consent,
which we may withhold in our sole discretion, neither your nor the Facility shall promote or
advertise any competing business at the Facility including, but not limited to, any other guest
lodging facility, time share resort, vacation club, residence club, fractional ownership residence,
condominium/apartment leasing or rental business, or the like, unless we or one of our affiliates
franchise, manage or own that business

3.12 Facility Modiiications. You may materially modify, diminish or expand the Facility (or
change its interior design, layout, FF&E, or facilities) only after you receive our prior written
consent, which we will not unreasonably withhold or delay. You will pay our Rooms Addition Fee
then in effect for each guest room you add to the Facility. lf we so request, you will obtain our prior
written approval of the plans and specifications for any material modification, which we will not
unreasonably withhold or delay. You will not open to the public any material modification until we
inspect it for compliance with the Approved P]ans and System Standards

5

par FA con
246984 osm

_ »Case 2:19-cv-05704-ESWH Document 1 Filed 02/14/19 age 27 of 145 Page|D: 27

3.13 Courtesy Lodging. You will provide lodging at the “Employee Rate” established in the
System Standards Manual from time to time (but only to the extent that adequate room vacancies
exist) to our representatives traveling on business, but not more than three standard guest rooms at
the same time.

3.14 Minor Renovations. Beginning three years after the Opening Date, we may issue a “Minor
Renovation Notice” to you that will specify reasonable Facility upgrading and renovation
requirements (a “Minor Renovation”) to be commenced no sooner than 90 days after the notice is
issued, having an aggregate cost for labor, FF&E and materials estimated by us to be not more than
the Minor Renovation Ceiling Arnonnt. You will perform the Minor Renovations as and when the
Minor Renovation Notice requires We will not issue a Minor Renovation Notice within three years
after the date of a prior Minor Renovation Notice, or if the three most recent quality assurance
inspection scores of the Facility averaged no more than 200 points and the most recent quality
assurance inspection score for the Facility was no more than 225 points (or equivalent scores under
a successor quality assurance scoring system we employ), when the Facility is otherwise eligible
for a Minor Renovation.

3.15 Technology Standards & Communications. You recognize that the System requires you
to acquire, operate and maintain a computer-based property management system and provide guests
with innovative technology for communications and entertainment You must purchase the
computer system and other equipment and software that we specify. We may modify System
Standards to require new technology at all Chain Facilities. At our request, you shall participate in
any intranet or extranet system developed for use in connection with the System. Such intranet or
extranet system rnay be combined with that of our affiliates You shall agree to such terms and
conditions for the use of such intranet or extranet system as we may prescribe, which may include,
among other things: (a) confidentiality requirements for materials transmitted via such system; (b)
password protocols and other security precautions; (c) grounds and procedures for our suspension
or revocation of access to the system by you and others; and (d) a privacy policy governing the
parties access to and use of electronic communications posted on electronic bulletin boards or
transmitted via the system. You shall pay any fee imposed from time to time by us or a third party
service provider m connection with hosting such system.

4. Our Operating and Service Obligations. We will provide you with the following services
and assistance:

4.] Training. We may offer (directly or indirectly by subcontracting with an affiliate or a third
party) orientation training, re-certification training, remedial training and supplemental training

4.l.l General Manager Orientation Training. We will offer at our corporate offices or at
another location we designate, an orientation training program. The program will not exceed two
Weeks in duration and will cover such topics as operating a Chain Facility, marketing and sales,
financial management and guest services We may administer certain diagnostic tests via the
lnternet to measure the skill set of your general manager and, based in part of his/her score, offer
certain lntemet»based training as a supplement to the classroom training experience Your initial
general manager (or other representative who exercises day to day operational authority) for the

6

DAY FA CON
246984 Q3/ll

.. i(;ase 2:19-cv-05704-ESWH Document 1 Filed 02/14/19 age 28 of 145 Page|D: 28

Facility must complete this program to our satisfaction no later than 90 days after the Opening Date.
Any replacement general manager must complete orientation to our satisfaction within 90 days after
he/she assumes the position. lf we do not offer a place in orientation within the above time frame,
your replacement general manager must attend the next program held at which we offer a place.
Your general manager for the Facility must complete orientation even if you employ managers at
other Chain Facilities who have already received this training We charge you tuition for
orientation which is payable as part of the lntegration Services Fee set forth on Schedule D. lf
he/she does not attend orientation within 90 days after the Opening Date, and for any
replacement general manager, you must pay a separate tuition at the rate then in effect for the
program when your manager attends the program You must also pay for your managers travel,
lodging, meals, incidental expenses compensation and benefits We may charge you full or
discounted tuition for “refresher” orientation for your general manager or for additional staff
members who attend orientation with your general manager. We may charge you “No~Show Fees”
or “Cancellation Fees” if your general manager (i) fails to register for and/or attend orientation
by the required deadline, (ii) registers, but rs a “no show”, for orientation, or (iii) fails to notify
us at least seven (7) days in advance that he/she will be unable to attend a scheduled program

This rs in addition to the tuition you must pay us for your general manager at the then in effect
rate when he/she attends orientation See Section 4.1.5.

4.l.2 Owner Training. lf this is your first System franchise, or you have not attended
orientation within the last two (2) years, you (or a person with executive authority if you are an
entity) must attend orientation by the Opening Date. lf we do not offer a place in orientation
within this time period, you must attend the next program held at which we offer a place.
Financial institutions and real estate mortgage investment conduits are exempt from the
obligation to attend orientation, but may choose to do so at their option We charge you tuition of
$l,500 which is payable by the scheduled date for the program. You must also pay for your
travel, lodging, meal and incidental expenses If you are unable to attend an orientation program
that you have scheduled with us, you must notify us at least seven (7) before the start date and
schedule attendance at another class to be held within the required period. We may charge you
No-Show or Cancellation Fees if you (i) fail to register for and/or attend orientation by the
Opening Date, (ii) register, but are a “no show”, for any scheduled orientation program, or (iii)
fail to give us at least seven (7) days notice of cancellation ln addition to No-Show and
Cancellation Fees, if you do not attend orientation within 90 days after the Opening Date, you
will still be required to attend orientation and pay tuition at the then in effect rate. See Section

4.1.5.

4.1.3 Remedial 'l`raining. We may require you, your general manager and/or your staff to
participate in remedial training if the Facility receives a D or F (or equivalent score) on a quality
assurance inspection, a D or F +GX score on Medallia electronic guest survey (or equivalent
evaluation system), or experiences significant complaints to our customer care department, as
determined by us in our sole discretion This training may be offered at our corporate offices at a
regional location, on~line or at the Facility. The training may be in the form of one or more classes
held at different times and locations as we may require. You must pay the tuition in effect for this
program When it is offered to you. lf the training is provided at the Facility, you must provide
lodging for our trainers ln addition, if at the time of your initial post~opening quality assurance
inspection, you receive (i) a failure rating on guest room cleanliness and (ii) an average Medallia

7

oAY rul con
245934 o_3/1 1

._ ,.@ase 2:19-cv-05704-ES-8AH Document 1 Filed 02/14/19 599 29 of 145 Page|D: 29

score of F on cleanliness of guestroom category or cleanliness of bathroom category (based on a
minimum of 10 electronic Medallia guest surveys), then we may require you to take a one day
remedial class on housekeeping within 60 days after the inspection The tuition for this class is
currently, $ 800, but is subject to increase in the future

4.l.4 Supplemental 'I`raining. You must subscribe to our e~learning modules and other
educational resources, accessible by you and your staff via the lnternet, and pay us the annual fee for
this service All general managers must complete recertification training at such intervals as we
may establish in the System Standards Manual. You must pay us the tuition then in effect for the
program. You must subscribe to our e-learning training program which offers a variety of
hospitality courses and videos for general managers and line level staff We charge you an annual
training resource access fee based on the amount our third party content provider charges us, plus a
reasonable service fee for administering and marketing the programl The annual training resource
fee is currently $50, but is subject to increase in the future We may offer other mandatory or
optional training programs for reasonable tuition or without charge Recertification and other
supplemental training may be offered in our corporate offices or other locations or held in
conjunction with a Chain lodging conference You must pay the then current tuition for the training
as well as for your representatives travel, lodging, meals, incidental expenses, compensation and
benefits while attending the training We may offer, rent or sell to you video tapes, computer discs
or other on-site training aids and materials, or require you to buy them at reasonable prices We may
also offer lntemet-based training via the Chain’s intranet website.

4.1.5 No Show and Cancellation Fees. lf you, your general manager or any other member of
your staff you designate, registers for a training program but fails to attend such program as
scheduled without notifying us in advance, we may charge you a No-Show Fee of 50% of the
tuition for the program if you, your general manager or any other member of your staff does not
register for and attend any required training within the time period set forth in this Section 4.] or in
the System Standards Manual, we may charge you a fee of 100% of the tuition for the program. lf
you or any member of your staff cancels participation in any training program less than seven (7)
days before it is scheduled to be held, we may charge you a Cancellation Fee of 25% of the
tuition for the program. No~Show and Cancellation Fees are in addition to the tuition you will
have to pay at the then offered rate when you or your general manager attends the program. We
may assess you additional No-Show or Cancellation Fees for continued failures by you under

Section 4.1. .

4.2 Reservation System. We will operate and maintain (directly or by subcontracting with an
affiliate or one or more third parties) a computerized Reservation System or such technological
substitute(s) as we determine, in our discretion We will use the System Assessrnent Fee for the
acquisition, development, support, equipping, maintenance improvement and operation of the
Reservation System. We will provide software maintenance and support for any software we license
to you to connect to the Reservation System if you are up to date in your payment of Recurring
Fees and all other fees you must pay under any other agreement with us or our affiliate During
the Term, the Facility will participate in the Reservation System on an exclusive basis, including
entering into all related technology agreements and complying with all terms and conditions
which we establish from time to time for participation The Facility may not book any
reservations through any other electronic reservation system, booking engine, unapproved third

8

DAY FA CON
246984 Q3/ll

. "",_ ~ »Case 2:19-cv-05704-ESWH Document 1 Filed 02/14/19 age 30 of 145 Page|D: 30

party distribution system or other technology All information you collect or capture through your
property management system shall be jointly owned by you and us We have the right to provide
reservation services to lodging facilities other than Chain Facilities or to other parties

4.3 Marketing.

4.3.1 We will promote public awareness and usage of Chain Facilities by implementing
advertising, promotion, publicity, market research, loyalty marketing and other marketing programs
training programs and related activities We will determine in our disoretion: (i) The nature and type
of media placement; (ii) The allocation (if any) among international, national, regional and local
markets; and (iii) The nature and type of advertising copy, other materials and programs We or an
affiliate may ben reimbursed for the reasonable direct and indirect costs, overhead or other expenses
of providing marketing services We are not obligated to supplement or advance funds available
from System franchisees to pay for marketing activities We do not promise that the Facility or you
will benefit directly or proportionately from marketing activities

4.3.2 We may, at our discretion, implement special international, national, regional or local
promotional programs (which may or may not include the Facility) and may make available to you
(to use at your option) media advertising copy and other marketing materials for prices which
reasonably cover the materials’ direct and indirect costs

4.3.3 We may, at our discretion, implement “group booking” programs created to encourage use
ofChain Facilities for tours, conventions and the like, possibly for an additional fee.

4.4 Purchasing and Other Services. We may offer optional assistance to you with purchasing
items used at or in the Facility. Our affiliates may offer this service on our behalf We may restrict
the vendors authorized to sell proprietary or Mark-bearing items in order to control quality, provide
for consistent service or obtain volume discounts We will maintain and provide to you lists of
suppliers approved to furnish Mark-bearing items, or whose products conform to System Standards

4.5 The System. We will control and establish requirements for all aspects of the System. We may,
in our discretion, change, delete from or add to the System, including any of the Marks or System
Standards, in response to changing market conditions We may, in our discretion, permit deviations
from System Standards, based on local conditions and our assessment of the circumstances We
may, in our discretion, change the designation standards for the Chain and then require that you
change the designation of the Facility and related presentation of that designation where it appears

4.6 Consultations and Standards Compliance. We will assist you to understand your obligations
under System Standards by telephone, mail, during quality assurance inspections, through the
System Standards Manual, at training sessions and during conferences and meetings we conduct
We will provide telephone and mail consultation on Facility operation and marketing through our
representatives We will offer you access to any lnternet website we may maintain to provide
Chain franchisees with information and services, subject to any rules, policies and procedures we
establish for its use and access and to this Agreement. We may limit or deny access to any such
website while you are in default under this Agreement.

DAY FA CON
246984 Q3/ ll

1 Case 2:19-cv-05704-ES'*AH Document 1 Filed 02/14/19 age 31 of 145 Page|D: 31

4.7 System Standards Manual and Other Publications. We will specify System Standards in
the System Standards Manual, policy statements or other publications which we may make
available to you via our Chain intranet, in paper copies or through another medium. We will
provide you with access to the System Standards Manual promptly after we sign this Agreement.
We Will notify you via our Chain intranet or another medium of any System Standards Manual
revisions and/or supplements as and when issued as well as any other publications and policy
statements in effect for Chain franchisees from time to time.

4.8 Inspections and Audits. We have the unlimited right to conduct unannounced quality
assurance inspections of the Facility and its operations, records and Mark usage to test the Facility’s
compliance with System Standards and this Agreernent, and the audits described in Section 3.6. We
have the unlimited right to reinspect if the Facility does not achieve the score required on an
inspection We may impose a reinspection fee and will charge you for our costs as provided in
Section 3.7. You will pay us an “Audit Fee” of $l,OO0.00 when we invoice you for an Audit Fee
under Section 3.6. We may increase the Audit Fee on a Chain-wide basis to cover any increases in
our audit costs, but not more than 5% per year on a cumulative basis Our inspections are solely for
the purposes of checking compliance with System Standards

5.' Term. The Term begins on the date that we insert in the preamble of this Agreement after
we sign it (the “Effective Date”) and expires at the end of the fifteenth (15"‘) Franchise Year.
However, each of us has the right to terminate this Agreement, without cause, and as a matter of
right, on the 5"‘ or lOth anniversary of the Opening Date, by giving prior written notice to the other,
provided, that if you decide to exercise your right to terminate this Agreement, you must have paid
all fees and charges due under this Agreement (and all related agreements including any promissory
notes or other incentive agreements and any agreements relating to the use of a property
management system or Reservation System) as of the date you provide notice of termination and as
of the effective date of the termination The written notice required by this Section 5 shall be given
at least 6 months, but not more than twelve (12) months, before the date of the proposed termination
You will pay no Liquidated Damages if you comply with the terms of this Section and you perform
the post termination obligations specified in this Agreement. NEITHER PARTY I-lAS RENEWAL
RlGl-ITS OR OPTlONS.

6. llnitial Fees.

6.1 Application and lnitial Fees. You must pay us a non~refundable Application Fee of 31,000.00. _
lf your franchise is for a new construction or conversion Facility, you must pay us an lnitial Fee. lf
you are a transferee of an existing Facility or are renewing an existing franchise, you will pay us a
Reiicense Fee. The amount of your initial or Relicense Fee is 325,000.00 which shall be paid as
follows: Sl 3,000 will be due when you sign this agreement; and $12,000.00 will be transferred from
site #420]3~96319-0l.

7. Recurring Fees, Taxes and lnterest.

7.1 You will pay us certain “Recurring Fees” each month of the Term payable in U.S. dollars (or
such other currency as we may direct if the Facility is outside the United States). The Royalty and
System Assessment Fees described in Section 7.l are payable three days after the month in which

]0

pair FA con
246984 Qs/i 1

lt;ase 2:19-cv-05704-ESWH Document 1 Filed 02/14/19 iga 32 of 145 Page|D: 32

they accrue, without billing or demand. Other Recurring Fees are payable at the times set forth in
the System Standards Recurring Fees include the following:

7.1.1 A “Roya ty” equal to five and five-tenths percent (5.5%) of Gross Room Revenues of the
Facility accruing during the calendar month, accrues from the eariier of the Opening Date or the date
you identify the Facility as a Chain Facility or operate it under a Mark until the end of the Term.

7.1.2 A “System Assessrnent Fee” as set forth in Schedule C for advertising, marketing, training,
the Reservation System and other related services and programs, accrues from the Opening Date
until the end of the Terrn, including during reservation suspension periods. We may use the System
Assessment Fees we collect, in whole or in part, to reimburse our reasonable direct and indirect
costs, overhead or other expenses of providing marketing, training and reservation services You
will also pay or reimburse us as described in Schedule C for “Additional Fees” such as
commissions we pay to travel and other agents for certain reservation and marketing services to
generate reservations at the Facility plus a reasonable service fee, fees levied to pay for reservations
for the Facility originated or processed through the Global Distribution System, the Chain Websites
and/or other reservation systems, distribution channels and networks, and fees for additional services
and programs We may charge Facilities using the Reservation System outside the United States for
reservation service using a different fonnula. We may change, modify, add or delete the System
Assessrnent Fee and/or Additional Fees in accordance with Schedule C.

7.2 You will pay to us “Taxes” equal to any federal, state or focal sales, gross reeeipts, use, value
added, excise or similar taxes assessed against us on the Recurring Fees by the jurisdictions where
the Facility is located, but not including any income tax, franchise or other tax for the privilege of
doing business by us in your State. You will pay Taxes to us when due,

7.3 “lnterest” is payable when you receive our invoice on any past due amount payable to us under
this Agreement at the rate of 1.5% per month or the maximum rate permitted by applicable law,
whichever is iess, accruing from the due date until the amount is paid.

7.4 lf a transfer occurs, your transferee or you will pay us our then current Application Fee and a
“Relicense Fee” equal to the Initial Fee we would then charge a new franchisee for the Facility.

7.5 You will report and pay to us all Recurring Fees and other fees and charges on-line via our
self»service Electronic lnvoice Presentrnent and Payment tool (“E.I.P.P”) accessible through our
Chain intranet. ln the E.I.P.P. on-line environment, payments can be made either through the
electronic check payment channel or the credit card payment channel We reserve the right to
change, from time to time, the technologies or other means for reporting and paying fees to us by
amending the System Standards Manual.

8. indem niiications.

8.1 lndependent of your obligation to procure and maintain insurance, you will indemnify, defend
and hold the lndemnitees harmless, to the fullest extent permitted by law, nom and against all
Losses and Expenses, incurred by any lndemnitee for any investigation, elaim, action, suit, demand,
administrative or alternative dispute resolution proceeding, relating to or arising out of any

ll

oAv FA CON
246934 osm

'Case 2:19-cv-O5704-ESWH Document 1 Filed 02/14/19 age 33 of 145 Page|D: 33

transaction, occurrence or service at, or involving the operation of, the Facility, any payment you
make or fail to make to us, any breach or violation of any contract or any law, regulation or ruling
by, or any act, error or omission (active or passive) of, you, any party associated or affiliated with
you or any of the owners, officers, directors, employees, agents or contractors of you or your
affiliates including when you are alleged or held to be the actual, apparent or ostensible agent of the
lndemnitee, or the active or passive negligence of any lndemnitee is alleged or proven. You have no
obligation to indemnify an lndemnitee for damages to compensate for property damage or personal
injury if a court of competent jurisdiction makes a final decision not subject to further appeal that the
indemnitee engaged in willful misconduct or intentionally caused such property damage or bodily
injury. This exclusion from the obligation to indemnify shall not, however, apply if the property
damage or bodily injury resulted from the use of reasonable force by the lndemnitee to protect
persons or proper'ty.

8.2 You will respond promptly to any matter described in the preceding paragraph, and defend the
lndemnitee You will reimburse the indemnitee for all costs of defending the matter, including
reasonable attorneys’ fees, incurred by the lndemnitee if your insurer or you do not assume defense
of the lndemnitee promptly when requested, or separate counsel is appropriate, in our discretion,
because of actual or potential conflicts of interest. We must approve any resolution or course of
action in a matter that could directly or indirectly have any adverse effect on us or the Chain, or
could serve as a precedent for other matters

8.3 We will indemnify, defend and hold you harrnless, to the fullest extent permitted by law, from
and against all Losses and Expenses incurred by you in any action or claim arising from your proper
use of the System alleging that your use of the System and any property we license to you is an
infringement of a third party’s rights to any trade secret, patent, copyright, trademark, service mark
or trade name. You will promptly notify us in writing when you become aware of any aileged
infringement or an action is filed against you. You will cooperate with our defense and resolution of
the claim. We may resolve the matter by obtaining a license of the property for you at our expense,
or by requiring that you discontinue using the infringing property or modify your use to avoid
infringing the lights of others.

9. Your Assignments. '[`ransfers agd Convevances.

9.1 Transfer of the Facility. This Agreement is personal to you (and your owners if you are an
entity). We are relying on your experience, skill and financial resources (and that of your owners
and the guarantors, if any) to sign this Agreement with you. You may finance the Facility and grant
a lien, security interest or encumbrance on it without notice to us or our consent lf a Transfer is to
occur, the transferee or you must comply with Section 9.3. Your Franchise is subject to termination
when the Transfer occurs. The Franchise is not transferable to your transferee, who has no right or
authorization to use the System and the Marks when you transfer ownership or possession of the
Facility. The transferee may not operate the Facility under the System, and you are responsible for
performing the post-termination obligations in Section 13. You and your owners may, only with our
prior written consent and after you compiy with Sections 9.3 and 9.6, assign, pledge, transfer,
delegate or grant a security interest in all or any of your rights, benefits and obligations under this
Agreement, as security or otherwise Transactions involving Equity interests that are not Equity
Transfers do not require our consent and are not Transfers.

12

DAY FA CON
246984 QB/l l

tC_ase 2:19-cv-05704-ES-WH Document 1 Filed 02/14/19 Fee 34 of 145 Page|D: 34

9.2 Public Offerings and Registered Securities. You may engage in the first registered public
offering of your Equity lnterests only after you pay us a public offering fee equal to $15,000. Your
Equity interests (or those of a person, parent, subsidiary, sibling or affiliate entity, directly or
indirectly effectively controlling you), are freely transferable without the application of this Section
if they are, on the Effective Date, or after the public offering fee is paid, they become, registered
under the federal Securities Act of 1933, as amended, or a class of securities registered under the
Securities Exchange Act of 1934, as amended, or listed for trading on a national securities exchange
or the automated quotation system of the National Association of Securities Dealers, lnc. (or any
successor System), provided that any tender offer for at least a majority of your Equity lnterests will
be an Equity Transfer subject to Section 9.1.

9.3 Conditions. We may, to the extent permitted by applicable law, condition and withhold our
consent to a Transfer when required under this Section 9 until the transferee and you meet certain
conditions lf a Transfer is to occur, the transferee (or you, if an Equity Transfer is involved) must
first complete and submit our Application, qualify to be a franchisee in our sole discretion, given the
circumstances of the proposed Transfer, provide the same supporting documents as a new franchise
applicant, pay the Application and Relicense Fees then in effect, sign the form of Franchise
Agreement we then offer in conversion transactions and agree to renovate the Facility as if it were an

' existing facility converting to the System, as we reasonably determine We will provide a Punch
List of improvements we Wili require after the transferee’s Application is submitted to us. We may,
in our discretion, require the transferee to place funds in escrow, at its expense, in order to complete
all necessary improvements We may require structural changes to the Facility if it no longer
meets System Standards for entering conversion facilities, or in the alternative, condition our
approval of the Transfer on one or more of the following: limit the transferee’s term to the
balance of your Term, add a right to terminate without cause exercisable by either party after a
period of time has elapsed, or allow you to terminate the Franchise when you sell the Facility
and pay us Liquidated Damages under Section 12.1 at the same rate as you would pay if the
termination occurred before the Opening Date. Such payment would be due and payable when
you transfer possession of the Facility. We must also receive general releases from you and each
of your owners, and payment of all amounts then owed to us and our affiliates by you, your owners,
your affiliates, the transferee, its owners and affiliates, under this Agreement or otherwise Our
consent to the transaction will not be effective until these conditions are satisfied

9.4 Permitted Transferee Transactions. You may transfer an Equity lnterest or effect an Equity
Transfer to a Perrnitted Transferee without obtaining our consent, renovating the Facility or paying a
Relicense Fee or Application Fee. No Transfer will be deemed to occur. You also must not be in
default and you must comply with the application and notice procedures specified in Sections 9.3
and 9.6. Each Permitted Transferee must first agree in writing to be bound by this Agreement, or at
our option, execute the Franchise Agreernent form then offered prospective franchisees i\lo transfer
to a Permitted Transferee shall release a living transferor nom liability under this Agreement or any
guarantor under any Guaranty of this Agreernent. You must comply with this Section if you transfer
the Facility to a Perrnitted Transferee A transfer resulting from a death may occur even if you are in
default under this Agreement.

9.5 Attempted Transfers. Any transaction requiring our consent under this Section 9 in which our

l3

DAY FA CON
246984 03/ ll

-Case 2:19-cv-O5704-ES-wH Document 1 Filed 02/14/19 Fee 35 of 145 Page|D: 35

consent is not first obtained shall be void, as between you and us. You will continue to be liable for
payment and performance of` your obligations under this Agreement until we terminate this
Agreement, all your financial obligations to us are paid and all System identification is removed
from the Facility.

9.6 Notice of Transfers. You will give us at least 30 days prior written notice of any proposed
Transfer or Pennitted Transferee transaction You will notify us when you sign a contract to
Transfer the Facility and 10 days before you intend to close on the transfer of the Facility. We will
respond to all requests for our consent and notices of Permitted Transferee transactions within a
reasonable time not to exceed 30 days. You will notify us in writing within 30 days after a change in
ownership of 25% or more of your Equity lnterests that are not publicly held or that is not an Equity
Transfer, or a change in the ownership of the Facility if you are not its owner. You will provide us
with lists of the names, addresses, and ownership percentages of your owner(s) at our request

10. Our Assignrnents. We may assign, delegate or subcontract all or any part of our rights and
duties under this Agreement, including by operation of law, without notice and without your
consent We will have no obligations to you after you are notified that our transferee has assumed
our obligations under this Agreernent except those that arose before we assign this Agreement.

ll. Default and 'I`ermination.

ll.l ll)efault. ln addition to the matters identified in Sections 3.l and 3.6, you will be in default
under this Agreernent if (a) you do not pay us when a payment is due under this Agreement or any
other instrument, debt, agreement or account with us related to the Facility, (b) you do not
perform any of your other obligations when this Agreement and the System Standards Manual
require, or (c) if you otherwise breach this Agreement. lf your default is not cured within 10 days
after you receive written notice from us that you have not filed your monthly report, paid us any
amount that is due or breached your obligations regarding Confrdential lnformation, or within 30
days after you receive written notice from us of any other default (except as noted below), then we
may terminate this Agreement by written notice to you under Section l 1.2. We will not exercise our
right to terminate if you have completely cured your default, or until any waiting period required by
law has elapsed ln the case of default resulting from the Facility’s failure to meet Quality
Standards as measured by a quality assurance inspection, if you have acted diligently to cure the
default but cannot do so, and the default does not relate to health or safety, we may, in our
discretion, enter into an improvement agreement with you provided you request such an
agreement within 30 days after receiving notice of the failing inspection, If we have entered into
an improvement agreement, you must cure the default within the time period specified in the
improvement agreement which shall not exceed ninety days after the failed inspection We may
terminate this Agreement and any or all rights granted hereunder if you do not perform that
improvement agreement

11.2 Termination. We may terminate this Agreement, effective when we send written notice to
you or such later date as required by law or as stated in the default notice, when (l) you do not cure a
default as provided in Section 11.1` or we are authorized to terminate under Schedule D due to your
failure to perform your Improvement Obligation, (2) you discontinue operating the Facility as a
“Days Inn”, (3`) you do or perform, directly or indirectly, any act or failure to act that in our

14

DAY FA CON
246984 Q3/ll

¢Case 2:19-cv-O5704-ES-wH Document 1 Filed 02/14/19 age 36 of 145 Page|D: 36

reasonable judgment is or could be injurious or prejudicial to the goodwill associated with the Marks
or the System, (4) you lose possession or the right to possession of the Facility, (5) you (or any
guarantor) suffer the termination of another license or franchise agreement with us or one of our
affiliates, (6) you intentionally maintain false books and records or submit a materially false report to
us, (7) you (or any guarantor) generally fail to pay debts as they come due in the ordinary course of
business, (8) you, any guarantor or any of your owners or agents misstated to us or omitted to tell us
a material fact to obtain or maintain this Agreement with us, (9) you receive two or more notices of
default from us in any one year period (whether or not you cure the defaults), (10) a violation of
Section 9 occurs, or a Transfer occurs before the relicensing process is completed, (l l) you or any of
your Equity lnterest owners contest in court the ownership or right to franchise or license all or any
part of the System or the validity of any of the Marl<s, (12) you, any guarantor or the Facility is
subject to any voluntary or involuntary bankruptcy, liquidation, dissolution, receivership,
assignment, reorganization, moratorium, composition or a similar action or proceeding that is not
dismissed within 60 days after its filing, or (13) you maintain or operate the Facility in a manner that
endangers the health or safety of the Facility’s guests.

l 1.3 Casualty and Condemnation.

11.3.1 You will notify us promptly after the Facility suffers a Casualty that prevents you from
operating in the normal course of business, with less than 75% of guest rooms available You will
give us information on the availability of guest rooms and the Facility’s ability to honor advance
reservations You will tell us in writing within 60 days after the Casualty whether or not you will
restore, rebuild and rehirbish the Facility to conform to System Standards and its condition prior to
the Casualty. This restoration will be completed within 180 days after the Casualty. You may
decide within the 60 days after the Casualty, and if we do not hear from you, we Will assume that
you have decided, to terminate this Agreement, effective as of the date of your notice or 60 days
after the Casualty, whichever comes first lf this Agreement so tenninates, you will pay all amounts
accrued prior to termination and follow the post~termination requirements in Section 13. You will
not be obligated to pay Liquidated Damages if the Facility will no longer be used as an extended
stay or transient lodging facility after the Casualty.

11.3.2 You will notify us in writing within 10 days after you receive notice of any proposed
Condemnation of the Facility, and within lO days after receiving notice of the Condemnation date.
This Agreement will terminate on the date the Facility or a substantial portion is conveyed to or
taken over by the condemning authority

ll.3.3 Any protected territory covenants will terminate when you give us notice of any proposed
Condemnation or that you will not restore the Facility after a Casualty.

11.4 Our Other Remedies. We may suspend the Facility from the Reservation System for any
default or failure to pay or perform under this Agreement or any other written agreement with us
relating to the Pacility, discontinue reservation referrals to the Facility for the duration of such
suspension, and may divert previously made reservations to other Chain Facilities after giving notice
of non-performance, nonpayment or default Ail System Assessment Fees accrue during the
suspension period Reservation service will be restored after you have fully cured any and all
defaults and failures to pay and perform We may charge you, and you must pay as a condition

l 5
DAY FA CON
246984 Q}/ ll

rCase 2:19-cv-05704-ES-WH Document 1 Filed 02/14/19 We 37 of 145 Page|D: 37

precedent to restoration of reservation servicc, a Service lnterruption Fee Specified on Schedule
C to reimburse us for our costs associated with service suspension and restoration We may
deduct points under our quality assurance inspection program for your failure to comply with this
Agreement or System Standards. We may omit the Facility from any paper or electronic directory
of Chain Facilities that we issue. You recognize that any use of the System not in accord with this
Agreement will cause us irreparable harm for which there is no adequate remedy at law, entitling us
to injunctive and other relief We may litigate to collect amounts due under this Agreement without
first issuing a default or termination notice Our consent or approval may be withheld if needed
while you are in default under this Agreement or may be conditioned on the cure of all your defaults.
Once a termination or expiration date for this Agreement has been established in accordance with
the provisions of this Agreement, we may cease accepting reservations through the Reservation
System for any person(s) seeking to make a reservation for a stay on any date including or following
the termination or expiration of this Agreement.

11.5 Your Remedies. lf we fail to issue our approval or consent as and when required under this
Agreernent within a reasonable time of not less than 30 days after we receive all of the information
we request, and you believe our refusal to approve or consent is wrongful, you may bring a legal
action against us to compel us to issue our approval or consent to the obligation To the extent
permitted by applicable law, this action shall be your exclusive remedy. We shall not be responsible
for direct, indirect, special, consequential or exemplary damages, including, but not limited to, lost
profits or revenues

12. Liguidated Damages.

12.1 Generally. lf we terminate the Franchise under Seotion 11.2, or you terminate this
Agreement (except under Section 11.3 or as a result of our default which we do not cure within a
reasonable time after written notice), you will pay us Liquidated Darnages within 30 days
following the date of Termination. lf Termination occurs during the last two Franchise Years of
the Term, liquidated Damages will be the lesser of (i) the amount specified in Section 18.1, or
(ii) the average daily fees based on a percentage of Gross Room Rcvenues accruing under
Section 7`.1 during the 12 full calendar months preceding the month in which Termination occurs
multiplied by the number of days remaining in the unexpired Term (the "Ending Period") at the
date of Terrnination. You will also pay any applicable Taxes assessed on such payment Before
the last two Franchise Years, Liquidated Damages will be as set forth in Section 18.1. If we
terminate this Agreenient before the Opening Datc, you will pay us within 10 days after you
receive our notice of termination Liquidated Darnages equal to one~half the amount payable after
the Opening Date. Liquidated Damages are paid in place of our claims for lost future Recurring
Fees under this Agreernent. Our right to receive other amounts due under this Agreement is not

affected

12.2 Condemnation Payments. ln the event a Condemnation is to occur, you will pay us the
fees set forth in Section 7 for a period of one year after we receive the initial notice of condemnation
described in Section l 1.3.2, or until the Condemnation occurs, whichever is longer. You will pay us
Liquidated Damages equal to the average daily Royalties and System Assessment Fees for the one
year period preceding the date of your condemnation notice to us multiplied by the number of days
remaining in the one year notice period if the Condemnation is completed before the one year notice

16

oAY FA con
246934 Qs/i 1

.Qase 2:19-cv-05704-ES-WH Document 1 Filed 02/14/19 P‘qe 38 of 145 Page|D: 38

period expires This payment will be made within 30 days after Condemnation is completed (when
you close the Facility or you deliver it to the condemning authority). You will pay no Liquidated
Damages if the Condernnation is completed after the one year notice period expires, but you must
pay the fees set forth in Section 7 when due until Condemnation is completed

13. Your Duties At and After Termination. When a Termination occurs for any reason
whatsoever:

13.1 System Usage Ceases. You must comply with the following “de-identification” obligations
You will immediately stop using the System to operate and identify the Facility. You will remove
all signage and other items bearing any Marks and follow the other steps detailed in the System
Standards Manual or other brand directives for Changing the identification of the Facility. You will
promptly paint over or remove the Facility’s distinctive System trade dress, color schemes and
architectural features You shall not identify the Facility with a conii.lsingly similar mark or name,
or use the same colors as the System trade dress for signage, printed materials and painted surfaces
You will Cease all lnternet marketing using any Mari<s to identify the Facility. If you do not strictly
comply with all of the de~identification requirements above, in the System Standards Manual and in
our other brand directives, you agree to pay us a Royalty equal to $2,000 per day until de-
identification is completed to our satisfaction

13.2 Other Duties. You will pay all amounts owed to us under this Agreement within 10 days
after termination We may immediately remove the Facility from the Reservation System and divert
reservations as authorized in Section 11.4. We may notify third parties that the Facility is no longer
associated with the Chain We may also, to the extent permitted by applicable law, and without
prior notice enter the Facility and any other parcels, remove software (iucluding archive and back»up
copies) for accessing the Reservation System, all copies of the System Standards Manual,
Confidential lnformation, equipment and all other personal property of ours lf you have not
completed your de~identification obligations to our satisfaction we may paint over or remove and
purchase for $10.00, all or part of any interior or exterior Mark»bearing signage (or signage face
plates), including billboards, whether or not located at the Facility, that you have not removed or
obliterated within five days after termination You will promptly pay or reimburse us for our cost of
removing such items, net of the Sl0.00 purchase price for signage. We will exercise reasonable care
in removing or painting over signage We will have no obligation or liability to restore the Facility
to its condition prior to removing the signage. We shall have the right, but not the obligation to
purchase some or all of the Facility’s Mari<-bearing FF&E and supplies at the lower of their cost or
net book value, with the right to setoff their aggregate purchase price against any sums then owed us
by you.

133 Advance Reservations. The Facility will honor any advance reservations including group
bookings, made for the Facility prior to termination at the rates and on the terms established when
the reservations are made and pay when due all related travel agent commissions

13.4 Survival. of Certain Provisions. Sections 3.6 (as to audits, for 2 years after termination),
3.1], 7 (as t0 amounts accruing through termination), 8, 11.4, 12, 13, 15, 16 and 17 Survive
termination of this Agreement. '

17

DAY FA CoN
24693¢ Q;ui 1

»C,ase 2:19-cv-05704-ES-WH Document 1 Filed 02/14/19 Fee 39 of 145 Page|D: 39

]4. Your Re resentations and Warranties. You expressly represent and warrant to us as follows:

 

l4.l Quiet Enjoyment and Financing. You own, or will own prior to commencing
improvement, or lease, the Location and the Facility. You will be entitled to possession of the
Location and the Facility during the entire Tenn without restrictions that would interfere with your
performance under this Agreement, subject to the reasonable requirements of any financing secured
by the Facility. You have, when you sign this Agreement, and will maintain during the Term,
adequate financial liquidity and financial resources to perform your obligations under this
Agreement.

14.2 This Transaction. You and the persons signing this Agreement for you have full power and
authority and have been duly authorized, to enter into and perform or cause performance of your
obligations under this Agreement. You have obtained all necessary approvals of your owners,
Board of Directors and lenders No executory franchise, license or affiliation agreement for the
Facility exists other than this Agreement. Your execution, delivery and performance of this
Agreernent will not violate, create a default under or breach of any charter, bylaws, agreement or
other contract, license, permit, indebtedness certificate, order, decree or security instrument to
which you or any of your principal owners is a party or is subject or to which the Facility is subject
Neither you nor the Facility is the subject of any current or pending merger, sale, dissolution
receivership, bankruptcy, foreclosure, reorganization,-insolvency, or similar action or proceeding on
the date you execute this Agreement and was not within the three years preceding such date, except
as disclosed in the Application You will submit to us the documents about the Facility, you, your
owners and your finances that we request in the Franchise Application (or after our review of your
initial submissions) before or within 30 days after you sign this Agreement. To the best of your
knowledge, neither you, your owners (if you are an entity), your officers directors or employees or
anyone else affiliated or associated with you, whether by common ownership, by contract, or
otherwise, has been designated as, or is, a terrorist, a “Specially Designated National” or a “Blocked
Person” under U.S. Executive Order 13224, in lists published by the U.S. Department of the
Treasury’s Office of Foreign Assets Control, or otherwise

14.3 No Misrepresentations or lmplied Covenants. All written information you submit to us
about the Facility, you, your owners, any guarantor, or the finances of any such person or entity, was
or will be at the time delivered and when you sign this Agreement, true, accurate and complete, and
such information contains no misrepresentation of a material fact, and does not omit any material
fact necessary to make the information disclosed not misleading under the circumstances There are
no express or implied covenants or warranties oral or written, between we and you except as
expressly stated in this Agreernent.

15. Proprietag Rights.

l$.l Marks and System. You will not acquire any interest in or right to use the System or Marks
except under this Agreernent. You will not apply for governmental registration of the Marks, or use
the Marks or our corporate name in your legal name, but you may use a Marlc for an assumed
business or trade name filing.

15.2 lnurements. All present and future distinguishing characteristics improvements and

18

DAY FA CON
246984 Q3:'li

.C_ase 2:19-cv-05704-ES-QH Document 1 Filed 02/14/19 P‘oe 40 of 145 Page|D: 40

additions to or associated with the System by us, you or others, and all present and future service
marks, trademarks, copyrights, service mark and trademark registrations used and to be used as part
of the System, and the associated good will, shall be our property and will inure to our benefit No
good will shall attach to any secondary designator that you usc.

15.3 Other Locations and Systems. We and our affiliates each reserve the right to own, in
whole or in part, and manage, operate, use, lease, finance, sublease, franchise, license (as franchisor
or franchisee), provide services to or joint venture (i) distinctive separate lodging or food and
beverage marks and other intellectual property which are not part of the System, and to enter into
separate agreements with you or others (for separate charges) for use of any such other marks or
proprietary rights, (ii) other lodging, food and beverage facilities, or businesses, under the System
utilizing modified System Standards, and (iii) a Chain Facility at or for any location outside the
Protected Territory. You acknowledge that we are affiliated with or in the future may become
affiliated with other lodging providers or franchise systems that operate under names or marks other
than the Marks. We and our affiliates may use or benefit from common hardware, software,
communications equipment and services and administrative systems for reservations, franchise
application procedures or committees, marketing and advertising programs, personnel, central
purchasing, approved supplier lists, franchise sales personnel (or independent franchise sales
representatives), etc.

15.4 Confidential lnformation. You will take all appropriate actions to preserve the
confidentiality of all Confidential information Access to Confidential Information Should be

' limited to persons who need the Confidential lnfonnation to perform their jobs and are subject to
your general policy on maintaining confidentiality as a condition of employment or who have first
signed a confidentiality agreement You Will not permit copying of Confidential information
(including, as to computer software, any translation, decompiling, decoding, modification or other
alteration of the source code of such software). You will use Confidential lnfonnation only for the
Facility and to perform under this Agreement. Upon termination (or earlier, as we may request), you
shall return to us all originals and copies of the System Standards Manual, policy statements and
Confidential information “fixed in any tangible medium of expression,” within the meaning of the
U.S. Copyright Act, as amended Your obligations under this subsection commence when you sign
this Agreement and continue for trade secrets (including computer software we license to you) as
long as they remain secret and for other Confidential lnformation, for as long as we continue to use
the information in oonfidence, even if edited or revised, plus three years. We will respond promptly
and in good faith to your inquiry about continued protection of any Confidential information

15.5 l-_,itigation. You will promptly notify us of (i) any adverse or infringing uses of the Marks
(or names or symbols confusineg similar), Confidential lnforrnation or other System intellectual
property, and (ii) or any threatened or pending litigation related to the System against (or naming as
a party) you or us of which you become aware. We alone handle disputes with third parties
concerning use of all or any part of the System. You will cooperate with our efforts to resolve these
disputes We need not initiate suit against imitators or infringers who do not have a material adverse
impact on the Facility, or any other suit or proceeding to enforce or protect the System in a matter
we do not believe to be material.

15.6 The lnternet and other Distribution Channels. You may use the lntemet to market the

19

DAY FA CON
246984 Q}/ ll

.Qase 2:19-cv-05704-ES-%AH Document 1 Filed 02/14/19 399 41 of 145 Page|D: 41

Facility subject to this Agreernent and System Standards You shall not use, license or register
any domain name, universal resource locator, or other means of identifying you or the Facility
that uses a mark or any image or language confusingly similar to a Mark except as otherwise
expressly permitted by the System Standards Manual or with our written consent You will
assign to us any such identification at our request without compensation or consideration You
may not purchase any key Words for paid search or other electronic marketing that utilizes any
Marl< without our written consent You must make available through the Reservation System
and the Chain Website all rates you offer directly to the general public or indirectly via intemet
marketing arrangements With third parties. You agree to participate in our Central Commission
Payment Program and to reimburse us for any fees or commissions we pay to intermediaries and
retailers on your behalf or for Chain Facilities to participate in their programs You must
participate in the Chain’s best available rate on the lntemet guarantee or successor program. The
content you provide us or use yourself for any lnternet or distribution marketing materials must
be true, correct and aecurate, and you will notify us in writing promptly when any correction to
the content becomes necessary. You shall promptly modify at our request the content of any
intemet or distribution marketing materials for the Facility you use, authorize, display or provide
to conform to System Standards Any use of the Marl<s and other elements of the System on the
Internet inures to our benefit under Section 15.2.

16. Reiationship cf Parties.

16.l independence You are an independent contractor. You are not our legal representative or
agent, and you have no power to obligate us for any purpose whatsoever. We and you have a
business relationship based entirely on and circumscribed by this Agreernent. No partnership, joint
venture, agency, fiduciary or employment relationship is intended or created by reason of this
Agreement. You will exercise full and complete control over and have full responsibility for your
contracts, daily operations, labor relations, employment practices and policies, including, but not
limited to, the recruitment, selection, hiring, disciplining, firing, compensation, work rules and
schedules of your employees

16.2 doint Status. lf you comprise two or more persons or entities (notwithstanding any
agreement, arrangement or understanding between or among such persons or entities) the rights,
privileges and benefits of this Agreement may only be exercised and enjoyed jointly. The liabilities
and responsibilities under this Agreement will be the joint and several obligations of all such persons
or entities.

}7. Legal Matters.

17.1 Partial lnvalidity. lf all or any part of a provision of this Agreement violates the law of
your state (if it applies), such provision or part wiil not be given effect lf all or any part of a
provision of this Agreernent is declared invalid or unenforceable, for any reason, or is not given
effect by reason of the prior sentence, the remainder of the Agreement shall not be affected
However, if in our judgment the invalidity or ineffectiveness of such provision or part
substantially impairs the value of this Agreement to us, then we may at any time terminate this
Agreement by written notice to you without penalty or compensation owed by either party.

20

DA‘¢' FA CON
246984 Q3/li

.C_ase 2:19-cv-057O4-ES¢“5H Document 1 Filed 02/14/19 age 42 of 145 Page|D: 42

17.2 Waivers, Modifications and Approvals. lf we allow you to deviate from this
Agreement, we may insist on strict compliance at any time after written notice. Our silence or
inaction will not be or establish a waiver, consent, course of dealing, implied modification or
estoppel. All modifications, waivers, approvals and consents of or under this Agreement by us
must be in writing and signed by our authorized representative to be effective We may
unilaterally revise Schedule C when this Agreement so permits.

17.3 Notices. Notices will be effective if in writing and delivered (i) by facsimile
transmission with confirmation original sent by first class mail, postage prepaid, (ii) by delivery
service, with proof of delivery, (iii) by first class, prepaid certified or registered mail, return
receipt requested, (iv) by electronic mail, posting of the notice on our Chain intranet site or by a
similar technology; or (v) by such other means as to result in actual or constructive receipt by the
person or office holder designated below, to the appropriate party at its address stated below or
as it may otherwise designated by notice. You consent to receive electronic mail from us.
Notices shall be deemed given on the date delivered or date of attempted delivery, if refused.

DAYS INNS WORLDWIDE, INC.:

Our address: 22 Sylvan Way, P.O. Box 278, Parsippany, New Jersey 07054-0278
Attention: Vice President-Franchise Administration;

Fax No. (973) 753-8311

Your name: KRlSHNA Q lNVESTMENTS LLC

Your address: 174]4 Vinwood Lane, Yorba Linda, CA 92886
Attention: Ramesh Bhagat

Your fax No.: n/a
Your e-mail address:

 

17.4 Remedies. Remedies specified in this Agreement are cumulative and do not exclude any
remedies available at law or in equity. The non-prevailing party will pay all costs and expenses,
including reasonable attorneys' fees, incurred by the prevailing party to enforce this Agreernent
or collect amounts owed under this Agreement.

17.5 Miscellaneous. This Agreement is exclusively for the benefit of the parties. There are
no third party beneficiaries No agreement between us and anyone else is for your benefit The
section headings in this Agreernent are for convenience of reference only.

17.6 Choice of Law; Venue; Dispute Resolution.

17.6.1 This Agreement will be governed by and construed under the laws of the State of New
Jersey, except for its conflicts of law principles The New Jersey Franchise Practices Act will
not apply to any Facility located outside the State of New Jersey.

17.6.2 The parties shall attempt in good faith to resolve any dispute concerning this Agreement
or the parties’ relationship promptly through negotiation between authorized representatives If
these efforts are not successful, either party may attempt to resolve the dispute through non~
binding mediation Either party may request mediation through the National Franchise

21

env FA cort
246984 QJ/i l

.C_ase 2:19-cv-O5704-ES“AH Document 1 Filed 02/14/19 399 43 of 145 Page|D: 43

Mediation Program, using the procedures employed by the CPR institute for Dispute Resolution,
lnc. We will provide you with the contact address for that organization The mediation will be
conducted by a mutually acceptable and neutral third party. lf the parties cannot resolve the
dispute through negotiation or mediation, or choose not to negotiate or mediate, either party may
pursue litigation

17.6.3 You consent and waive your objection to the non-exclusive personal jurisdiction of and
venue in the New Jersey state courts situated in Morris County, New Jersey and the United
States District Court for the District of New Jersey for all cases and controversies under this
Agreement or between we and you.

17.6.4 WAIVER OlF JURY TRIAL. THE PARTlES WAlVE THE RIGH'}` TO A .iURY
TRlAL lN ANY ACTION RELATED TO rI`lrllS AGREEMENT OR THE
RELATIONSHIP BETWEEN THE FRANCHISOR, THE FRANCHISEE, ANY
GUARANTOR, AND THEIR RESPECTIVE SUCCJESSORS AND ASSIGNS.

l7.6.5 Any judicial proceeding directly or indirectly arising from or relating to this Agreement
shall be considered unique as to its facts and may not be brought as a class action You and each
of the owners of your Equity lnterests waive any right to proceed against us by way of class
action

17.'7 Special Acknowledgments. You acknowledge the following statements to be true
and correct as of the date you sign this Agreement, and to be binding on you.

]7.7.1 You received our Franchise Disclosure Document (“FDD”) for prospective
franchisees at least 14 days before signing this Agreement or paying any fee to us.

17.7,2 Neither we nor any person acting on our behalf has made any oral or written
representation or promise to you on which you are relying to enter into this Agreement
that is not written in this Agreement or in the FDD. You release any claim against us or
our agents based on any oral or written representation or promise not stated in this

Agreement or in the FDD.

17.7.3 This Agreement, together with the exhibits and schedules attached, is the entire
agreement superseding all previous oral and written representations, agreements and
understandings of the parties about the Facility and the Franchise other than those set

forth in the FDD.

17.7.4 You acknowledge that no salesperson has made any promise or provided any
information to you about projected sales, revenues, income, profits or expenses from the
Facility except as stated in ltem 19 of the FDD or in a writing that is attached to this

Agreement.

17.7.5 You understand that the franchise relationship is an arms' length, commercial
business relationship in which each party acts in its own interest

22

DAY FA CON
246984 Q3/i|

. 59"&§§§“§€’?'1“9@\/‘9_@)*§?091`-°§5'-UH Doctirite?fi“l°g%ted oz/l)itttd?'tiw§=d§ftif 145 Pa@ait§: 44

l .
1 :
i .
l

y .5 ii'ou. understand that the monies rolafliidslaip is ad ~ ' length, commercial

l mmbtlonshlplnwhicheachparty ncta-'.,:iniv`:_-mhiserest.

ip Mm. Nammyssmoenoubetuheeetosm edmondson
ofthshgwnundtheihdmotopcribrmohligadons;omdw ' :(a)wwdewrms,zains,

l- v partliquee, typhoans, mtaislides. orother.mular _ =`. causes; _(h)Hm, ssikea,

-o, ..... __.¢-.- wm;aotsoftenonunorriots(o}leguheamcticnadm . orpreven_tperfoonanoo;
otr-._ )myothm~sumlueventorcausebcymidiecondoloftlmpany \1--~-_- -Aoydelayrcsulting
quanyofsuchemmeeshall¢nendpernmnmeemrdmgb'or -» ,inwlnoloor

 

Womayomi,opemto,lme,msnago,fmncld§eorixeenee --¢-»» toopwato_apy.€hain
' - looawdmiywhmouuldethorromotedfl`nntontmdmm \» rossidi_¢mo_robligstionw
WomsygrantProteowd‘I`enitonesibroiierhmnFacilmes __ovuiapyour?rotoctecl
'l thothisAgt'ouncntwinoMnathmyounmyomofdcms directors general

- \\ dandneoathefecility.and!or(il}anynmedmemm = nclnb,residmio_eelnb
_t t »-'__»- .~' ownerle residence condemnnumfaparhneatleasmg or total busirws:{, or the liko,
“» myfwhtyorbamnwathatshareediroctlyormddectly, common ,amcnities,recxca!ion
.~ .::_lt'_litics,aorvioes, mippliesorsuppon activities withiheI-`aoility. uwilltoewy mt`oxma!:lon
houghtheRosei-vadon$ystomtoroforg\mts,duectiy ¢-. ixxlirocd_y,onlyto€hain
" lanes mssoehondoe¢norapphttonndmml‘wlitylocateditho?rotocwd'!`cmtoqsn
-..~Edbédvel)`ate, whiohwemsymow, mli`censo,altawtooxpand,o zeplaoos&thareplmmmn
looseedwrthmthosarneaadmgmhmngaotdwretimn lZ¢-'of_thc grosc:oomsof_`the
=if,`.hain`£_acll_ltyifits dwcli_isewithus mminates'm‘isn mm 'llieProtectod
toxyfhirlyzopnsemsthePecxlansadmgmoa,andyoueckcolodgcthat Theroamno
~,~ or)mplwdtcmfonalnghiaoragmmenzsbetwomihe »--~- w;eeptasstatedinthis
4"911.=.Y_c»u irrevocath waive any.righi u)_ so=k._o:§ob_tain' ew__ ._dts».i ofanypolioy we now
'\l » ormay:nfhefmurefollowtonohfyyouaboot}doposed€ham acilinesinthogenm'alarea
o -=i Faci'lny,whatmdmnadonabomdmod`mto£dzeprcpooodchan?amlrwon_dmmvmom
-zmpyufwe¥wmymdmdewlndmwoddthepoposed€mm?wuwtotho€hsrdbamd
_ltlmpomualedootofdtcpropoeed€hainFactliwonthoPaoh oritspm'dormmioe. The
Yenmno inddsSocdon ._.-._-m-ermru)a'lly_ depmdmt.l.i'yoebrmch _.Soot,_iqn,ymd‘?tot_ecwd
.;.__`fmswntseuetaeanenonty niereeoqumtmymws '
= byefwo{!}mileredlus Whoseoenterpointiathefrod£don "
. ' Thefcllowing spocmlstlpulatmns '
-» mylesonsistent oreonflict_ing provisions You ookuowlcd thntheaeetipuladons and
elmgmmadowthebodyoftheAgromcmatymdroqoomorm nsotoot}wrcb;mgosto
~fcrrrn..’ag¢ocmentarethopmductofaims lengthnogotranonswi uséndrepresentmutually

23

"`, 1
:._1._. -'-I',"§‘E$'._.

_‘

 

 

 

 

  
 
 
 
  
 
  

 

   
   

ute lthis Agzomteot and

 

Case 2:19-cv-O5704-ES-WH Document 1 Filed 02/14/19 F&;e 45 of 145 Page|D: 45

agrccd, material inducements to enter into this Agrccmcnt, beneficial to you and supported by
adequate consideration from both parties Thesc arc personal to you and arc not transferable or
assignable except to a Permittcd Transferee

18.1 Liquidated Damages. liquidated Damages payable under Soction 12.1 for a Termirration
that occurs before the last two Liccnsc Years will bc the lessor of (i) $l,OOO for each guest room of
the Facility you arc authorized to operate at the time of Tcrmination or (ii) the total amount of
Recurring Fccs generated at the Facility during the twelve full calendar months of operation
immediately preceding thc month in Which Tcrrnination occurs

18.2. Combined Fees. Notwithstanding Section 7.1, provided that the Facility opens by the
deadline specified in Section 3.1 of this Agrecment, you will pay a Combincd Fee consisting of
the Royaity and System Asscssment Fcc at thc rates set forth in this Scction. The Combincd Fee
excludes commissions and related service charges, guest complaint assessments Intemct and GDS
Fecs, thc Loyalty Program Chargc and other similar fees and charges described on Schcdulc C
which must be paid as stated in this Agrecment. The discount from the Royalty and System
Asscssmcnt Fccs set forth in Scction 7 that thc Combincd Fee represents (the “Discount Amount”)
Shall first be applied to any applicable reservation fec and any remaining Discount Amount shell bc
applied evenly between the Royalty and System Asscssmcnt Fcc.

18.2.1 The Combincd Fee shall be seven and onc»half percent (7.5%) of Gross Room Rcvcnucs
accruing during the first, second and third Franchise Years; and '

18.2.2 The Combincd Fee shall be eight and threc~tcnths percent (8.3%) of Gross Room Rcvenucs
accruing during the fourth and fifth Franchise Years; and

18.3.3 The Royalty and System Assessment Fccs shall be computed and paid at thc rates specified
in Scction 7.1 on Gross Room Rcvenucs accruing after the fifth Franchise Year,

18.2.4 The rate changes set forth in this Sectlon automatically terminate without notice or
opportunity to curc, and the Royalty and System Asscssment Fccs Sh`all reset to thc rates specified
in Scction 7, if and as of thc date (i) a Tcrmination occurs, or We send you a notice of default and
you fail to cure thc default Within the time specitlcd, if any, in the notice of dcfault, or (ii) nder-you

 

    

18.3 Reduccd Relicense Fec. If (i) you arc not then in default under this Agrcemcnt, and (ii) we
receive your proposed transfcrce’s Franchise Application end Application Fee before you Transfer
thc Facility, then the Rcliccnsc Fee for a Transfer will be 52,500 if we receive the proposed
transferees Franchise Application before the end of the FIRST Franchise Year, and $5,000 if we
receive the proposed transfcrce’s Franchise Application after the FIRST Franchichcar and before
the end of the FIFTH Franchise Year, and $10,000 if wc receive the proposed transfcrce’s Franchise
` Application after the FIFTH Franchichear and before the end of the TENTH Franchise Year. If
the conditions arc not satisfied and after the TENTH Fr_'enchiseYcerJ the Rcliccnsc Fcc will be as

24

nev FA CoN
246934 Q3/11

Case 2:19-cv-05704-ES-wH Document 1 Filed 02/14/19 age 46 of 145 Page|D: 46

Specif`led in Section 7.4.

Remainder of page intentionally left blank

25

DAY FA CON
246984 QSH l

.Qase 2:19-cv-05704-ES-|\/|AH Document 1 Filed 02/14/19 Page 47 of 145 Page|D: 47

IN WITNESS WHEREOF, the parties have executed this Agreement on- this §§(S§}r?iay of

§Q§E . , 20 |§ and agree to be bound by the terms and conditions of this Agreement as
of th Effective Date.

WE:
DAYS INNS WORLDWLD ,

By:

 

vice Pyésid t y

YOU, as franchisee:
KRISH.NA Q LNVESTMENTS LLC

Byr zewa

(Managing) Memb`er

25

DAY FA CON
246984 QJH a

Case 2:19-cv-05704-ES~OH Document 1 Filed 02/14/19 age 48 of 145 Page|D: 48

tow
DEFi`N ITIONS

Agreement means this Franchise Agreement.
Application Fee means the fee you pay when you submit your Application under Section 6.

Approved P]ans means your plans and specifications for constructing or improving the Facility
initially or after opening, as approved by us under Schedule D.

Casualty means destruction or‘ significant damage to the Facility by act of God or other event beyond
your reasonable anticipation and control.

Chain means the network of Chain Facilities.

 

Chain Facility means a lodging facility we own, lease, manage, operate or authorize another party to
operate using the System and identified by the Marks.

Chain Websites means any current or future consumer or business websites, mobile websites or
mobile applications that we or our affiliates develop for booking reservations for and/or providing
information about Chain Facilities, and any iiiture equivalent technology

Condemnation means the taking of` the Faciiity for public use by a government or public agency
legally authorized to do so, permanently or temporariiy, or the taking of such a substantial portion of
the Facility that continued operation in accordance with the System Standards, or with adequate
parking facilities, is commercially impractical, or if the Facility or a substantial portion is sold to the
condemning authority in lieu of condemnation

Conference Fee means the fee we charge for your attendance at a conference for Chain Facilities and
their franchisees when and if` held.

Conf`ldential lnf`orrnation means any trade secrets we own or protect and other proprietary
information not generally known to the lodging industry including confidential portions of the
System Standards Manual or information we otherwise impart to you and your representatives in
confidence Coniidential information includes all other system standards manuals and
documentation, including those on the Subjects of employee relations, finance and administration,
field operation, purchasing and marketing, the property management system software and other
applications software

Design Standards mean standards specified in the System Standards Manual from time to time for
design, construction, renovation, modification and improvement of new or existing Chain Facilities,
inciuding ali aspects of facility design, number of rooms, rooms mix and configuration, construction
materials, workmanship, finishes, electrical, mechanical, structural, plumbing, HVAC, utilities,
access, life safety, parking, systems, landscaping, amenities, interior design and decor and the like
for a Chain Facility.

26
nav FA con
246934 eri 1

-Case 2:19-cv-05704-E83AH Document 1 Filed 02/14/19 age 49 of 145 Page|D: 49

Directoiy means any general purpose directory we issue, whether printed, web»based, or issued in
another medium, which may list the names and addresses of Chain Facilities in the United States,
and at our discretion, other System facilities located outside the United States, Canada and Mexico.

Effective Date means the date we insert in the Preanibie of this Agreement after we sign it.

Eguity lnterests shall include, without limitation, all forms of equity ownership of you, including
voting stock interests, partnership interests, limited liability company membership or ownership
interests, joint and tenancy interests, the proprietorship interest, trust beneficiary interests and all
options, warrants, and instruments convertible into such other equity interests

E_quig Transfer means any transaction in which your owners or you sell, assign, transfer, convey,
pledge, or suffer or permit the transfer or assignment of`, any percentage of your Equity interests that
will result in a change in control of you to persons other than those owners disclosed on Schedule B,
as in effect prior to the transaction Unless there are contractual modifications to your owners’
rights, an Equity Transfer of a corporation or limited liability company occurs when either majority
voting rights or beneficial ownership of more than 50% of the Equity lnterests changes An Equity
Transfer of a partnership occurs when a newly admitted partner will be the managing, sole or
controlling general partner, directly or indirectly through a change in control of` the Equity lnterests
of an entity general partner. An Equity Transfer of a trust occurs when either a new trustee with sole
investment power is substituted for an existing trustee, or a majority of the beneficiaries convey their
beneficial interests to persons other than the beneficiaries existing on the Effective Date. An Equity
rl`ransfer does n_o_t occur when the Equity lnterest ownership among the owners of Equity Interests on
the Effective Date changes without the admission of new Equity lnterest owners. An Equity
Transfer occurs when you merge, consolidate or issue additional Equity lnterests in a transaction
which would have the effect of diluting the voting rights or beneficial ownership of your owners’
combined Equity lnterests in the surviving entity to less than a majority.

Facility means the Location, together with all improvements, buildings, common areas, structures,
appurtenances, facilities, entry/exit rights, parking, amenities, FF&E and related rights, privileges
and properties existing or to be constructed at the Location on or alter the Effective Date.

FF&E means furniture, fixtures and equipment

FF&E Standards means standards specified in the System Standards Manual for FF&E and supplies
to be utilized in a Chain Facility.

Food and Beverage means any restaurant, catering, bar/lounge, entertainment, room service, retail
food or beverage operation, continental breakfast, food or beverage concessions and similar services

offered at the Facility.

Franchise means the non-exclusive franchise to operate the type of` Chain Facility described in
Schedule B only at the Location, using the System and the Mark we designate in Section l.

27

DAY FA CON
246984 Q3/l [

.C_ase 2:19-cv-O5704-ES- AH Document 1 Filed 02/14/19 399 50 of 145 Page|D: 50

Franchise Year means:

(i) 17 the Opening Date occurs on the first day of a month: the period beginning on the
Opening Date and ending on the day immediately preceding the first anniversary of the Opening
Date, and each subsequent one year period; or

(ii) Ifthe Opening Date does not occur on the jirst day ofa monlh: the period beginning
on the Opening Date and ending on the first anniversary of the last day of the month in which the
Opening Date occurs, and each subsequent one year period.

Gross Room Revenues means gross revenues attributable to or payable for rentals of guest (sleeping)
rooms at the Facility, including all credit transactions, whether or not collected, guaranteed no-show
revenue net of chargebacks lfrom credit card issuers, and any proceeds from any business
interruption or similar insurance appiicable to the loss of revenues due to the non-availability of
guest rooms. Excluded from Gross Room Revenues are separate charges to guests for Food and
Beverage, room service, telephone charges, key forfeitures and entertainment (including lnternet
fees and commissions); vending machine receipts; and federal, state and local sales, occupancy and
use taxes

lmprovernent Obligation means your obligation to either (i) renovate and upgrade the Facility, or (ii)
construct and complete the Facility, in accordance with the Approved Plans and System Standards,
as described in Schedule D.

lndemnitees means us, our direct and indirect parent, subsidiary and sister corporations, and the
respective officers, directors, shareholders, employees, agents and contractors, and the successors,
assigns, personal representatives, heirs and iegatees of all such persons or entities

lnitial Fee means the fee you are to pay for signing this Agreement as stated in Section 6, if the
Agreement is for a new construction or conversion franchise

Liguidated Damages means the amounts payable under Section 12, set by the parties because actual
damages will be difficult or impossible to ascertain on the Effective Date and the amount is a
reasonable pre-estimate of the damages that will be incurred and is not a penalty.

Location means the parcel of land situated at 2451 Old National Parkway, College Park, GA
39349, as more fully described in Schedule A.

Losses and Expenses means (x) ali payments or obiigations to make payments either (i) to or for
third party claimants by any and all lndemnitees, including guest refunds, or (ii) incurred by any
and all lndemnitees to investigate, respond to or defend a matter, including without limitation
investigation and trial charges, costs and expenses, attorneys’ fees, experts’ fees, court costs,
settlement amounts, judgments and costs of coilection; and (y) the “Returned Check Fee” we
then specify in the System Standards Manual ($20.00 on the Effective Date) if the drawee
dishonors any check that you submit to us.

28

DAY FA CON
246984 Q3/I l

Oase 2:19-cv-O5704-ESEH Document 1 Filed 02/14/19 age 51 of 145 Page|D: 51

Maintenance Standards means the standards specified from time to time in the System Standards
Manua] for repair, refurbishment and replacement of FF&E, fmishes, decor, and other capital items
and design materials in Chain Facilities.

Marks means, collectively (i) the service marks associated With the System published in the System
Standards Manual B'om time to time including, but not limited to, the name, design and logo for
“Days lnn” and other marks (U.S. Reg. Nos.: 1,l60,430; 1,160,431; 1,420,6l2; 1,469,518; and
1,003,834) and (ii) trademarks, trade names, trade dress, logos and derivations, and associated good
Will and related intellectual property interests

Marks Standards means standards specified in the System Standards Manuai for interior and exterior
Mark-bearing signage, advertising materials, china, linens, utensils, glassware, uniforms, stationery,
supplies, and other items, and the use of such items at the Facility or elsewhere

Minor Renovation means the repairs, refurbishing, repainting, and other redecorating of the interior,
exterior, guest rooms, public areas and grounds of the Facility and replacements of FP&E we may
require you to perform under Section 3.14.

Minor Renovation Ceiling Amount means $3,000.00 per guest room.

Minor Renovation Notice means the written notice from us to you specifying the Minor Renovation
to be perfonned and the dates for commencement and completion given under Section 3.14.

Opening Date has the meaning specified in Schedule D.

Operations Standards means standards specified in the System Standards Manual for cleanliness,
housekeeping, general maintenance3 repairs, concession types, food and beverage service, vending
machines, uniforms, staffing, employee training, guest services, guest comfort and other aspects of
lodging operations

Pennitted Transferee means (i) any entity, natural person(s) or trust receiving from the personal
representative of an owner any or all of the owner’s Equity lnterests upon the death of the owner, if
no consideration is paid by the transferee or (ii) the spouse or aduit issue of the transferor, if the
Equity lnterest transfer is accomplished without consideration or payment, or (iii) any natural person
or trust receiving an Equity lnterest if the transfer is from a guardian or conservator appointed for an
incapacitated or incompetent transferor.

Protoggpe Plans has the meaning specified in Schedule D for New Construction Facilities.

Punch List means the list of upgrades and improvements attached as part of Schedule D, which you
are required to complete under Section 3.1 and Schedule D.

Recurring Fees means fees paid to us on a periodic basis, including without limitation, Royalties,
System Assessment Fees, and other reservation fees and charges as stated in Section 7.

Relicense Fee means the fee your transferee pays to us when a Transfer occurs or the fee you pay to

29

DAY FA CON
246984 Q3)' ll

Case 2:19-cv-O5704-ES-|\/|AH Document 1 Filed 02/14/19 Pége 52 of 145 Page|D: 52

us if you are renewing an existing franchise

Reinspection Fee means the fee you must pay to us under Section 3.7 if you do not complete
your Punch List on time, fail any inspection or do not cooperate with our inspector or inspection
System Standards.

Reservation System or “Central Reservation System” means the back end technology platform and
applications used by us to accept, store and/or communicate reservations for Chain Facilities. The
Reservation System is separate t`rom, but enables, the booking of reservations for Chain Facilities
through various distribution channels such as the Chain Websites, the GDS and other distribution
channels

Rooms Addition Fee means the fee we charge you for adding guest rooms to the Facility.

Royal§; means the monthly fee you pay to us for use of the System under Section 7(a). “Royalties”
means the aggregate of all amounts owed as a Royalty.

Service interruption Fee means the fee you pay us when we suspend Central Reservation System
service because you default under this Agreement, in the amount specified in Schedule C.

System means the comprehensive system for providing guest lodging facility services under the
Marks as we specify which at present includes only the foliowing: (a)`the Marks; (b) other
intellectual property, including Confidential lnforrnation, System Standards Manual and know-how;
(c) marketing, advertising, publicity and other promotional materiafs and programs; (d) System
Standards; (e) training programs and materials; (i) quality assurance inspection and scoring
programs; and (g) the Reservation System.

System Assessment Fees means the fees you pay to us under Section 7 and Schedule C for
marketing, advertising, training, the Reservation System and other services,

 

System Standards means the standards for participating in the System published in the System
Standards Manual or elsewhere, inciuding but not limited to design standards, FF&E standards,
Marl<s standards, marketing standards, operations standards, technology standards and maintenance
standards and any other standards, policies, rules and procedures we promulgate about System
operation and usage

System Standards Manual means the Standards of Operation and Design Manual and any other
manual or written directive or other communication we issue or distribute specifying the System
Standards.

TaxeS means the amounts payable under Section 7.2 of this Agreement.

'I`echnology Standards means standards specified in the System Standards Manual for iocal and long
distance telephone communications services, telephone, telecopy and other communications
systems, point of sale terminals and computer hardware and software for various applications,
including, but not limited to, front desk, rooms management, records maintenanee, marketing data,
accounting, budgeting and interfaces with the Reservation System to be maintained at the Chain

30

DAY FA CON
246984 Q3!l l

Case 2:19-cv-O5704-ESWH Document 1 Filed 02/14/19 age 53 of 145 Page|D: 53

Facilities.
Terrn means the period of time during which this Agreement shall be in effect, as stated in Section 5.
Terlnination means a termination of this Agreement.

Transfer means ( 1) an Equity Transfer, (2) you assign, pledge, transfer, delegate or grant a security
interest in all or any of your rights, benefits and obligations under this Agreement, as security or
otherwise Without our consent as specified in Section 9, (3) you assign (other than as collateral
security for financing the Facility) your leasehold interest in (if any), lease or sublease all or any part
of the Facility to any third party, (ii) you engage in the sale, conveyance, transfer, or donation of
your right, title and interest in and to the Facility, (5) your lender or secured party forecloses on or
takes possession of your interest in the Facility, directly or indirectly, or (6) a receiver or trustee is
appointed for the Facility or your assets, including the Facility. A Transfer does not occur when you
pledge or encumber the Facility to finance its acquisition or improvement, you refinance it, or you
engage in a Perrnitted Transferee transaction

“You” and “Your” means and refers to the party named as franchisee identified in the first paragraph
of this Agreement and its Permitted Transferees.

“We” “Our” and “Us” means and refeis to Days lnns Worldwide, inc., a Delaware corporation, its
successors and assigns

 

31_

oAY FA con
246984 os/i i

(;_ase 2:19-cv-O5704-ES-|\/|AH Document 1 Filed 02/14/19 Page 54 of 145 Page|D: 54

sc_uEM_a

(Legal Description of Facility)

32

DAY FA CON
246984 Q3!ll

 

 

~ :'CaS€'ZEJ_Q-_CV-O5,7_O4-E_S H DQCUm€n_t l Filed 02/14/19 T5 Of 145 Page|_DZ-55

nwan1413749n' 519
Filed and Recorded Nnv-EI-EB§S 631 l§pa
EO@B~U#llQG
Reel Estate iransfer ian 53, 075.3$
Juanita' Hicks -
‘ . l Elsrlc of Super~inr Court
- y. ' _ Fullon County. Benrqia
A?ter recording return to' - ` ' 4 . '
_ : v -Callow`av Titlo & Eacrow, LLC
' ' Attn: Dav.id Dudley'z rim
48(_'10 Ashf¢;rcf` Dunwoody Rd. Ste. 240
.~ ‘ Atlar'\ta, Gnorgla 30338

l'
l
¢--.--a, 1¢¢~¢...-.-»-. .-',. -

'-‘RBTBRHTo-`. '

-, suxnn, naacp s nn:emn:n
`1239 gs assures panans
.ssocannxoen, endnera 30231_

t
t

l manner nunn '.

 

.sTATE on enoneld, BENRY counTY. 1
1

.IN CON_SIDEIRATI-ON OF THE SUM OE‘ ONE DOLLAR AND OTHER 'VALUABLE
l

-C_ONSIDERATION tdi it paid Grantor, KARUNA HOSPITALI~TY .LLC,. A
'GEORGIA -'LIMITED;l L'IABILITY COM'PAN‘! does hereby sell and convey-

lunto KRISBNA Q IlNV'ES'.l'Mm§TB LLC, A GEORGIA LIMITED LIABILIT!
CQMPA_H¥, its nez-rs and assign.s, a tract or parcel of land, which

,, N“ is'deseribed as§foliows:
` j. . ` l _
" . AII that tract or parcell -of land lying and being in land Lot 61 of the 13"" District of Fu|ton ’
_ _Coun'ty, Georgia and ib_eing 2. 398 acres designates as the western portion of Lot 110 cf OId_
. National Square, as shown o`n a plat of survey made cf Fairtiéld Inn for Koruna Hospitality, LLC 1 ‘ ‘
`. by. Michael- F. Lawler{of Alta Surve_ying, Inc, Ga R. _L S. #1945 dated 11/27¢'1996 which said. .
plat is reco'rded' 111 PlstlB_ook 133 Page 95 of Fulton County Records, and being more particularly -
described as follows: f `

TO F]NDl THE T'RUE POlNT OF BEGINNI_NG, commence at intersection of the Easterri right-
" of~way of Old Nationa_l Highway (100‘ RJW) and the _Nort`hem right_of-way ofOtd Nacional Plac'e
(70' -RfW)_; thence run;ning atong the__ Northern right-oil way of Oid National Plac`e m an Easteriy

lCliom.: HBRIDE'£‘H' Hétt:e:: Doc; 00172511. DOC}-
'Client-: 0000501 Nat;er': boc:-DOOZOSSI.HPD

l
l
l
l
i :
l
l
l
l
l

 

 

 

' CaS`e 2:'19-0\'/-'057041,ES H" Doct`i'm`ent 1 Filed 02/14/19 ge 56 of 145"Page|'D:` 56 '

 

heed sack 41374 1311 ESE'E!

._...`1,, ..-..._., , -

-'- .- - .m-\.-.' -

direction for 233. 5 feetito a point 111 the Southeastcrn corner of Lot 105; thence continuing along
__ l the Northér_n right-of- -w`ay of Old Natlonal Place' 111 an Easterly direction for 259. 7 feet t_o 11 point .
` - at the South'eastern corner of Lot 108; thence continuing along said right of-way' m a Southerly
' direciion for 20. 40 feel\to a point at the southwestern corner of Lot 109; thence continuing along .
said Right-of- Way fotlowing the curvature to the right arc distance of 165. 30 feet to an iron pin
-set'at the Southeastern t::orner of Lot 10 and the POIN'I‘ OF BEGINNENG; thence departing said
right-of-way and running along the East line of Lot 109 North 16 degrees 'Z minutes 16 seconds
Eas`t for a distance of 4'10. 70 feet to an iron pin found; thence continuing along the East line of
Lot 109.N01'1h_00 degrees 28 minutes 16 seconds East for a distance of 115 06 feet to an iron pin
. found said' iron pin being located on the Southern right-of-.'.vay of interstate Highway 1»2851'8_5_;
thence running South 88 degrees 20 minutes 33 seconds East along the Sourh'ern right-of~way of
said highway for 10 .43 '_fect to a concrete right-of- way Monument found; thence continuing along
said right- -of-w'ay `South183 degrees 27 minutes 38 seconds East for 180. 58 feet to an iron pin sel;
thence departing said right-of-way and running South 00 degrees 28 minutes 16 seconds Wes_t for
' _ ‘a distance of ..121 73 feet to an iron pin set; thence running Soulh 16 degrees 02 minutes 16
lseconds for a distance lof 452. 02 feel to an iron pin set on the Northern right-011 way of Old
National Place ( 70' R!W); thence running along said Nonhem right ot'-way- ot`Old Nstion_al Piace
North 69 degrees 20 minutes 35 seconds West a distance ot` 190. 62 feet to an iron pin set and the
'-I‘RUB POINT OF BEGINNiNG. -'

r-

... .-“-¢..

TO HAVE AND§ TO HOLD said land and appurtenances unto said

KRISHNA Q. IN'VEST:MENTS L'LC, A GEORGIA LIHITED LIABILITY COMPJ\NY,

" "ite hei_r‘s, execuicoi_:s, adrninis'tirat-ors, and assigne, in fee simpler
Graritor wanranl:s the title to said land against the lawful
claims of all. persons.

r

.-.-.,1-¢-' »-\.a..--,.»_...- - -- .. .

- .11:111'111:.' senioer aarcer.-' Do<:= octresn.c>oci
citam;= '0000501 much com 001120931.1~11>11

i
" .
!

1
1
1
1
3
1
1

 

sent(sasm®tdt&ncn@®§?@de&$- H Doculcmetab Jood§`;|elo| OZ/léld;l&?-%ge;B-;Z~@i 145 Pa@§.t[z;/§?

l ms ~jB¥i"slget eo%

 

~ hesitant sa%
111111`1¢111§1111¢111 111%

 

esa 'tftt=§ ' 'I'HE FAcntt'Y.
l Primary designation of Facility: wm
Number of approved guest 1*<>0'11111.'12?§.l

s

 

‘ Parlong facilities (number ofspeoes, description at least 1231
Other ameeides, services and EeeiJities:

 

Inin'a!

mar cl

 

 

 

 

. " _ Case 2:19-cv-05704-ES-wH Document 1 Filed 02/14/19 P‘ge 58 of 145 Page|D: 58

DAYS lNNS WORLDWH)E, lNC.

SCHEDULE C
April 2011

1. System Assessment Fees

The System Assessment Fee is equal to 3.8% of Gross Room Revenues. We reserve the
right, in our sole discretion, to increase or modify the System Assessment Fees for all Chain
Facilities from time to time to cover costs (including reasonable direct or indirect overhead costs)
related to such services and programs but with at least 30 days prior written notice and after
consultation with the Board of Directors of the Days lnns Franchisee Advisory Association.

lf. Additional Fees
A. Loyalty Program Charge

We charge a Loyalty Prograin Charge for your participation in the Wyndham Rewards or
successor guest loyalty program The Loyalty Program Charge is up to 5% of the Gross Room
Revenues accruing from each “Qualifying Stay” at the Facility as defined in the Front Desk Guide or
any other program rules, which are System Standards. We will proactively match and award
members with points or other program currency they earn on Qualifying Stays even if they do
not present their Wyndham Rewards membership card upon check-in. You will be billed monthly
in arrears for points or other program currency awarded to members during the preceding month.

B. Customer Care Fee

We will contact you if we receive any guest complaint about you or the Facility, and you
will be responsible for resolving the complaint to the satisfaction of the guest. We may also
contact you, at our discretion, if we become aware of any other complaints about the Facility
including complaints which are posted on third-party travel websites, distribution channels,
blogs and social networks, or other forums,. if you do not respond to and resolve any complaint
to the satisfaction of the guest within three business days after we refer it to you, we will charge
you a ‘.‘Customer Care Fee” of $160.00, plus the costs we incur to settle the matter with the
guest. The Custorner Care Fee is intended only to reimburse us for the costs of complaint
handling and is not intended as penalties or liquidated damages All guest complaints remain
Subject to indemnification under this Agreement.

C. Best Available Rate Program

You must (i) make available through the Centrai Reservation System and the Chain
Websites room rates equivalent to those you offer to the general public directly or indirectly via
third parties that you authorize to offer and sell reservations for the Facility’s guest rooms and
(ii) participate in the Chain’s Best Available Rate Guarantee Program according to its published
requirements if a guest finds a lower publicly available rate on the lntemet than the “Best
Available Rate” you offer through any of the Chain Websites or the Central Reservation System

34

DAY FA CoN
246984 oa/i c

"_‘ il ~\ C'ase 2:19-cv-O57O4-ESJUH Document 1 Filed 02/14/19 age 59 of 145 Page|D: 59

for the Sarne date and accommodations and the guest meets all Program requirements, you must
provide the applicable night(s) to the guest at lO% less than the lower rate offered on the
lntemet. You may collect standard incidental fees, charges and taxes. We will also charge you a
Processing Fee of $60 to reimburse us for our administrative charges of handling the complaint

D. Service lnterruption Fee

lf we suspend Central Reservation System service because of your default under this
Agreement, then you must pay us the Service Interruption Fee set forth in the System Standards
Manual before we restore service

E. GDS and other Distribution Channel Fees

We will charge you either a GDS Fee or a Distribution Channel Fee, as applicable, for
qualified reservations for your Facility processed through the global distribution systems
(“GDS”) or through another distribution channel, including an on-line travel agency, our Chain
Websites or our direct connections to other electronic channels.. GDS Fees are assessed for
quaiified reservations processed through any GDS or through any internat website or other
booking source powered by a GDS. Distribution Channel Fees are assessed for qualified
reservations originated through all other on~iine distribution channels lf a guest cancels a GDS
-originated reservation using the same source as was used to originate the reservation, you will
not be charged the applicable GDS Fee. This does not apply to reservations originated and
canceled through other distribution channels. GDS and Distribution Channel -Originated
reservations may also incur l “Agent" and similar commissions We will establish the amount of
the GDS and Distribution Channel Fees from time to time based on a weighted average of the
fees these channels charge us and/or our own costs (inciuding overhead) for t providing these
services, Distribution Channel Fees may vary by distribution channei.

F. Agent Commissions and Other Charges

You must pay and/or reimburse us up to 15% of the Gross Room Revenues from
qualified reservations booked by “Agents” or other qualifying originators, plus our service
charge of .75% of commissionable revenue. “Agents” include, but are not limited to, travel
agents, on-line travel and referral websites, travel consortia, travel management companies,
global sales agents and other third party distribution channels These payments may be allocated
to commissions charged by the Agents or to paid search and/or other marketing activities
conducted or to be conducted by or through these Agents on a going forward basis.

We or an affiliate may charge you a sales commission of up to 15% of the Gross Roorn
Revenues generated from qualified reservations consumed by members of` affinity groups and
organizations participating in our Member Benetits Program. We or our affiliate usually pays a
portion of this commission to the affinity group or organization in exchange for promoting the
Member Benetits Program to its members and distributes the remaining portion to our Global
Sales Organization to offset its administrative and overhead costs for supporting the Member
Benefit Program and other programs for generating room nights at Chain Facilities.

35

DAY FA CON
246984 Q3/ll

¢, » .+‘ _ Tetse 2:19-cv-O5704-ES-QH Document 1 Filed 02/14/19 Pége 60 of 145 Page|D: 60

Under our G.O. Leads Plus Referral Program, our Global Sales Organization refers leads
for reservations from groups, government, business travelers, specialty markets, travel
management companies and consortia, and other sources to Chain Facilities. One source of
reservations are leads from other Chain Facilities. For this business, we or an affiliate charge
you a sales commission of lO% of the Gross Room Revenues on qualifying reservations We or
our affiliate pays 7% of the sales commission to the referring Chain Facility and distributes the
remainder to our Glohal Sales Organization to offset its administrative and overhead costs for
supporting the G.O. Leads Plus Referral Program and other programs for generating room nights
at Chain Pacilities.

We will offer you the opportunity to participate in certain lntemet and distribution
channel marketing and reservation activity with third parties Under one type of arrangement,
you will offer rooms for sale through an electronic distribution channel on which you will be
paid a net, non-commissionable rate if and when the rooms are sold by the distribution channel
at its marked-up rate. For providing and managing this activity we may receive commissions
from the lntemet and distribution channels based upon the mark-up or room rates that they
receive for renting your rooms. The net rate you receive, not the mark-up retained by the
channel, should be included in Gross Room Revenues. Under another type of arrangement, you
will offer rooms for sale through an electronic distribution channel at your best commissionable
rate. The distribution channel will not mark-up these rates, but a commission of up to 15% may
be charged on consumed room nights.

We may change, modify or delete Additional Fees for existing services and programs and
add new Additional Fees for new services, programs and distribution channels at any time upon
not less than 30 days written notice.

36

nav FA con
246934 Q3/l i

t ‘ C‘I.ase 2:19-cv-O5704-ES-QH Document 1 Filed 02/14/19 Ff‘n`:je 61 of 145 Page|D: 61

SCHEDULE D
ADDENDUM FOR CONVERSION FAClLlTlES

This Addendum applies if you are converting an existing guest lodging facility to a Days Inn
Facility.

I. YOUR IMPROVEMENT OBLIGATION:

1.] improvements You must select and acquire the Location and acquire, equip and supply the
Facility in accordance with System Standards You must provide us with proof that you own or
lease the Facility before or within 30 days after the Effective Date. You must begin renovation
of the Facility no later than thirty (30) days after the Effective Date. The deadline for
completing the pre-opening phase of conversion and the renovations specified on any Punch List
attached to this Schedule D is ninety (90) days after the Effective Date. All renovations will
comply with System Standards, any Approved Plans, and the Punch List. Your general
contractor or you must carry the insurance required under this Agreement during renovation.
You must complete the pre-opening renovation specified on the Punch List before we consider
the Facility to be ready to open under the System. You must continue renovation and
improvement of the Facility after the Opening Date if the Punch List so requires We may, in our
discretion, require you to place hinds in escrow, at your expense, in order to complete all necessary
improvements We may, in our sole discretion, terminate this Agreement by giving written
notice to you (subject to applicable law) if (i) you do not commence or complete the pre-
opening or post-opening improvements of the Facility by the dates specified in this Section, or
(2) you prematurely identify the Facility as a Chain Facility or begin operation under the System
name described in Schedule B in violation of Section 1.3 below and you fail to either complete
the pre-opening lmprovement Obligation or cease operating and/or identifying the Facility under
the Marks and System within five days after we send you written notice of default 'l`ime is of
the essence for the lmprovement Obligation. We may, however, in our sole discretion, grant one
or more extensions of time to perform any phase of the Improvement Obligation. You will pay
us a non-refundable extension fee of $2. 00 per room for each day of any extension of the
deadline for completing pre-opening improvements This fee will be payable to us after each 30
days of the extension You will pay us the balance of the extension fee outstanding when the
Facility opens under the System 10 days after the Opening Date You must also pay us the
Reinspection Fee described in Section 3.7 if you fail to complete any lmprovement Obligation
by the deadline established in the Punch List and our representatives must return to the Facility
to inspect it. We may grant yo_u an extension of time to complete the items on your Punch List in
our sole discretion The grant of an extension to perform your improvement Obligation will not
waive any other default existing at the time the extension is granted

1.2 lmprovement Plans You will create plans and specifications for the work described in
Section l.l of this Schedule D (based upon the System Standards and this Agreement) if we so
request and submit them for our approval before starting improvement of the Location. We will
not unreasonably withhold or delay our approval, which is intended only to test compliance With
System Standards, and not to detect errors or omissions in the work of your architects engineers
contractors or the like. Our review does not cover technical, architectural or engineering factors
or compliance with federal, state or local laws, regulations or code requirements We will not be

37

DAY FA CON
246984 Q3/ ll

" _ ¢` i_C-a_tse 2:19-cv-O5704-ES-WH Document 1 Filed 02/14/19 We 62 of 145 Page|D: 62

liable to your lenders, contractors employees guests others, or you on account of our review or
approval of your plans, drawings or specifications or our inspection of the Facility before,
during or after renovation or construction Any material variation from the Approved Plans
requires our prior written approval. We may offer to provide you or your architect with interior
design or other prototypes lf you decline to utilize such prototype(s) in developing the Facility,
we may charge you a fee for reviewing your custom plans and designs We may offer other
optional architectural and design services for a separate fee. You will promptly provide us with
copies of permits job progress reports, and other information as we may reasonably request. We
may inspect the work while in progress without prior notice.

l.3 Pre-Opening. You may identify the Facility as a Chain Facility prior to the Opening Date,
or commence operation of the Facility under a Marl< and using the System, only after first
obtaining our approval or as permitted under and strictly in accordance with the System
Standards Manual. lf you identify the Facility as a Chain Facility or operate the Facility under a
Mark before the Opening Date without our express written consent, then in addition to our
remedies under Section 1.] of this Schedule D and Sections ll.2 and 11.4 of the Agreement, you
will begin paying the Royalty to us, as specified in Section 7.i, from the date you identify or
operate the Facility using the Mark. We may delay the Opening Date until you pay the Royalty
accruing under this Section.

lntegration Services. We will provide the following “lntegration Services” to assist you in
opening the Facility. We will provide training through various on-line courses on subjects such
as Quality AssurancefMedallia, Wyndham Resources, housekeeping, preventative maintenance,
customer service, and the RFP process A member of our field team will also visit the Facility to
provide on-site training in various operational issues including, but not limited to, the System
Standards using the Chain’s intranet site, and revenue management principles We will deliver
to you an initial supply, as determined by us in our reasonable discretion, of certain Mark-
bearing guest room products We will digita||y master current photographs of the Facility in
accordance with System Standards which will be suitable for posting on our Chain Website and third
party travel websites and will be owned by us. lf we allow you to open the Facility before your
installation of permanent signage, we will arrange for one of our approved suppliers to provide
temporary si gnage for the Facility in the form of a Mark-bearing bag to cover your primary free
standing sign lf you install permanent signage from an approved supplier for the Facility on or
before the Opening Date, or if within thirty (30) days of the Opening Date, you sign a quote and
pay the required deposit for permanent signage from the vendor assigned to provide temporary
signage for the Facility, we shall issue you a credit of $1,000 against the lntegration Services
Fee. We will provide orientation training for your general manager as set forth in Section 4.1 of
the Agreement if he/she attends the training by the deadline set forth in Section 4.1.

1,4 lntegration Services Fee. You will pay a non-refundable “lntegration Services Fee” of
$1,850.00 on or before the Opening Date.

2. DEFINITIONS:

Opening Date means the date on which we authorize you to open the Facility for business
identified by the Marks and using the System.

38

DAY FA CON
246984 Q3/ll

'..‘ ii `Ga_.`Se 2:19-cv-05704-ES-%H Document 1 Filed 02/14/19 Fee 63 of 145 Page|D: 63

SCHEDULE D
ADDENDUM FOR CONVERSIGN FACILITIES

{Punch List Attached]

39
DAY FA con
246984 Qs/i a

Case 2:19-cv-O5704-ES-QH Document 1 Filed 02/14/19 We 64 of 145 Page|D: 64

Brand: Days
Tier: |nn & Suites

Converslon '

mber of Bu Punched'
Numt>er Rooms ins
Rooms |nspeeted:

of .
ofa| Number of Fioors:
lelDouble Loaded'.
Corridor:
Construction:
Com

C|iente|e:

ota| Restauranis
otal L.ou

Fi|e Name: GA Ccliege Park Baymoni inn CV DAY.xls

Days lnns Worldwidel lnc.
Punchlist for Conversion
"Schedule B part IEE"

July 28, 2011
Revised on September 21 ,2011

inn & Suites #42013
2451 n
Col
GA
30349
United
DA¥
Park Ba
Patel
iO- 1

At|anta

Brian Smith

1 , 7, 341.34

L

rame nyi

raveiodge. Quality |nn, Comfort

50% LeisurelSD% Airport

 

Page 1 old

initials , §

CaS€ 2219-CV-O5704-ES-WH DOCUI'Tl€ll'[ l Filed 02/14/19 We 65 Ol 145 Page|D: 65

 

The Punch|ist identities specific items which we inspected at the Facility which were not in compliance with brand standards and need lo be
correctedl ln addition, you are responsible for ensuring that the Facility is constructedl improved maintained and operated in compliance
with all applicable federall state and local laws, codes, ordinances and re_tgulation:»;l including but not limited io, the Americans with
Dlsabilities Act and its Accessibility Guidelines. This Punch|ist was based on a random sample inspection of the Facility on the date
Specifled. You may need to take additional actions to meet brand standards or comply with law or, at our discretion, if the condition of the
Facility changes materially since the inspection date or if the brand standards change

Al| items in this punch|ist are required to be completed no later than the timeftames noted. Time extensions in no way imply a waiver.
Fallure to comply with specified deadlines for completing items may result in default under your license or franchise agreement and
reservation service suspension Ali items will continue to be evaluated on condition, appearance and adherence to brand standards
through periodic quality assurance inspections Any items on a future quality assurance inspection that do not meet brand standards will be
required to be remedied. Failure to maintain acceptable levels of condition and appearance and adherence to brand standards may be
grounds for default under the Franchise or License Agreement.

P|ease submit all design plans and specifications to the Wyndham Hotel Group Proper'ty Development Support Department for review and
approval prior to purchasing or starting renovations A|| renovations must meet Brand Standards, any items purchased or renovated
without approval may need replacement if they do not meet brand design standards -

The Brand Standards reference provided within this punchlist is to help guide you in finding the details of the standards you are required to
comply with as part of this punch|ist. The reference provided is in no way complete instructions on the work required to fulfill the punchlist
requirements Prior to the commencement of ali work you are required to ensure you are complying with the most current standards
Please consult your Development Director or noted department with specific questions to comply with the requirements contained in the
punchllst.

"'~_'__' By'signing'this'punchlist,“l“acknowledge'and'agree'that'select'pieces'of'thls‘punchilst‘rnay'be'provlded'to'our'approve'd'vendors“for'th'e
purpose of their offering you products and services that are required to complete this punch|lst. Only information necessary for the vendor
to offer their products and services will be provided, including contact information property address, number of rooms, brand converting to,
and a list of items related to necessary or required products and services.

ONLY THE FRANCHISOR MA V REVISE THIS PUNCHLIST. THE PUNCHLIST iS VOiD 180 DA YS AFTER THE !NSPECTION DA TE
UNLESS THE FRANCHISE OR LiCENSE AGREEMENT BECOMES EF-'FECTIVE

The Franchise Review Committee may in los discretion revise this Punchlist as a condition of approving your application ¥ou
should not consider this Punchiist to be final until we sign the License or Franchise Agreement.

Signed: 2 " a fw Date: al " 27 Aj

Prlni Name: .Q gm F<`H 6 f’| GCJ`H” T

Revisions- A|l Previous Cogies are invalid
9121/2011 sgiTier change

 

 

' ' BRAND STANDARD VARlANCES

 

The existing shower package consisting of curved shower rods, hookless shower curtains with windows and multi-function showerheads will
be acceptable provided condition is maintained

 

 

 

initials §

Fi|e Name: GA Co|lege Park Baymont inn CV DAY.xls Page 2 014

 

'Case 2:19-cv-05704-ES-i\$H Document 1 Filed 02/14/19 Pge 66 of 145 Page|D: 66

The non-compliant items on the punchiist are separated by area of work (exterior, public areas, food and beveragel and guestrooms) and
fall into three categories:
1) CTO (Critica| To Open Brand standards)- These brand standards are key in affiliating yourself with the brand and are critical to open your
facility. Each of the items listed must be completed prior to opening your facility unless otherwise noted

2) ST (Brand Standards)- These standards are required to afn|iate yourseif with the brand. Ai| items noted with an S`F must be completed
within the required timeframe. `

3) COND (Condition)- These items reviewed did not meet brand quality standards These items have a negative impact to the guest
experience and must be corrected within the noted timeframes and if applicable comply with current brand standards We recommend ali
franchisees implement and adhere to an ongoing self inspection and preventative maintenance program.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Finishes}

 

 

relocate TV to a corner mounted wall device

 

 

CTO
%‘ Area of work Subiect of Work ST Scope of Work Complete By Brand Standard
Reference
COND
The Property must be maintained in a clean and neat condition.
This requirement pertains to all areas of the property, lncluding,
but not limited to: grounds. curb appea|, bulldlng, equipment,
decor, furnituro, fixtures and equipment, vehicles, signs, linens
tuo°;. Generai Cieaniiness CTO and supplies. To help ensure the property maintains Prior to open 1016.0
housekeeping at the highest fevels, property will be subject to
recurring quatlty assurance evaluations Properties not meeting
cieani|ness.standards_may_be_r_equlred_to_complete __
housekeeping trainingl
Provide Company approved signage per Brand graphic standard
specifications A fully executed prepaid contract with an
100-a Exterior Signs CTO approved sign vendor must be provided prior to commencement Prior to open 800.01'804.0
Please contacts property openings manager at 800-343-7539 for
approved sign vendor information
immediate concealment and cio-identification of Baymont inn &
Sultes signage or non-compliant signage is required. immediate
10
m Exterf°r ngns cTO Concealrncnt of signage should be with professionally installed, compliance 1014'1
opaque covers.
. nw Enarim, Fagade COND Pressure wash buzidmg facade to remove surface dirt. stains and Priar to Open 511-1!1016.0 E
; cohwebs.
" Rep|ace watkwaylbui|ding light fixtures where damaged or missing .
am Ened°r Lighung conn ienses. Ensure fixtures are uniform in slyle. puerto open 509‘0
Exterior Windows l Doors COND Rep|ace windows where seals are broken (fogged appearance). Prior to open 511.3
. Porte Cocherel . . .
Extenor canopy COND Palnt Forte cochere roof to eilmlnate faded appearance Pnor to open 511.1!1016.0 E
Exterior Waikw;;su;steps 1 COND Pressure wash walkways to eliminate stains. Prior to open 506‘4
Paving i Curbingi‘ Hot-patch, reseal and stripe parking lot. Resorfaoe badly cracked and .
Eneri°r Striping GOND damaged areas. Paint parking lot curbing where pooling paint P“°rto Open 508'2
Exterim_ Poo|~ Deck l Marldngs CGND Pressure wash swimming pooi deck. Ei1minate weeds in the deck Prior w open 505.6
fi.andscaplng surface
. Upg rade landscaping throughout the property by eliminating weeds
1;§}1¢.. - " Exterior Landscaping COND and overgrowth and by adding shrubs, seasonal ilowers. muich. bark Prior to open 510_0
- ' - or rock in bare areas to enhance curb appeal.
' _` Property manager is required to be Wyndham Rewards certihed and .
. Public Areas Tralnlng l' Orientation ST progeny musuu"y compiy with an wyndham Rewards requirements_ 1 Month after opening 902.0
pub"c Areas mbe {FF&E l other, ST Provide lobbywmdow dressings m the iobbyrbreakfast areas per Priono Open 601'0|,1016|0 E
brand standard
Public Areas Pub“c namme ST install vanity mirror in public restrooms as per brand standards Prior to open 602 0 G
(FF&E l Other} ' `
. Public Rcstrooms Replaoe toilet seatl|id units in public restrooms with seat only units. .
Pubhc Areas (F|nlshes} ST Lids are not acceptable in public restrooms. Pn~or to open 602'0 E
Exemlse R°°m Professiona|ly clean carpet in exercise room to eliminate stains. if
Public Areas CON|J stains remainl replacement will be required. Remove TV armoire and Prior to open 601.0 E

 

 

File Name: GA Co|iege Park Baymont inn CV DAY.xts

Page 3 of 4

§

initials

Case 2:19-cv- 5 O4-ES-

laH Document 1 Filed 02/14/19 Pie 67 of 145 PagelD: 67

 

 

(/

CTO

 

 

 

 

 

 

 

 

 

 

 

Amenilies

 

 

 

% Area of work Subject of Work ST Scope of Worl< Comptete By Brand standard
Re¢erence
COND .
100°/- Public Areas Contlnental Breakfast CTO Provide a Contlnental breakfast per Brand Standards. Prlor to open 300.0
areakfast Area (FF&E I Replace/provide breakfast area seating package (chairs and labtes} .
as
% Public Areas Other} ST per Brand Standards. At a minimum, seating for 25 is required. Pnor w egan 300'0
100-n Guestrooms Guestr?°ms ST Provida ali suite FF&E and supplies as per Brand Standards. 1 Year after opening 201 .O Blzn?.O
(Operatlonal)
Guestrooms . .
15~/. o -
Guestrooms (Opel_ationa” ST Provrc£e 75 a of non smoking rooms per Brand Standards. Prlor to open 201.0 A
Guestrooms Days inn & Suites requires that 10% of the room inventory be .
m“ Guestm°ms (Operationa|) ST allocated as suites per Brand specilications. P"or to open 2010
Provide ramp package where mismatched. Lamps must be of same .
s
1 %_ Guestrooms Lamps l' Lamp Shades $'E' swie. color and deslgnl Prlor to open 203.0
Provide a complete inventory of linen to include sheets. pli|ows,
Linen (Towets 8. pillowcases. blankets. mattress pads and complete inventory of terry ,
mo
% Guestm°ms Sheets) ar stock to include washcloths, bath mats and bath and hand towels per pnm m open 204'°
Brand Standards.
too% Guestrooms Gues"r°°m math CTO provide bath amenities package per Brand Standards. Prior to open 205.0

 

 

 

 

Fi|e Name: GA College Park Baymont inn CV DAV.xls

Page 4 of 4

|ni!ia|$ §

¢‘.

\

l"_k®e_tse 2:19-cv-05704-ES-QH Document 1 Filed 02/14/19 F&;e 68 of 145 PagelD: 68

» GUARANTY

To induce DAYS INNS WORLDWIDE, INC., its successors and assigns (“you”) to sign the
Franchise Agreement (the “Agreement”) With the party named as the “Franchisee,” to which this
Guaranty is attached, the undersigned, jointly and severally (“we, “our” or “us”), irrevocably and
unconditionally (i) warrant to you that Franchisee’s representations and warranties in the
Agreement are true and correct as stated, and (ii) guaranty that Franchisee’s obligations under the
Agreoment, including any amendments, will be punctually paid and performed

Upon default by Franchisee and notice from you We will immediately make each payment
and perform or cause Franchisee to perform, each unpaid or unperformed obligation of Franchisee
under the Agreement. Without affecting our obligations under this Gua;ranty, you may without
notice to us extend, modify or release any indebtedness or obligation of Franchisee, or settle, adjust
or compromise any claims against Franchisee. We waive notice of amendment of the Agreement.
We acknowledge that Section 17 of the Agreement, including Remedies, Venue and Dispute
Resolution, and WAIVER OF .lURY TRlAL, applies to this Guaranty.

Upon the death of an individual guarantor, the estate of the guarantor will be bound by this
Guaranty for obligations of Franchisee to you existing at the time of death, and the obligations of all
other guarantors will continue in full force and effect

This Guaranty may be executed in one or more counterparts, each of which shall be deemed
an original but all of which together Shall constitute one in the same instrument

{N WITNESS WHEREOF, each of us has signed this Guaranty effective as of the date of the
Agreement.

GUARANTORS:

`lZ-FC@/lwséi'

Name: Ramesh Bhagat
Address: 17414 Vinwood Lane, Yorba Linda, CA 92886

 

Name: Kaushal Patel
Address: Brea, CA

//%%_~

Name: Ninae§€‘l§hagat
Address: 17414 Vinwood Lane, Yorba Linda, CA 92886

DAY FA con
246984 Qs/l t

Case 2:19-cv-05704-ES-lw-l Document 1 Filed 02/14/19 Fee 69 of 145 PagelD: 69

GUARANTY

To induce DAYS INNS WORLDWH)E, INC., its successors and assigns (‘-‘you"") -to.-_sign~ the
Franchise Ag;reement (the “Agreement”) With the party married as the “Franchisee,” to which this
Guaranty is attached, the undersigned jointly and severally (“we, “our” or ‘st” , irrevocably and
unconditionally (i) warrant to you that Franchisee’s representations and warranties -in the
Agreement are true and correct as stated, and (ii) guaranty that Franchise_e’s obligations under the
Agreement, including any amendments, will be punctually paid and performed

Upon default by Franchisee and notice from you we will immediately make each payment
and perform or cause Franchisee to perform, each unpaid or unperformed obligation of Franchisee
under the Agreement~. Without affecting our obligations under this Guaranty, you may without
notice to us extend, modify or release any indebtedness or obligation of Franchisee, or settle, adjust
or compromise any claims against Franchisee. We waive notice of amendment of the Agreement.
We acknowledge that Section 17 of the Agreizruent, including Remedies, Venue and Dispute
Resolution, and WAIVER OF JURY TR_lAL, applies to this Guaranty.

Upon the death of an individual guarantor, the estate of the guarantor will be bound by this
Guaranty for obligations of Franchise_e to you existing at the time of death, and the obligations of all
other guarantors will continue in full force and effect

This Guaranty may be executed in one or more counterparts, each of which shall be deemed
an original but all of which together shall constitute one in the same instrument

lN WITNESS WI~IEREOF, each of us has signed this Guaranty effective as of the date of the
Agreement.

GUARANTORS:

 

Name: Ramesh Bhagat
Address: 17414 Vinwood Lane, Yorba Linda, CA 92886

M/'\

Name: Kaushal Patel y
Address: Brea1 CA

 

Name: Nimesh Bhagat
Address: 17414 Vinwood Lane, Yorba Linda, CA 92886

DAY FA CON
246984 QJ/l l

1 ’\*.~"!,,t.§§‘a§'$e 2:19-cv-05704-ES-%H Document 1 Filed 02/14/19 Pie 70 of 145 Page|D: 70

ADDENDUM TO THE FRANCHISE AGREEMENT PURSUANT TO THE
CALIFORNIA FRANCHISE lNVESTMENT LAW

T_his Addendum to the Franchise Agreement by and between DAYS INNS WORLDWIDE,
lNC. (“we”, “our” cr “us”) and KRISHNA Q INVESTMEN'I`S LLC (“you”) is dated

,2011_.

Notwithstanding anything to the contrary set forth in the Franchise Agreement, the following
provisions shall supersede and apply:

l. Our right to terminate the Franchise under Section ll.?. if you commence a bankruptcy
proceeding may not be enforceable under federal bankruptcy law.

2. Under Section 1671 of the California Civil Code, certain liquidated damages clauses are
unenforceable

3. Califomia law may not enforce the choice of New Jersey law in Section 17.6.1 to govern the
Franchise Agreement.

4. California Corporations Code, Section 31125, requires us to give you a disclosure document,
approved by the Department of Corporations, prior to solicitation of a proposed material
modification of an existing franchise

5. Califomia Business and Professions Code, Sections 2000 through 20043 provide rights to the
franchisee concerning termination and nonrenewal of the franchise if the Franchise Agreernent is
inconsistent with the law, the law Will control.

6. If the Franchise Agreemcnt requires you to execute a general release of claims upon renewal or
transfer of the Franchise Agreement, California Corporations Code Section 31512 provides that any
condition, stipulation or provision purporting to bind any person acquiring any franchise to waive
compliance With any provision of that law or any rule or order thereunder is void. Section 31512
voids a waiver of your rights under the Franchise investment Law (Califomia Corporations Codc
Section 31000-31516). Califomia Business and Professions Code Section 20010 voids a waiver of
your rights under the Franchise Relations Act (Business and Professions Code Sections 2000-
20043)

7. All other rights, obligations, and provisions of the Franchise Agreement shall remain in hill force
and effect Oniy the Sections specifically added to or amended by this Addendum shall be affected
This Addendum is incorporated in and made a part of the Franchise Agreement for the State of
California.

DAY FA CON
246984 Q3/l §

" a Q'L_,$')Q’Se 2219-CV-05704-ES-I&H DOCument 1 Filed 02/14/19 P e 71 Of 145 Page|D: 71

l_N WITNESS WHER_EOF, the undersigned have executed this Addendum as of the date set

forth above.

DAY FA CON
246984 Q3Ill

 

WE:
DAYS lNNS W lDE
By /

// a Vice President
YOU, as franchisee:`

KRISHNA Q lNVESTMENTS LLC

a new

(Managing) Member

Case 2:19-cv-05704-ES-|\/|AH Document 1 Filed 02/14/19 Page 72 of 145 Page|D: 72

EXHIBIT B

Case 2:19-cv-05704-ES-|\/|AH Document 1 Filed 02/14/19 Page 73 of 145 Page|D: 73
DocuSign Enve|ope lD: A285ElC§3-BBQD-4IJOA-AF51-BCBSB‘IFFQCF3

Location:
Site No.:

COLLEGE PARK, GA
42013

Entity l\lo.: 963] 9

SynXis Subscription Agreement

 

This SynXis Subscription Agreement (“Agreement”), effective as of July 26 , 201_6
(the “Effective Date”), by and between Days inns Worldwide, lnc. - De|aware corporation ,
(“Franchisor”), and KRISHNA Q INVESTMENTS, LLC (“Franchisee”), governs

Franchisee’s access to and use of the SaaS Solution and Services as described herein. Franchisor and Franchisee
shall each be referred to herein as a “Party” and together as the “Parties” to this Agreement.

For and in consideration of the mutual covenants, representations and promises hereinafter set forth, and
other good and valuable consideration the receipt and sufficiency of which is hereby acknowledged7 the Parties
hereby agree to the foregoing and as follows:

1. GENERAL

1.1 Def`mitions. Capitalized terms used herein shall have the meanings ascribed to them in this
Agreement or in any Schedules attached hereto, which may be updated or supplemented by Franchisor
from time to time, or as defined in Schedule l.l. All other capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Franchise Agreement and are incorporated
herein by reference

1.2 Conilicts in Interpretation. The following order of precedence shall be followed in resolving
any inconsistencies between the terms of this Agi'eement and the terms of any Schedules attached
hereto: (a) first, the terms contained in the body of this Agreement; and (b) second, the terms of the
Schedu|es attached to this Agreement, provided that no order of precedence shall be applied among
such Schedules.

2. DESCRIPTION OF SAAS SOLUTION

2.1 The SaaS Solution. The “SaaS Solution” means the computer program, applications, features
and services expressly identified on Schedule 2.1 and any and all modifications, corrections, updates
and enhancements to such SaaS Solution, including any Franchisor may from time to time make
available to Franchisee. The SaaS Solution does not include any Nou-SaaS Solution Services as
specified in Section 7.

2.2 Elavon Hosting Services Agreement. In order to access and use the SaaS Solution pursuant to
this Agreement, on or before ten (lO) days following the Effective Date, Franchisee shall execute that
certain Hosted Services Agreement for Hosted Gateway Services directly with Elavon Inc., or a
substantially similar agreement with an alternate vendor designated by Franchisor, (“Elavon
Agreement”). 'l`he Elavon Agreement exclusively covers the offering provided thereunder (the
“Elavon Non~SaaS Solution Services”).

2.3 Implementation Services. On a date after which Franchisee has signed both the Elavon
Agreement and this Agreement, Franchisor shall use reasonable efforts to implement the SaaS
Solution as described in Schedule 2.3 attached hereto (the “Implementation Services”) and
Franchisee shall follow all of Franchisor’s instructions for preparing the Facility, at Franchisee’s sole
expense, for implementation of the SaaS Solution. 'l`he SaaS Solution shall be deemed accepted by
Franchisee (“Acceptance") immediately upon implementation of the SaaS Solution by Franchisor
(the “Acceptance Date”).

Case 2:19-cv-05704-ES-|\/|AH Document 1 Filed 02/14/19 Page 74 of 145 Page|D: 74
DocuSign Envefope [D: AZBEBCSB~BBQD-4DOA-AF51-8CB381 FFQCF!B

3.

4.

GRANT OF RIGH'I`S

3.1 License. Subject to payment of all applicable fees, Franchisor hereby grants to Franchisee a
limited, non-transferable, non-exclusive license, to access, use and display the SaaS Solution during
the Term solely for the Permitted Use and soier by End Users in accordance with the terms and
conditions set forth in this Agreement.

3.2 Limitaticns. Except as provided in Section 3.1, all rights, title and interests in and to tlie SaaS
Solution are reserved to Franchisor or to any Third Party who licenses the SaaS Solution to Franchisor
or to Franchisor’s Aftiliates.

3.3 Title. Title to and ownership of the SaaS Solution, including ali lnteliectual Property rights
therein, is and shall remain with Franchisor, its Affiliates or any rl`hird Party who licenses it to
Franchisor. Franchisee shall at all times protect and defend, at Franchisee’s own cost and expense,
Franchisor’s rights, titie and interests in and to the SaaS Solution against aii claims, liens and legal
processes of Franchisee’s creditors.

3.4 Restrictions. Franchisee shall not: (a) permit any unauthorized Third Party to access or use the
SaaS Solution; (b) create or attempt to create any derivate works based on the SaaS Soiution; (c) copy,
frame or mirror any part or content of the SaaS Solution; (d) disassemble, decompile, reverse engineer
or otherwise attempt to recreate the SaaS Solution; or (e) access, use or otherwise manipuiate the SaaS
Soiution in order to create a competitive product or service or to copy any features, functions or
graphics of the SaaS Solution. Franchisor may, at its sole discretion and without prior notice to
Fi'anchisee, conduct audits of Franchisee’s Hardware, computer systems and applications, including
audits by electronic and remote means, to verify conformance with this Agreement.

3.5 Suggestions. Any suggestions and feedback relating to the SaaS Solution or Services or
relating to any desired or recommended additionai features, enhancements or modifications to the
SaaS Solution or Services that are provided by or through Franchisee or its Affiliates to Franchisor
shali be the exclusive property of Franchisor as of the date it is offered to Franchisor and Franchisee
and its Affiliates hereby assign all rights and interests in and to such suggestions and feedback to
Franchisor as of the date it is offered to Franchisor.

SERVICES

4.1 Additional Services. Franchisor may perform additional services agreed to in writing by the
parties from time to time, which may inciude additional fees to be agreed to by the Parties (the
“Additional Services”).

4.2 Revenue Management Services. From time to time, Franchisor may provide services to
Franchisee under Franchisor’s Central Rate and inventory Support Program (the “CRISP Services")
consistent with Schedule 4.2 attached hereto, which may be updated or supplemented by Franchisor
from time to tiine.

4.3 Maintenance and Support Services. Subject to Franchisee performing all Franchisee
Responsibilities identified in Schedule 4.3 (“Franchisee Responsibilities”), Franchisor shall provide
maintenance and support services as set forth on Scheduie 4.3 attached hereto (“Maintenance and
Support Services").

4.4 Access Credentials. Franchisor, directly or iiidirectly, shall provide Access Credentials to

Franchisee Franchisor may, from time to time and in its sole discretion, change or require Franchisee
to change Franchisee’s Access Ci'edentials. Franchisee must follow all security procedures and

_2_

Case 2:19-cv-O5704-ES-|\/|AH Document 1 Filed 02/14/19 Page 75 of 145 Page|D: 75
DocuSigri Enve|ope lD: AZBSBCS3-BBQD-4DOA-AF51-BCB381 FFSCFB

protocols that Franchisor may from time to time establish or modify. Franchisee shall not permit the
SaaS Solution to be accessed in violation of the security procedures and protocols as set forth herein.
Franchisee shall safeguard any Access Credentials that Franchisor provides to Franchisee as a trade
secret, and shall reveal such information only to its End Users on a need to know basis. Franchisee
shall immediately inform Franchisor if Franchisee has knowledge or a reasonable basis to believe that
its Access Credentials have been lost, stolen, misappropriated or compromised in any way or manner,
and Franchisee shall strictly follow Franchisor’s instructions regarding any replacement Access
Credentials. Franchisee shall be responsible for all access or use through its Access Credentials.

4.5 Permitted Uses. Franchisee shall use the SaaS Solution only for the Permitted Uses with
respect to the business and operations of Franchisee as contemplated in the Franchise Agreement
Franchisee shall not load, store or otherwise use any software on or with the SaaS Solution, without
Franchisor’s prior written consent, as the use of such software may adversely affect the operation and
functionaiity of the SaaS Solution and the Services. If Franchisee violates this Section, the warranties
set forth in this Agreement shall be void, and Franchisee shall be solely responsible for the cost of
repair or replacement of the SaaS Solutioii, if any.

4.6 Franchisor’s Responsibilities. Franchisor shall: (a) use commercially reasonable efforts to
make the SaaS Solution avaitable twenty-four (24) hours a day, seven (7) days a week, except for: (i)
planned downtime, or (ii) any unavailability caused by circumstances beyond Franchisor’s reasonable
controf, including without limitation, acts of nature, acts of government, floods, fires, earthquakes,
civil unrest, acts of terror, labor strikes, internet service provider failures or delays, or denial of
service attacks; and (b) provide the SaaS Solution only in accordance with applicable laws and
government regulations that govern the implementation of the SaaS Solution.

4.7 Franchisee’s Responsibilities. Franchisee shall: (a) be fully responsible for its End Users’
compliance with this Agreement; (b) be responsible for the accuracy, quality and legality of Guest
Information, to the extent collected by Franchisee or its empioyees, agents or representatives, and for
the means by which Franchisee or its empioyees, agents or representatives acquires Guest
Inforrnation; (c) prevent unauthorized access to or use of the SaaS Solution, and notify Franchisor
promptly of any such unauthorized access or use; and (d) use the SaaS Solution oniy in accordance
with this Agreement and applicable laws and government regulations Franchisee shall not: (i) make
the SaaS Solution available to anyone other than authorized End Users; (ii) sell, resell, rent or lease
the SaaS Solution; (iii) use the SaaS Solution to store or transmit infringing, libelous, or otherwise
unlawful or tortious material, or to store or transmit material in violation of the privacy rights of any
Third Party; (iv) use the SaaS Solution to store or transmit software viruses, malicious code or other
harmful tiles; (v) interfere with or disrupt the integrity or performance of the SaaS Sotution or the data
of any Third Paity contained therein; or (vi) attempt to gain unauthorized access to the SaaS Solution
or any related networks

5. FEES AND PAYMENTS

5.1 Fees. Franchisee shall pay all fee amounts specified in Schedule 5.l to this Agreement for the
SaaS Solution and the Services (“Fees”), for at least the period beginning on the Acceptance Date
through the end of the Commitment Period and continuing for the duration of the Term. lf
Franchisee’s franchise involves the transfer of an existing Chain Facility to Franchisee or changing
affiliation of the Facility from one Wyndham Hotel Group-owned franchise system to another,
Franchisee will be charged a transfer fee (“Transfer Fee”). Franchisee may also request additional
training services, which Franchisor may provide to Franchisee for an additional fee. Franchisor may
charge an additional fee for services under Section 5.4, if acceleration is at Franchisee’s request

5.2 Payments. Franchisor may apply any amounts received to any outstanding invoices in any

order. lf Franchisee does not make all payments of Fees to Franchisor when due, then, upon written
notice to Franchisee, Franchisor may withhold implementation, suspend the SaaS Solution (subject to

_3-

Case 2:19-cv-O5704-ES-|\/|AH Document 1 Filed 02/14/19 Page 76 of 145 Page|D: 76
DocuSign Enve|ope |D: A2855C53-BBQD-4DOA-AF51-808381FFQCFS

Section 5.4 below) or terminate this Agreement. All amounts due hereunder are due upon receipt of
the invoice. Franchisor may increase the ongoing Fees on an annual basis by no more than five
percent (5%) above the fees paid by Franchisee during the immediately preceding twelve (12) month
period; provided, however, that Franchisor shall notify Franchisee no less than thirty (30) days prior
to any such increase taking effect. in the event that a Commitment Period applies, Franchisor will not
increase such Fees during the Commitment Period.

5.3 Overdue Charges. If any charges are not received from Franchisee by the due date, then, at
Franchisor’s sole discretion, (a) such charges may accrue late interest at the rate of l.5% of the
outstanding balance per month, or the maximum rate permitted by law, whichever is lower, from the
date such payment was due until the date paid, and/or (b) Franchisor may condition future
subscription renewals on payment terms shorter than those specified in Section 5.l above (Fees).

5.4 Suspension of Service and Acceleration. If any Fees owing by Franchisee under this
Agreement for the SaaS Solution and Services is thirty (30) or more days overdue, Franchisor may,
without limiting any other rights and remedies it may have, accelerate Franchisee’s unpaid fee
obligations under this Agreement so that all such obligations become immediately due and payable,
and suspend the SaaS Solution and Services to Franchisee until such amounts are paid in full.
Franchisor shall give Franchisee at least seven (7) days’ prior written notice that Franchisee’s account
is overdue, in accordance with Section l7.l (Notices), before suspending the SaaS Solution and
Services to Franchisee.

5.5 Taxes. Unless otherwise stated, Franchisor’s Fees do not include any taxes, levies, duties or
similar governmental assessments of any nature, including but not limited to value-added, sales, use
or withholding taxes, assessable by any local, state, provincial, federal or foreign jurisdiction
(collectively, “Taxes”). Franchisee is responsible for paying all Taxes associated with its purchases
hereunder. if Francliisor has the legal obligation to pay or collect Taxes for which Franchisee is
responsible under this section, the appropriate amount shall be invoiced to and paid by Franchisee,
uniess Franchisee provides Franchisor with a valid tax exemption certificate authorized by the
appropriate taxing authority. For clarity, Franchisor is solely responsible for taxes assessable based on
Franchisor’s income, property and employees

6. TECHNICAL SPECIFICATION REOUIREMENTS

6.1 Minimum Technical Requirements. 'l`o access and use the SaaS Solution, Franchisee must
use Hardware and subscribe to Communication Services that meet Franchisor’s technical specification
requirements set forth on Schedule 6. l, If any service provider(s) (including without limitation, any
service provider made available by Franchisor), at Franchisee’s request, attempts to integrate
Hardware with the SaaS Solution or Services, Franchisor shall not be liable for any injury or damage
to either the Hardware or the SaaS Solution unless such injury or damage is due to Franchisor’s gross
negligence or willqu misconduct For the avoidance of doubt, the warranties and support described in
this Agreement do not apply to any Hardware or Communication Services.

7. NON~SAAS SOLUTION SERVICES PROVIDERS

7.1 Acquisition of Non~SaaS Solution Services. Franchisor or a Third Party may from time to
time make available to Franchisee offerings designed to interoperate with the SaaS Solution (“Non-
SaaS Solution Services”). Any acquisition by Franchisee of such Non-SaaS Solution Services, and
any exchange of data between Franchisee and any Non-SaaS Solution Services provider, is solely
between Franchisee and the Third Party that provides the applicable Non-SaaS Solution Services.

7.2 No Representation or Wai'ranty. Franchisor does not warrant or support any Non-SaaS

Solution Services. Any Non-SaaS Solution Services shall be governed exclusively by any agreement
entered into between Franchisee and the Third Party that offers the applicable Non-SaaS Solution

-4_

Case 2:19-cv-O5704-ES-|\/|AH Document 1 Filed 02/14/19 Page 77 of 145 Page|D: 77
DocuSign Enve|ope lD: A285B053~BBQD-4DOA»AF5‘|-BCBBBl FF§CFB

Services. If the provider of any Non-SaaS Solution Services ceases to make such Non-SaaS Solution
Services available for interoperation with the SaaS Solution on reasonable terms, Franchisor may, in
its sole discretion, cease providing access to such Non-SaaS Solution Services without entitling
Franchisee to any refund, credit, or other compensation

8. CONFIDENTIALITY

8.1 Defrnition of Confidential Information. As used herein, “Coniidential Information” means
all confidential information disclosed by a Party (“Disclosing Party”) to the other Party (“Receiving
Party”), whether orally or in writing, that is designated as confidential or that reasonably should be
understood to be confidential given the nature of the information and the circumstances of disclosure
Franchisor’s Confidential Information shall include the SaaS Solution and Services. Contidential
lnformation of each Party shall include the terms and conditions of this Agreement, as well as
business and marketing plans, technology and technical information, product plans and designs, and
business processes disclosed by such Party. However, Confidential Information shall not include any
information that: (a) is or becomes generally known to the public without breach of any obligation
owed to the Disclosing Party; (b) was known to the Receiving Party prior to its disclosure by the
Disclosing Party without breach of any obligation owed to the Disclosing Party; (c) is received from a
Third Party without breach of any obligation owed to the Disclosing Patty; or (d) was independently
developed by the Receiving Party.

8.2 Protection of Confidential Information. The Receiving Party shall: (a) use the same degree
of care that it uses to protect the confidentiality of its own confidential information of like kind (but in
no event less than reasonable care); (b) not use any Contidential Information of the Disclosing Party
for any purpose outside the scope of this Agreement; and (c) except as otherwise authorized by the
Disclosing Party in writing, limit access to Confidential lnformation of the Disclosing Party to those
of its and its Affiliates’ employees, contractors and agents who need such access for purposes
consistent with this Agreement and who have signed confidentiality agreements with the Receiving
Party containing protections no less stringent than those lierein. Neither Party shall disclose the terms
of this Agreement to any Third Party other than its Affiliates and their legal counsel and accountants
without the other Party’s prior written consent. '

8.3 Compelled Disclosure. The Receiving Party may disclose Confidential information of the
Disclosing Party if it is compelled by law to do so, provided.the Receiving Party gives the Disclosing
Party prior notice of such compelled disclosure (to the extent legally permitted) and reasonable
assistance, at the Disclosing Party’s cost, if the Disclosing Party wishes to contest the disclosure If
the Receiving Party is compelled by law to disclose the Disclosing Party’s Confidential Information
as part of a civil proceeding to which the Disclosing Party is a party, and the Disclosing Party is not
contesting the disclosure, the Disclosing Party will reimburse the Receiving Party for its reasonable
cost of compiling and providing secure access to such Coni`idential lnforrnation.

9. DATA PRIVACY

9.1 Data Policies. Franchisee shall comply with and abide by Franchisor’s data policies and
procedures which Franchisor may, at its sole discretion and without prior notice, update from time to
time (the “Data Policies”). If there is a conflict between the Data Policies and applicable iaw,
Franchisee should comply with applicable law and immediately notify Franchisor in writing of such
conflict

9.2 Guest Information. Franchisor and/or its Affiliate shall own all Guest Information that is
within the possession of Franchisor and/or Francliisor’s Aff"iliate or any service provider holding such
information on Franchisor’s or a Franchisor Affi|iate’s behalf, and Franchisee shall own all Guest
Inforrnation that is within the possession of Franchisee or any Franchisee service provider holding
such information on Franchisee's behalf. To the extent that Franchisor (including its Affiliates) and

-5-

Case 2:19-cv-O5704-ES-|\/|AH Document 1 Filed 02/14/19 Page 78 of 145 Page|D: 78
DocuSign Enve|ope |D: AZBSBCES-BBQD-4DOA»AF51-BCBBB‘lFFQCFS

Franchisee both possess identical Guest Information, Franchisor’s (including its Affiliates’) and
Franchisee’s respective ownership rights with regard to such Guest Information shall be separate and
independent from one another. Franchisee acknowledges and agrees that: (a) Franchisee shall take all
commercially reasonable steps to assure the timely and accurate collection, recording, processing and
transmittal of the Guest lnformation to the SaaS Solution at all times; and (b) with respect to
Franchisee’s use of the Guest lnformation, Franchisee shall comply with all applicable laws,
Franchisor’s Data Policies and any contractor promise Franchisee makes with or to any of its guests.

9.3 Non-Owned Information. Other than the Guest lnformation, Franchisee shall not use any
information it obtains from the SaaS Solution, including but not limited to any information that
Franchisor appends to the Guest Information (“Non-Owned Information”), for the benefit of any
business, enterprise or activity other than the business of the Facility, and in accordance with all
applicable laws and Franchisor’s Data Policies. Franchisee shall not disclose, copy, assign, transfer,
iease, rent, sell, donate, disseminate or otherwise commercialize any Non-Owned lnformation for any
other purpose without Franchisor’s prior written consent, which Franchisor may withhold at its sole
discretion.

9.4 Dummy Information. Any information provided to Franchisee from the SaaS Solution may
contain “dummy” information, special codes or other devices to assure compliance with this
Agreement and monitor possible unauthorized use of SaaS Solution. Franchisee shall be conclusively
presumed to have violated this Agreement if Franchisor discovers any unauthorized mail or contacts
from information provided only to Franchisee or the Facility.

9.5 Improper Access. If Franchisee should obtain access to Non-Owned lnformation in violation
of the Data Policies or this Agreement, Franchisee shall be a trustee of that information and must act
in a fiduciary capacity to protect the information from further unauthorized use or disclosure, and take
all commercially reasonable efforts to return the information to Franchisor as soon as possible.

10. WARRANTY AND SUPPORT

10.1 General. Franchisor warrants that following the Acceptance Date and for a period of sixty (60)
days thereafter, the SaaS Solution will perform the functions and operations in a good workmanlike
manner provided that Franchisee: (a) follows Fi‘anchisor’s instructions, updates and modifications; (b)
makes corrections, as directed; (c) pays all applicable Fees when due; and (d) is not otherwise in
default under this Agreement or the Franchise Agreement Franchisor’s sole obligation under this
warranty shall be to use reasonable efforts to remedy any nonperformance of the SaaS Solution within
a reasonable time after Franchisee reports such nonperformance to Franchisor.

10.2 Intellectual Property. Franchisor has the right to provide Franchisee with the rights granted
hereunder, and, to the best of Franchisor’s knowledge, the SaaS Solution does not infringe any
Intel|ectual Property rights of any Third Party.

10.3 Support. Franchisor or its Affiliates will provide a toll-free telephone number for reporting any
nonperformance of the SaaS Solution, and Franchisor or its Affiliates will use reasonable efforts to
diagnose and remedy such nonperformance within a reasonable time after Franchisee reports such
nonperformance to Franchisor. Franchisee must perform all user-required maintenance specified by
the vendor of any Hardware or Communication Services, and obtain required maintenance only from
an authorized service provider.

10.4 DISCLAIMER. THE ABOVE WARRANTIES SHALL BE RENDERED NULL AND VOID
lF THE SAAS SOLUTION IS SUBJECTED TO ABUSE, MlSUSE, IMPROPER lNSTALLATION
A'l` THE FACILI'I`Y OR MAINTENANCE BY UNAUTHORIZED SERVlCE PERSONNEL, OR IF
THE SAAS SOLUTION IS ALTERED WiTI~iOUT FRANCHISOR’S EXPRESS CONSENT OR
DIRECTEON, OR USED FOR A PURPOSE NOT AUTHORIZED UNDER THIS AGREEMENT,

_5_

Case 2:19-cv-O5704-ES-|\/|AH Document 1 Filed 02/14/19 Page 79 of 145 Page|D: 79
DocuSlgn Envelcpe |D:A285l3053-Bl39D-4DOA-AF51-BCB351FFQCFE

OR IF THE SAAS SOLUTION IS DAMAGED OR DESTROYED DUE TO ACTS OF NATURE,
WAR, TERRORISM, CIVIL UNREST, FlRES, NATURAL DISASTERS, OR OTHER EVENTS
BEYOND FRANCHISOR’S CON'I`ROL. EXCEP'l` AS PROVIDED IN THIS SECTION 10,

_ FRANCHISOR MAKES NO WARRANTIES WHATSOEVER, EXPRESS OR ll\/lPLIED,
INCLUDING WITHOU'I` LIMITATION, ANY WARRANTY ABOUT THE SAAS SOLUTION OR
ANY SERVICES, THEIR MERCHANTABILITY OR THEIR FITNESS FOR ANY PARTICULAR
PURPOSE. FRANCHISOR MAKES NO REPRESENTATION OR WAR_RANTY WHATSOEVER
REGARDING THE VOLUME OF RESERVATIONS OR AMOUN'I` OF REVENUES THAT THE
FAClLlTY MAY ATTAIN THROUGH THE USE OF THE SAAS SOLU'l`ION OR lN
CONNECTION WITH THE RECEIPT OF ANY SERVICES OR Tl-IAT FRANCHISEE’S
RESERVATIONS OR REVENUE WILL iNCREASE. FRANCHISEE, ON BEHALF OF ITSELF,
ITS SUCCESSORS AND ASSIGNS, HEREBY WAIVES, RELEASES AND RENOUNCES ANY
AND ALL CLAlMS OR CAUSES OF ACTION IT MAY HAVE AGAINST FRANCHISOR,
FRANCHISOR’S AFFILIATES, OR FRANCHISOR’S OR THEIR OFFICERS, DIRECTORS OR
AGENTS, ARISING OUT OF THE SAAS SOLUTION, UNLESS DUE TO FRANCHISOR’S
WILLFUL MISCONDUCT.

1 1. INDEMNIFICATION

11.1 Indemnification. Franchisee shall indemnify, defend and hold harmless Franchisor,
Franchisor’s Affiliates, its licensors and their successors and assigns and each of the respective
directorsl officers and employees associated with them against all claims, actions or proceedings,
arising out of or related to Franchisee’s operation, use or non-use of the SaaS Solution, including any
use of the Guest lnformation or any Third Party data or system security breaches and any Non-SaaS
Solution Services or agreements therefor. Franchisor shall not, be liable to Franchisee or any Third
Party for personal injury or property loss, including but not limited to, damage to the Facility, as a
result of Franchisee’s operation, use or non-use of the SaaS Solution, Franchisee’s receipt of Services
hereunder, and/or any 'l`hird Party data or system security breaches or any Non-SaaS Solution
Services or agreements therefor. Franchisee is not obligated to indemnify Franchisor for Franchisor’s
own gross negligence or intentional misconduct arising out of the operation, use or non-use of the
SaaS Solution.

12. NO LIABILITY FOR INFORMATION

12.1 No Liability. FRANCHISOR Sl-IALL NO'l` BE LIABLE FOR ANY CLAHVIS OR
DAMAGES RESULTING FROM ANY INCORRECT INFORMA'l`ION GIVEN 'l`O FRANCHISOR
OR INPUT INTO THE SAAS SOLUTION BY ANY PERSON THAT lS NOT FRANCHISOR.
SUPPORT OR SERVICES HEREUNDER NECESSITATED BY COMPUTER VIRUSES, OR BY
ANY FAILURE OR BREACI-i OF FRANCHISEE’S SECURITY FOR lTS SYSTEMS OR DATA,
INCLUDING, WITHOUT LIMITATION, DAMAGE CAUSED BY PERSONS LACKlNG
AUTHORIZED ACCESS, ARE NOT COVERED UNDER THIS AGREEMENT. FRANCHISEE
WAlVES ANY CLAIMS HEREUNDER AGAINST FRANCHISOR TO THE EXTENT AR_lSlNG
FROM FRANCHISEE’S FAILURE TO HAVE OR MAINTAIN CURRENT VIRUS PROTECTION,
OR 'l`O THE EXTEN'l` ARISiNG FROM A FAILURE OR BREACH OF FRANCHISEE’S
SECURITY FOR lTS SYSTEMS OR DATA, OR AS A RESULT OF ANY UNAU"I`HORIZED
ACCESS TO FRANCHISEE’S SYSTEMS.

13. DAMAGE LIMITATION

13.1 NOTWITHSTANDING ANYTHING 'l`O THE CONTRARY lN THIS AGREEMENT,
NEITHER FRANCH`[SOR NOR FRANCHISOR’S AFFILIATES SHALL BE LIABLE TO
FRANCHISEE FOR SPECiAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY,
OR INDIRECT DAMAGES, l'NCLUDlNG, BUT NOT LIMITED TO, LOST PROFITS OR l_.OST
REVENUE (COLLECTIVELY REFERRED TO AS “INDIRECT DAMAGES”) lN

-7_

Case 2:19-cv-O5704-ES-|\/|AH Document 1 Filed 02/14/19 Page 80 of 145 Page|D: 80
DocuSign Envelope lD: A285BCSS-BBQD-4DOA-AF51-BCB381 FFSCF3

CONNECTION WITl-I THE SAAS SOLUTION OR THIS AGREEMENT, EVEN IF FRANCHISOR
l-IAD BEEN ADVlSED OF THE POSSIBILITY OF OR COULD HAVE REASONABLY
FORESEEN SUCH DAMAGES. IN ADDITlON, NOTWlTI-ISTANDING ANY'I`l-IING TO THE
CONTRARY lN THlS AGREEMENT, FOR DIRECT DAMAGES CAUSED BY FRANCHISOR
(AND ANY INDIRECT DAMAGES TO THE EXTENT THAT THE ABOVE LIMITATION IS
NOT RECOGNIZED BY A COURT OR OTHER AUTHORITY) ANY CLAIM SHALL BE
LlMITED TO THE TOTAL AMOUNT PREVIOUSLY PAID BY FRANCHISEE TO
FRANCHISOR FOR THE PREVIOUS TWELVE (12) MONTH PERIOD. THE ABOVE
Lll\/[ITATIONS ON LIABILITY APPLY REGARDLESS OF THE FORM OF ACTION,
Wl-IE'I`HER IN CONTRACT, TORT, OR OTHERWISE.

14. TERM AND TERMINATION

14.1 Term. This Agreement shall be effective as of the Effective Date and shall continue in full
force and effect until termination of the Franchise Agreement, unless earlier terminated in accordance
with the terms and conditions of this Agreement (“Term”).

14.2 Breach. If any one of the following events occurs, then to the extent permitted by applicable
law, Franchisor shall have the right to immediately terminate this Agreement (a) Franchisee fails to
make any payment when due under this Agreement or the Franchise Agreement and such failure
continues uncured for a period of thirty (30) days (provided that Franchisor shall provide Franchisee
with at least seven (7) days’ prior notice of such overdue amount); (b) Franchisee violates the privacy,
security or confidentiality obligations set forth in this Agreeinent; (c) Franchisee breaches any other
covenant, warranty or agreement under this Agreement, the Franchise Agreement or any other
agreement between Franchisee and Franchisor or Franchisor’s Affiliate and such failure continues
uncured for a period of thirty (30) days after Franchisee is given written notice of such failure; (d) the
SaaS Solution becomes inoperable by Franchisee’s act or omission; or (e) Franchisee’s Franchise
Agreement expires or terminates for any reason.

14.3 Suspension. ln addition to the right to terminate this Agreement, Franchisor may suspend
Franchisee’s access to the SaaS Solution upon the occurrence of any of the events described in
Section 14.2 until Franchisee’s violation is cured and Franchisee has agreed in writing to engage in no
conduct that will cause a repeat violation to occur. lf Franchisee violates such a restoration agreement,
Franchisor may suspend or terminate Franchisee’s access to the SaaS Solution permanently or for an
indefinite period. Because Franchisor still incurs costs on Franchisee’s behalf, Franchisee must
continue to pay all fees associated with services under the Franchise Agreement during any such
suspension period.

14.4 Termination For Convenience By Franchisee Following the Commitment Period,
Franchisee may terminate this Agreement for convenience at any time by providing Franchisor with
not less than sixty (60) days’ advance written notice.

14.5 Termination For Convenience By Franchisor. Franchisor may terminate this Agreement for
convenience at any time provided that: (a) Franchisor shall provide Franchisee with no less than six
(6) months’ advance notice; and (b) if the effective date of such termination occurs during the
Commitment Period, Franchisee will not be required to pay for the SaaS Solution and Services that it
has not yet used or received for the remainder of the Commitment Period.

14.6 Upon Termination. Upon termination of this Agreement: (a) Franchisee’s license granted
under this Agreement ends and Franchisee shall immediately cease using the SaaS Solution; (b)
Franchisee shall immediately cease using the Access Credentials that Franchisee was provided to
access and use the SaaS Solution; and (c) Franchisee shall return the originals and all copies of non-
owned Guest Information and other Confidential information unencumbered to Franchisor within thirty
(30) days after termination and certify to Franchisor in writing that the original and all copies have been

-3_

Case 2:19-cv-O5704-ES-|\/|AH Document 1 Filed 02/14/19 Page 81 of 145 Page|D: 81
DocuSign Envelope |D: A285BCS3-BBQD-4DOA-AF51-BCBSS“|FFQCFB

returned. FRANCHISEE EXPRESSLY WAIVES ANY RIGHT TO NOTICE OF OR AN¥ HEARING
WITH RESPEC”E TO REPOSSBSSION AND CONSENT TO ENTRY INTO THE FACILITY BY
FRANCHI_SOR’S AGENTS OR REPRESENTATIVES OR ANY PREMISES WHERE THE SAAS
SOLUTION MAY BE LOCATED AND REMOVING IT WITHOUT JUDICIAL PROCESS. If
Franchisee fails or refuses to permit the peaceable entry by Franchisor’s agents to take possession of the
SaaS Solution, Franchisee shall be liable for rental of the SaaS Solution at the rate of $500.00 per week
from the date that Franchisor first attempts to retake the SaaS Solution. Franchisor may, in its sole
discretion, embed within the SaaS Solution various security devices that will render the SaaS Solution
unusable and the data stored by the Hardware or the SaaS Solution inaccessible if this Agreement
terminates

15. NOTICES

16.

15.1 Genei'al. All notices and other communications in connection with this Agreement shall be in
writing and shall be sent to the respective Parties at the addresses set forth below or to such other
addresses as may be designated by each Party in writing from time to time iii accordance with this
section. All notices and other communications shall be sent by registered or certified air mail, postage
prepaid, or by express courier service, service fee pi~epaid. All notices and other communications shall
be deemed received: (a) immediately upon delivery, if hand delivered; (b) five business days after
depositing in the mail, if delivered by mail; or (c) the next business day after delivery to express
courier service, if delivered by express courier service,

If to Franchisor: lf to Franchisee:

Days inns Worldwide, Inc. KRISHNA Q INVESTMENTS, LLC
22 Syl\’€m Way 2451 Old National Parkway
Par$lpl)&nyi NJ 07054 KRISHNA Q INVESTMENTS, LLC

Attn: SVP, Contracts Administration

With a copy to:
Wyndham Hotel Group, LLC Nimesh Bhagat
22 Syl"a“ Way 17414 Vinwood Ln

Parsippany, NJ 07054 _
Attn: General Counsel Yorba Lmda> CA 92886

MISCELLANEOUS

§6.1 Force Majeure. lf performance by either Party is delayed or prevented (excluding the
obligation to make payments under this Agreement) because of strikes, inability to procure labor or
materials defaults of suppliers or subcontractors delays or shortages of transportation, failure of
power or communications systems, restrictive governmental laws or regulations weather conditions
or other reasons beyond the reasonable control of the Party, then performance of such acts will be
excused and the period for performance will be extended for a period equivalent to the period of such
delay.

16.2 Entire Agreement. This Agreement and any attachments hereto, constitutes the entire, final
and exclusive agreement and understanding of the Parties with respect to the subject matter hereof and
supersedes all prior or contemporaneous statements representations negotiations discussions
understandings and agreements whether oral or writtcn, with respect to the subject matter of this
Agreement

16.3 Franchisee’s Forms. Franchisor is not bound by any terms of Franchisee’s purchase order
forms or notices of acceptance which attempt to impose any conditions at variance with the terms and
conditions of this Agreement or with Franchisor’s invoices, standards manuals or technical
specifications Franchisor’s failure to object to any provision contained in Franchisee’s printed form is

_9_

Case 2:19-cv-05704-ES-|\/|AH Document 1 Filed 02/14/19 Page 82 of 145 Page|D: 82
DocuSign Enve|ope |D: A2B$BCS3-BBQD-4DDA-AF51-808381 FFQCFS

not a waiver of any provision of this Agreement.

16.4 No Third Party Beneficiary. The Agreement is intended for the sole benefit and protection of
the named Parties, their successors and permitted assigns, and no Third Party shall have any cause of
action or right to payments made or received herein except for any owners of any software who have
licensed or authorized Franchisor to sublicense the same to Franchisee.

16.5 Prevaiiing Party Attorneys’ Fees. In the event of an alleged breach of this Agreement, the
prevailing Party shall be entitled to reimbursement of all of its costs and expenses, inciuding
reasonable attorneys’ fees, incurred in connection with such dispute, claim or litigation, including any
appeai therefrom. F or purposes of this Section, the determination of which Party is to be considered
the prevailing Party shall be decided by the court of competentjurisdiction that resolves such dispute,
claim or litigation

16.6 Other Retief. Franchisor may obtain the remedy of injunctive relief without the posting of a
bond if Franchisee violates its obligations regarding confidentiality, non-disclosure, transfer or
limitations on the SaaS Solution use under this Agreement. Notwithstanding anything contained in
this Agreement to the contrary, each Party shall be entitled to seek injunctive or other equitable relief
whenever the facts or circumstances would permit such Party to seek such equitable relief in a court of
competent jurisdictionl

16.7 Modifications. This Agreement may not be amended, modified or rescinded except in writing,
signed by both Parties, and any attempt to do so shall be void and of no effect. This Agreement may
be modified or amended only pursuant to a separate writing mutualiy agreed upon and signed by both
Parties 'l`he Parties expressly disclaim the right to claim the enforceability or effectiveness of: (a) any
orai modifications to this Agreement; and (b) any other amendments that are based on course of
dealing, waiver, reliance, estoppei or other similar legal theory. The Parties expressly disclaim the
right to enforce any rule of law that is contrary to the terms of this Section.

16.8 Governing Law; Exciusive Jurisdiction. 'l`he validity, construction and performance of this
Agreement, and the legal reiations among and any disputes between the Parties to this Agreement,
shall be governed by and construed in accordance with the laws of the State of New Jersey, excluding
that body of law applicabie to conflicts of law that would apply the substantive law of another
jurisdictionl Any suit or proceeding relating to this Agreement shall be brought only in the state and
federal courts located in the State of New Jersey. The Parties hereby expressly consent to the
exclusive personal jurisdiction of the New Jersey state courts situated in Morris County, New Jersey,
and the United States District Court for the District of New .iersey. Each Party hereby waives any
right it may have to assert the doctrine of forum non conveniens or to object to venue with respect to
any suit or proceeding brought under this Agreement.

16.9 Waiver. lt` either Party fails to exercise any right or option at any time under this Agreement,
such failure will not be deemed a waiver of the exercise of such right or option at any other time or the
waiver of a different right or option Termination of this Agreement by either Party will not waive
Franchisee’s obligation to make any payments to Franchisor under this Agreement

16.1€) Headings. The division of this Agreement into sections and the use of headings are for
convenience of reference only and shall not affect the construction or interpretation of this Agreement.
The terms “Agreement,” “herein,” “hereof,” “hereunder” and similar expressions refer to this
Agreement and not to any particular section or other portion hereof and include any Schedules or
agreements supplemental hereto. Unless something in the subject matter or context is inconsistent
therewith, references herein to sections are to sections of this Agreement

16.11 No Construction Against Drafter. The Parties agree that any principle of construction or rule
of law that provides that an agreement shall be construed against the drafter of the agreement in the

-10-

Case 2:19-cv-O5704-ES-|\/|AH Document 1 Filed 02/14/19 Page 83 of 145 Page|D: 83
DocuSign Enve!ope |D: A285BCSS-BBQD-4DOA-AF51-808381FFQCFS

event of any inconsistency or ambiguity in such agreement shall not apply to the terms and conditions
of this Agreement.

16.12 Counterpai'ts. This Agreement may be executed in one (l) or more duplicate originals, all of
which together shall be deemed one and the same instrument

16.13 Severability. If any provision of this Agreement is determined to be void or unenforceable, the
provision shall be deemed severed from the Agreement and the remainder of this Agreement shall
continue in full force and effect.

16.14 Successors and Assigns. This Agreement shall inure to the benefit of and be binding upon the
Parties, their successors and permitted assigns Notwithstanding the above, Franchisee may not assign
this Agreement without Franchisor’s express written consent.

16.15 Mediation. The Parties agree that all disputes arising under this Agreement or associated with
the SaaS Solution may be submitted to non~binding mediation under the National Franchise
l\/iediation Program supervised by the Center for Public Resources (CPR) Institute for Dispute
Resolution, 366 Madison Ave., New York, NY 10017; email: info@cpradr.org.

16.16 Survival. The provisions of this Agreement that due to their content should have continuing
life shall survive the termination of this Agreement.

16.1’7'I`reatrnent of Prior Agreements. ln the event Franchisee has an existing WynGuest
Agreement (“Existing Agreement”) or Beta Test Program Agreement (“Beta Agl'eement”) with
Franchisor or one of Franchisor’s Afi“iliates, such Existing Agreement or Beta Agreement shali
automatically terminate on the Acceptance Date. The subject matter of any Existing Agreement or
Beta Agreement, including any rights and obligations thereunder, shall be subject to and exclusively
governed by such Existing Agreement or Beta Agreement. No provision, term, condition, right or
obligation contained in any Existing Agreement or Beta Agreement, regardless of whether such
provision, term, condition, right or obligation survives the termination of such Existing Agreement or
Beta Agreement, shall apply to or otherwise affect this Agreement or the subject matter hereof

16.18 Release of All Claims by Franchisee Franchisee, for itself and its Affiliates, hereby
irrevocably releases and forever discharges Franchisor and its Affiliates of and from any and all
claims, causes of action or damages, whether legal or equitable, arising from or under or related to its
Existing Agreement or Beta Agreement, if any, with Franchisor or its Aftiliates. Franchisee shall
indemnify, defend and hold harmless Franchisor and its Aftiliatcs from and against any claims or
causes of action made against Franchisor or its At`filiates by Franchisee, its Affiiiates or any 'l`hird
Party which arise under or relate to its Existing Agreement or Beta Agreement, if any. Franchisee
acknowledges, understands and agrees that the foregoing release is expressly intended to cover and
include, without limitation, all claims, past or present, known or unknown, suspected or unsuspected,
accrued or unaccrued, asserted or unasserted, which can or may ever be asserted by assignees,
successors or otherwise, as the result of the matters herein released, or the effects or consequences
thereof based upon acts or omissions from the beginning of time through the Acceptance Date.
Franchisee hereby irrevocably and forever waives all rights it may have arising under any statute or
common law principle with respect to a general release of unknown or unsuspected claims, causes of
action or damages, and Franchisee agrees to expressly waive any rights it may have under any such
statute or common law principle.

{Signature Page Fofiows]

-11_

Case 2:19-cv-O5704-ES-|\/|AH Document 1 Filed 02/14/19 Page 84 of 145 Page|D: 84
DocuSign Enve|ope lD: A2SSBCE>3-BBQD-4DOA-AF51-BCBSB‘lFFQCF3

IN WITNESS WHEREOF, the Parties hereto have executed, or caused to be executed by their duly
authorized representatives, this Agreement as of the Effective Date.

 

 

Franchisor Franchisee
DocuSioned hy: occuSlgned by:
EZCCQHF¢|§HCB-EDA»... 691393252315847[}...
Name: Michael Piccola Name: Nick Bhagat
Title: Senior Vice President, Contracts Title: (Vice) President / Managing
Administration Member / Authorized Signatory

-12_

Case 2:19-cv-O5704-ES-|\/|AH Document 1 Filed 02/14/19 Page 85 of 145 Page|D: 85
DocuSign Envelope |D: A285E3053-BBQD-4DOA-AF51-BCBSB‘IFFQCF3

SCHEDULE 1.1
Definitions

“Acccss Credentials” means any user name, identification number, password, license or security key, security
token, PIN or other security code, method, technology or device used, alone or in combination, to verify End
Users’ identity and authorization to access and use the SaaS Solution.

“Affiliate” means any and all subsidiaries, aftiliates, corporations, limited liability companies, partnerships
tirms, associations, businesses, organizations, and/or other entities that directly or indirectly (either presently or
in the future and/or through one or more intermediaries) control, are controlled by, or are under common control
with, the subject entity (with respect to Franchisor, including Franchisor’s parent company, Wyndham
Worldwide Corporation) and/or such entities.

“Commitment Period” means the Commitment Period identified in the Existing Agreement (if applicable), or
if no Existing Agreement exists, five (5) years following the Acceptance Date.

“Communication Services” means the lntemet connectivity services Franchisee uses for purposes of accessing
and using the SaaS Solution.

“End User” means a person who is authorized by Franchisor, or who is otherwise permitted under this
Agreement, to access and use the SaaS Solution, including without limitation, Franchisee.

“Facility” means the Location, together with all improvements, buildings, common areas, structures,
appurtenances facilities, entry/exit rights, parking, amenities, FF&E and related rights, privileges and properties
existing or to be constructed at the Location on or after the effective date of the Franchisee Agreement.

“Franchise Agreement” means the Llcense or Franchise Agreement between Franchisee and Franchisor
granting to Franchisee the non-exclusive right to operate the Facility under the System.

“Guest Information” means any names, e-mail addresses, phone numbers, mailing addresses and other
information about guests and customers of the Facility, including, without limitation, stay information, that
either Franchisor or Franchisee or a person acting on behalf of one or both of them receives from or on behalf of
the other or any guest or customer of the Facility or any other Third Party.

“l-Iardware” means the computer hardware, peripheral eduipment, ancillary equipment, the operating system
software and reiated documentation that Franchisee uses for purposes of accessing and using the SaaS Solution.

“Inteliectual Property” means any and ali rights existing from time to time under patent law, copyright law,
trademark law, trade secret law, and any other proprietary rights laws and regulations as well as any related
applications, reissuances, continuations, continuations-in-part, divisionais, renewals, extensions, and restorations
thereof, now or hereafter in force and effect anywhere in the world.

“Permitted Use” means use of the SaaS Solution by End Users for the benefit of Franchisee solely in or for
Franchisee’s business operations as contemplated for and in accordance with the Franchise Agreement

“Services” shaii mean Additional Services, CRISP Services and Maintenance and Support Services.

“System” means the comprehensive system for providing guest lodging facility services under the Marks as
Franchisor specifies which, at present, includes only the following: (a) the Marks; (b) other intellectual property
including Coniidential lnformation, System Standards Manual and know-how; (c) marketing, advertising,
publicity, and other promotionai materials and programs; (d) System Standards; (e) training programs and
materials; (i) quality assurance inspection and scoring programs; and (g) the Reservation System.

“'I`hlrd Party” means persons and entities other than Franchisor and Franchisee.

SCHEI)ULE l.t

Case 2:19-cv-O5704-ES-|\/|AH Document 1 Filed 02/14/19 Page 86 of 145 Page|D: 86
DocuSign Enve|ope lD: A2853053~BBQD-4DOA-AF51-808381FFQCF3

“WynGuest Agreement” means an agreement between Franchisor and certain franchisees which governs such
franchisees’ access to and use of the WynGuest property management system.

SCHEDULE 1.1

Case 2:19-cv-O5704-ES-|\/|AH Document 1 Filed 02/14/19 Page 87 of 145 Page|D: 87
DocuSign Enve|ope lD: A2858C53-BB9D-4DOA-AF51-BCBSBiFF§CFS

§§?M
The SaaS Soiution

The SaaS Soiution means the SynXis Property Managenient System, which as of the Effective Date inciudes the
following features and functionality:

Web-based solution, which may include a local smart client
Community model hosting by Sabre I-Iospitality Solutions, or an affiliate thereof

Beginning 60~90 days from the Acceptance Date, interface with infor’s EzLITE automated revenue
management system, which analyzes all PMS data to create property~specitic, unconstrained demand
models

' The EleTE system will offer daily recommendations regarding Best Available Rate
(“BAR") and stay controi.

' Recommendations are based on 6 BAR rates entered by Franchisee

' Franchisee must accept or override recommendations daily between specified
hours, otherwise recommendations will be automatically uploaded into the
SynXis Property i\/ianagement System,

ln-system training materials

ScHi:i)uLs 2.1

Case 2:19-cv-O5704-ES-|\/|AH Document 1 Filed 02/14/19 Page 88 of 145 Page|D: 88
DocuSign Envelope |D: A2BSBCS3-BBQD-4DOA-AF51-BCB381FFSCF3

SCHEDULE 2.3

Implementation Services

Franchisor will offer implementation Services consisting of assistance in installation/implementation of the
SaaS Solution including the following:

Assistance with setup of two (2) Elavon tokenization terminals (to be provided in connection with
execution of Elavon Agreement)

lnstallation of SaaS Solution for Facility’s front desk (Hardware to be provided by Franchisee)

Training modules regarding features and functionality of SaaS Solutioii, including video demonstrations
and tutorials

Remote and optional on-site resources including training of Facility’s staff

SCHEDULE 2.3

Case 2:19-cv-O5704-ES-|\/|AH Document 1 Filed 02/14/19 Page 89 of 145 Page|D: 89
DocuSlgn Enve|ope |D: AZBSBCSB-BBQD-¢lDOA-AFS‘I-SCB381FFQCF3

.S_C_!M
CRISP Services

Terms of CRISP Services

Franchisee agrees to establish the best available rate “BAR”; provided, however that Franchisee acknowledges
and agrees that it will retain ultimate control over all revenue management decisions Subject to the foregoing,
Franchisee explicitly authorizes Franchisor to make adjustments to the Facility’s rates, inventory and restrictions
in order to comply with the Required Policies and Practices without advance notice to Franchisee. Franchisor
shall not, however, change the BAR without authorization from Franchisee ln addition, Franchisee may modify
or reverse any change Franchisor may make by notifying Franchisor, provided that such modification or reversal
is consistent with the Required Policies and Practices. Franchisee’s general manager shall be its primary
representative who shall have the authority to make revenue management decisions for the Facility, unless
Franchisee designates another Facility representative in writing to Franchisor. Franchisor may communicate
with Franchisee’s representative by telephone, e~mail or in another manner, and Franchisor may rely on any
communication which Franchisor believes, in good faith, is from Franchisee’s representative Any know-how,
algorithms, formulae, data, recommendations documentation, software, or other materials or information that
Franchisor furnishes to Franchisee in connection with the CRISP Services shall be deemed “Coiifidential
Information” as defined in the Franchise Agreement and shall be subject to all prohibitions on disclosure,
copying or use of Confidential Information under the Franchise Agreement

Overvievv of CRISP Services

Property Audit & Setup

ln consultation with the Facility representative, simplify rates and room type structures by:
- Verifying that all required rate plans are loaded correctly in the SaaS Solution;
~ Verifying that local rates are available for sale in the distribution channels selected by the Facility;
- Verifying that all brand standard rate plans are available for sale; and
- Verifying that all hotel specific data is accurate and up to date in all systems

Rate & inventory Managernent

Review inventory/rate visibility and consistency across all distribution channels. Key services inciude:
- Monitoring Facility inventory and rate settings in the SaaS Solution;
- Identifying and advising Franchisee of erroneous rate plans;
»- Monitoring rates across distribution channels and checking for accuracy in third party channels; and
- Coordinating participation in key corporate accounts and marketing programs

SCHEDULF. 4.2

Case 2:19-cv-O5704-ES-|\/|AH Document 1 Filed 02/14/19 Page 90 of 145 Page|D: 90
DocuSign Enve|ope |D: A2855053-BBQD-4DOA-AF51-BCB381FFQCF3

SCHEDULE 4.3

Maintenance and Support Services

First Level of Support

Franchisor will provide first-level support for the SaaS Solution, which shall include:
- SynXis Property Management System;
- lnfor’s EzLiTZE automated revenue management system; and
- Any additional interfaces included in the SaaS Solution.

Additionally, Franchisor shall field initial inquiries related to the Elavon Non-SaaS Solution Services though
support therefor shall be provided as set forth in the Elavon Agreement

Second Levei of Suj:_i[:_iort

ln the event first level support fails to resolve any maintenance or support issues for the SaaS Solution,
Franchisor will provide second level support by putting Franchisee in contact with the appropriate Third Party
provider of the SaaS Solution.

Franchisee Obligations

Franchisee shall perform all user-required maintenance procedures specified by the vendor of` the specific
Hardware components and obtain required maintenance only from an authorized service provider.

SCHEDULE 4.3

Case 2:19-cv-O5704-ES-|\/|AH Document 1 Filed 02/14/19 Page 91 of 145 Page|D: 91
DocuSign Enveiope |D: AZBSBCSS-BBQD-4DOA-AF51-BCB381FFQCFS

SCHEDULE 5.1

 

 

 

 

 

 

Fees
With up to Three Interfaces* $565 per month**
One-Time Start-Up Fee 31,400**
One-Time Transfer Fee (if applicable) 3500

 

* “Interface” means any interface you may choose to include, which may be necessary for features
relating to, for example, voicernail, call accounting, etc. The Elavon tokenized credit card interface and lnfor
EzLITE interface are included in the monthly price listed above.

’l‘* Franchisees with Existing Agreements shall pay modified Fees as follows:

(i)
(2)

the One~Time Start»Up Fee shall not appiy; and
(a) Franchisees with an Existing Master Subscription Agreement or an Existing WynGuest
Agreement ~» Subscription Model shall pay the monthly fee paid under the Existing Agreement
in the month immediately preceding the month in which the Acceptance Date occurs through
the second anniversary of the Acceptance Date; or
(b) Franchisees with an Existing Software and Services Agreements or an Existing
WynGuest Agreement - Upfront Model shall pay the monthly fee paid under the Existing
Agreement in the month immediately preceding the month in which the Acceptance Date occurs
through the later of:

(i) the second anniversary of the Acceptance Date; or

(ii) the fourth anniversary of the Acceptance Date under the Existing Agreement

For the avoidance of doubt, the type of Existing Agreement, amount of Existing Monthly Fee, and
Acceptance Date of Existing Agreement that shall be applicable to this Agreement are set forth in the
chart below.

 

 

 

Existing Agreement Existing Monthly Fee Accep_tance Date of Existing Agreement
WG Upfront 566.99 3/24/201]

 

 

 

SCHEDULE 5.l

 

Case 2:19-cv-O5704-ES-|\/|AH Document 1 Filed 02/14/19 Page 92 of 145 Page|D: 92
DocuSign Erive|ope |D: A285BCS3-BBBD-4DOA-AF51-BCB381FFQCF3

lO.

ll.

SCHEDULE 6.1

Minimum Technical Specitication Requirements
Windows 7 or higher
4GB+ of RAl\/l
ZGHZ processor (32 or 64 bit) or greater
lGB+ Available Disk Space
The Microsoft .NET Framework Version 4.0
lntemet Explorer 9 or Firefox 4.0 must be set as the default browser on the SaaS Solution
Screen resolution should be set to at least 1024x768
To save/view reports Acrobat 9 or higher is required (or compatible pdf reader)
Elavon Fusebox connectivity from two way interface
Elavon imaged lngenico Swipe devices with outbound access to Fusebox

Elavon Webapp access (manual processing pop-up window)

SCHEDULE 6.1

Case 2:19-cv-O5704-ES-|\/|AH Document 1 Filed 02/14/19 Page 93 of 145 Page|D: 93

EXHIBIT C

,_ tr ,G_ase 2:19-cv-O5704-ES-|\/|AH Document 1 Filed 02/14/19 Page 94 of 145 Page|D: 94
\. ‘\ '

1 GUARANTY

To induce DAYS INNS WORLDWIDE, INC., its successors and assigns (“you”) to sign the
Franchise Agreement (the “Agreement”) with the party named as the “Franchisee,” to which this
Guaranty is attached, the undersigned, jointly and severally “we, “our” or “us”), irrevocably and
unconditionally (i) warrant to you that Franchisee’s representations and warranties in the
Agreement are true and correct as stated, and (ii) guaranty that Franchisee’s obligations under the
Agreement, including any amendments will be punctually paid and performed

Upon default by Franchisee and notice from you we will immediately make each payment
and perform or cause Franchisee to perform, each unpaid or unperformed obligation of Franchisee
under the Agreement Without affecting our obligations under this Guaranty, you may without
notice to us extend, modify or release any indebtedness or obligation of Franchisee, or settle, adjust
or compromise any claims against Franchisee We Waive notice of amendment of the Agreement
We acknowledge that Section 17 of the Agreement, including Remedies, Venue and Dispute
Resolution, and WAIVER OF JURY TRIAL, applies to this Guaranty.

Upon the death of an individual guarantor, the estate of the guarantor will be bound by this
Guaranty for obligations of Franchisee to you existing at the time of death, and the obligations of all
other guarantors will continue in full force and effect

This Guaranty may be executed in one or more counterparts, each of which shall be deemed
an original but all of which together shall constitute one in the same instrument

IN WITNESS WHEREOF, each of us has signed this Guaranty effective as of the date of the
Agreement

GUARANTORS:

'Q.»Cl@/i“~>ad/

Narne: Ramesh Bhagat v
Address: 17414 Vinwood Lane, Yorba Linda, CA 92886

 

Name: Kaushal Patel
Address: Brea, CA

%W_~

Name: Nime<sh‘§hagat
Address: 17414 Vinwood Lane, Yorba Linda, CA 92886

catv FA con1
246984 Qs/ii

Case 2:19-cv-O5704-ES-|\/léH Document 1 Filed 02/14/19 Pge 95 of 145 Page|D: 95

GUARANTY

To induce DAYS [NNS WORLDWIDE, `]§N`C., its successors and`assigns (‘*you"’) rto.-_s_ign- the
Franchise Agreement (the “Agreernent”) with the party named as the “Franchisee,” to Which this
Guaranty is attached, the undersigned1 jointly and severally (“we, “our” or "us” , irrevocably and
unconditionally (i) warrant to you that Franchisee’s representations and warranties -in the
Agreement are true and correct as stated_, and (ii) guaranty that Franchisee’s obligations under the
Agreement including any arnendrnents, will he punctually paid and performed

Upon default by Franchisee and notice from you we will immediately make each payment
and perform or cause Franchisee to perform1 each unpaid or unperfonne)d obligation of Franchisee
under the Agreement-. Without affecting our obligations under this Guaranty, you may without
notice to us extend, modify or release any indebtedness or obligation of Franchisee, or settle, adjust
or compromise any claims against Franchisee We waive notice of amendment of the Agreement
We acknowledge that Section 17 of the Agrei:rnent, including Remedies, Venue and Dispute
Resolution, and WAIVER OF JURY TRIAL, applies to this Guaranty.

Upon the death of an individual guarantor, the estate of the guarantor will be bound by this
Guaranty for obligations of Franchisee to you existing at the time of death, and the obligations of all
other guarantors will continue in full force and eii`ect.

This Guaranty may be executed in one or more counterparts, each of which shall be deemed
an original but all of which together shall constitute one in the same instrument

LN WITNESS WHEREOF, each of us has signed this Guaranty effective as of the date of the
Agreement

GUARANTORS:

 

Narne: Rarnesh Bhagat
Address: 17414 Vinwood Lane, Yorba Linda, CA 92886

W/L\

Name: Kaushal Patel y
Address: Brea, CA

 

Name: Nimesh Bhagat
Address: 17414 Vinwood Lane, Yorba Linda, CA 92886

DAY FA CON
246984 QJ/li

Case 2:19-cv-O5704-ES-|\/|AH Document 1 Filed 02/14/19 Page 96 of 145 Page|D: 96

EXHIBIT D

'_

Case 2:19-cv-O5704-ES-|\/|AH Document 1 Filed 02/14/19 Page 97 of 145 Page|D: 97

__FWY!\|DHA;_'\¢}__”_w

HOTEL GROU?

Cen'tp||ance Department
22 Sy|van way
Parslppany, New Jersey 07054
Ph (973) 753~6000 tax (800) 880-9445

November I(), 2017
VIA}_QAY !_)ELIV§RY METHOD

Mr. Nimesh Bhagat

Krishna Q Investments, LLC

17414 Vinwood Lane

Yorba Linda, CA 92886

Re: NOTICE OF MONETARY I)EFAULT relating to Days Inn® Unit #42{}13-963|9-2
located in College Park, GA (the “Facility”)

Dear Mr. Bliagat:

l write en behalf of Days Inns Worldwide, luc., (“we,” “us,“ or “our“) regarding the Franchise
Agreement dated September 30, .?.Ol l, between Krishna Q Investments, Ll..C, (“yeu" or“youl°")
and us (the “Agreement"). We write to give you formal notice that you are in default under the

Agreement

The Agreement requires you to timely pay us the Recurring Fees and other charges relating to
your operation of the Facility under the System. Our Financial Services Dcpartment advises us
that as of Novembcr 8, 2017, your account is past due in the amount of 552,961.80. We have
enclosed an itemized statement detailing the fees past due, Under the Agreement, you have ten
(lO) days to pay this amount to us in order to cure your default [f you do not pay this amount
within the time permitted, we reserve all rights under the terms ofthe Agreement including but
not limited to termination of the Agreement and your right to operate in the Days lnn System.

This Notice does not modify, replace, or affect any default under the Agreement, or any other
default and termination notiecs, if any, from us or any of our affiliates regarding the Facility. We
also reserve the right to take any interim steps permitted tender the Agreement because of your
default By copy of this Notiee, we are also informing your Guarantors of your default with which
we have an agreement regarding the Facility.

DO|_CE limmer-mn annuity lE|wYNDi-t.\w HWVNDHAM
¢¢¢¢¢¢¢¢¢¢¢¢¢¢ M!MA|IIINMI Mlmmm MIDEH' Ho‘lm

.;&t.. ‘ adm ’ .n$n.
W_!:|GATE ¥L\WTl-IORN MLCHCTEL'

 

 

l `_~ -
tr 3 Y.M....r.:‘- e@m F:!l umwa

 

Case 2:19-cv-O5704-ES-|\/|AH Document 1 Filed 02/14/19 Page 98 of 145 Page|D: 98

Mr. Nirnesh Bhagat
Novcmber 10, 2017
Page Two

We hope you will take this opportunity to resolve your monetary default lf you have any
questions regarding your default or hew it can be timely cured, please contact Opcrations
shppon mask at (sss) 575-4822.

Sin ' rely yours,

r\"
joe aida
Director

Cop/t\racts Coinpliance
Enelosure

ee: Rarnesh Bhagat (Guarantor)
Kaushal Patel (Guarantor)
Patrick Brcen
Dianna Bayas
Michacl Piccola
Suzanne Fcnimore

Case 2:19-cv-05704-ES-|\/|AH Document 1 Filed 02/14/19 Page 99 of 145 Page|D: 99

mw.©m.

v 3 v umwa
36

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

cod mh.wm. mOmmmmOO max$$mmz`§> h _.QN`NN.BQ mwmmmmww
mm.owm mm.a» oc.o oo.omw N.h_.om>§.mmmz_<m._.w¢ tcm=n`mo rowv:
vw.nN-. m¢.\. oo.o Nw.m: ZO_._.U<"_m_P<m ._.mm_.__.w `. Fa~¥€mo hmwmvmo_, `.EN.><E
rw.ww w.m rm.w`.m mm.nm :.mnm.m "_Eo._. n:m
vv.nmm.n m_w.EN and _m.mw w.m wwn_ >.S¢>OU.<§T_E._E< h_.oNBm`vo ahmanva
mo.mom mm.mm mud mn.wmm mwm ..wzc.wxm<i.<o _.N_.-_o_.=o< ~.F§n?o uncomva
mw.mmm.w »m.mm 36 mm.wom._. umw ZO"._.<>mmmei<oomv._¢=_o< ~.Fo§`vo hhmommnv
mm.cw _. Nm.~.. mw.w oo.mov Zm> umZmo:m:Il¢m_L.m N_.§Qvo Nvewwmmv
o_.._.`.w ¢m.$ mwva oo.vmm on mo<mw fm m_xz>w.<mnnm ~.FQNBE§ gunnva
modme mm.mm” cod oa.oo~.~ comuo%£mm_ h_.om_.on._vo m§mmw_m
mn.m mud a¢.c ¢c.m E<N_OOM& <UMEO h»ow__N:_va hnmmmw_.m
code ow.h c¢.o code mmn_z_§n< mmm$$wmz\£$ CQN: =vo gm row _.n
mh.o.$ .vN.» w 86 mv.mm_. .*m mnm<>>mmz>>> §§ ommmmm _.N
oo.m_v¢ cod cod oo.mv. m..wzms~jomzm mmm"_ E>> §§ mwnmmm_.w
¢Q.mww vw.w» cod oo.cmw m¢h vonmm<.mwmz_<m._.mx hw§m?o . mwmm: bwca-mm<
N~.~B.~. 263 33 »Nm§.» "E£. gm
Fn.mmh.m wo.mmw oo.o m.~._mom.m mwn” >.E<>Om.<§w-~m:_u< .~.Ew:.m~mo QwNNmew
on.m_mo.r E..~L.. cod wm.mmm mww Uzzm_xm$¢.¢owm w-_m:~o< br QN____.QMQ mmwwwwmv
_.¢.vmm.r Fw.m: cod ow.mmv._. mma zonh<>xwmmm..q§w-~m£u< d.ow:.n~mo mmwwwwnv
E.m.~.w mm.om wmdv eqva mm mU<mO Em m_.xz>m.<mmmm ~.pow:@wo mommm~.nv
B. 51 mem mms S_m_= za> ~mz§?z.§§m d§_§no m-@m~nv
co.h- oo.o ao.o oo.h- mhzm£jomzw mmm"_ M>> hwaw`mm`mo mommvm wm
mm.v¢w _.N.m_‘ nod mh.wm_. $m mom.<>>mmz_§> NENNNHQ m`.w~.vm_.w
mn.c`.w mm.ow oo.o oodmm m.~. womm<§.mmmz_<mhwm N.EN:.nBo mmom_. _. M._.QN.M<E
wm.mn~ :..nn _. end mm.mn_. "_Bo._, nom
mw.mmm C..mmp odd mm.mc_ umw >.FJ<>OM.<§»¢N=__Q< ~. _.oNBNRc emmmw,..m.v ~._.ow.mmm
m¢u._mnu uu._.
..2¢._. ou¢m£m E:uE< u_._u_=m _§.E.u< cu=m_._oa¢n gun S_o>_.__ .oz a£o>£ .=..o>..._osm
h_.om.>oz-.wo BMD “o m<
wj.mvnam.¢w_fmn_
qu__au.»§%a a§_mz 20 §§ EEB¢
><D.mo.m mem-m _.P.S. 02 ._mEo~m_._U
, . mu> non_.__o_.__ mom=wso S:mcE
_ 1 _._. _.. . oz 35ng
mwzm >o_a_.§:mm oz >ui=.§=mm
ux . 4. oz Q:EU
anew bom£mu
umw §Bmo
><o.~¢.m»$m.m$~v oz a§=o

h _. om->oz-ma 332 sonam

._.ZMEMP<.FQ n_mN_Em.-._

heow.>uz-mo

~>>>>-S_EE-QD~ an_ ~o m€

 

Case 2:19-cv-05704-ES-|\/|AH Document 1 Filed 02/14/19 Page 100 of 145 Page|D: 100

Io~a?h_

 

 

 

 

 

 

 

 

 

 

 

 

 

 

vm. _. wu.m mm.u= _. mn.nm mm.mmo.m "_Eo._. now

mod vo.c cod mod mwmm Ems_zmw>Ow .~ENBEB mmmm-o>._.
m~..m_. and ¢o.o cw.m_. _2_5_00 ._._h_mzmm mmm£m_$ h_.o§m ____c.o mammath
vm.,v mo.o oo.o mh.v UIU mD_>Emw 2200 <t. ___._.oNB fha mmmmmhoo._.
hv.N_. vm.o oo.o m~.ww mzC_mw_s_EOu 4>_. t,~._...~Na,m_.t¢_u omamw._,o<._,
~m.mo¢.m F¢.Q_v oo.o mm._.mn.w . wmn_ `r_.._<>OE.<coo TE:.BQ< h_.o~:n_§o hmmN_.mnv
m~.`.mw oN.n _. o¢.o mm.nvm » mwm Oz_hm_v_m<__z.<a _.N_-_N:BQ< wrom=nt.o oFNNanv
mm.ho¢.w vN.oN and ¢v.._.mm . wmm ZO_._.<>mmmwm.<oomT_mEoo< ~FQN`FQ~.Q mmo_. mev
mv.mw» Nn.~ mw.w co.mo_. Z_m> _ozmorm£._.¢n;m tom:m.c.o §mmmnv
m_..mvm om.~_. wm.mv oo.vmm am mo<mw 2a m_xz>m.<wnnm ~EN=QB ommmmwmv
mm.m~. mm._ oo.o om..£ $m mom<_<,mmz>>> ~._om`->..a _._.mkm FN
Nh.m h_..o oc.o mm.m wO¥m ._.wzmw._.Z_ .m mn_@ `.ENB:__B wwmmwt
mN.mmN mm.m oo.o co.cmm o.~.. __ ow._:_..-mwmz_<m._.m_~_ `. EN_._.QS mmvm _._. h _.owh=.=.
mu,wno.m Nn.mon mn.nm #m.mt..m n_Be.._. nom

Nm.m 96 oo.o wm.~ <:,mowzou __ os_._. duggan mmwm~.`.mxh
nm.w.. nod mod oo.m_. EEOQ tmwzwm mmm£ws_ h_.om`mo`m¢ Nm~mm~.o.~§.
E.m n_..o oo.o arm Uxu wo_>mww Es_Oo <:. h_.o~§o Nm~m-mu.w
mv.~. mud cod cw.`. wZO_mm§EOU ¢E. hpo~§a Nmmmw~.o.<.w
vn.wwm.m E..mm cod om.~mv_~ . mma >.“¢._<>Ox.<oomw-_m&ou< ¢oNBQwo mm~mm¢nw
mw.vo~ mv.v~ add om.mB . mma wzm.wzm<£.¢o § §§ `.ENEQwa mm~.mm¢m¢
mw.m~.o.¢ wm.`.n oc.o mn.mvo; . umw zo_.~.<>mmwwm.¢omm§m€uo< damage wwmmmmm».
_.m.wmm mm.ww mw_m». oo.twm am wu<mw Em m”xzrw,<wnmm damage hummmmmv
ow.h_. _. ho.¢ n F.m oc.mo¢ 2"5 _oz$cmo$.<w§m h_.c~.`on_.ma mwmwhwmv
h ...m ~. _..o cod oo.m mnzOm wnm¢§wmz>>» &§o mm¢~.._.m~.~
mm.mm_. m_..m and Nm.mm_. $m mcm$$wmz>>> hwom___ww`mo nE_.SBFN
oo.m. god cod oo.m- ..w...ZmE.IOmzm me §§ h_.o.&-`wo NE.Eh_,N
Fv.mw mud cod mv.vn mwxm szxw»z_ m mem _~ _.§ Nm~nm`.¢
moth n _..... cod oo.om~ Q.Eowz:m..wwwz§mm ___. _.QNBQQQ mE.Z _.
mm.mm .~.n.r cod moen zo§u<ammw<m owme xi t.o~..BEmc mmvnmm§.
hm.mm mud oo.o mm..~.m Zo_wodmmmw€w HmmDU m>> h_.o~`mo_`mo vm~nmmow

mwm<ro
~m.wm_. ~m.m end oo.am” ZO_Hu<mZ.<m._. mu>mm .“.mmDO h _.QNBEmo owmwmmov
wwm<ro

Nm.wm_. Nm.m oo.o code zo_.wo<mz<mk mo>mm wmw$m ~. S§_.mo §ngw s 5~12:_.
mmdwm.m 5.va mn.nm mmd~v.m "_m.o._. nom

Nv.mNh.N nu.wlnv oo.o mm.mmm.m . mmm P_H_<>Om.¢§w.»méuu< ~._.om:.m~mo oovmmmmw
mm.£:_. moon mod hw.wo~. . mma Uz:.m¥m<§.<m,~?§ ~.Ew:m`mo wmmmmwmv
mm. we : mm.mm co.o »o.mmo., . mm..._ zgh<>mmmmm.<ocm_.-mmauu< h _. am:.m~mo ommnwmmv
mm. _.ww mm.mn ww.mv oo.vmm am mv<mw _zn_ m_xz>m.<mmmm ~._.oN:Emo N~§n¢
om. m_. w E..m nom oo.mov zm> _uzwv:m:r-<m _.B ~. _.o~.._._.m~mo ~onmvmm#
oo-vmo.w om.wm oo.c Qo.coo._. ._.ED< Dm._.=z§ ~.BN=»BQ mmm¢cm wm
mm.w¢m mm.mv cod wm.ocm mm.,._ Pmmmm._.Z_ .__._DD< hvow~.»€mo mmmvnn_.n
nm..vw w mud oo.o vn.mw» 20_._.<>mmmmm .:DD< ~._.om.__.m.~mo ~mn¢om wm
om.m¢m mm.mF cod §.wwm mm"_ w._.v_s_ ._._n_n¢ ~SN:Qmo mma§¢m
mm.mmw.w gsa and mm.mm"." \L.._<>Om .:n__._< hwnm:m`mo mmmvom _.m
ov.mo” ov.m and 369 ww"_z_s_c< wom<__$wmz>..s t.§o mooSn_.m
~N.Nv. -.~ mo.o oo.av m:zOm wam<>>wmz>>> ~.w§~`m¢ wommmm _.N
mm.mom mm.m_. om.o mm.hw~ $m mnm<>>mmz.._,>> ~w§`mo ~m~.vwm_.~
Nm.m- oo.o oo.o Nm.w- m._.ZmE.SOmzm mm~_"_ m>> __..EN`N~B¢ mmhwmm _.m

»QE nco x¢...
_3£. Scuslm .E_oE¢ m£___m §oo< guaraon 83 o£o>£ .oz 3~0>=_ ..uo>.=o£

 

 

 

 

 

 

 

 

 

 

Case 2:19-cv-05704-ES-|\/|AH Document 1 Filed 02/14/19 Page 101 of 145 Page|D: 101

¢Enmmma

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

aw. _.@m.mm n _..vor_m mm. _.Nv _L..mnv.om "_Bo._. v:m._mv
S..;o.¢ B... S.$ S.Q»m.v 333 §w
E,.N oo._... oo.o 9mm mmwu. <m...u ~. ENBNB_ omomm._.omh
vw.va._. cod oo.o vN.va. _. .. mma >._..~<>Om.<ocm_.-~m:do< hwow..wm~.o» .~.§mn¢
mw.mmm ¢o.o ao.o mw.mmn . mwn_ Oz_.rw¥m<§.<owmp.~w§< §onan mvwwmmmv
t.mmm oo.o god ~».mm.m » umw ZO_._.<>mmwwm.d.oomImEoe< h_.om¥n`o» mmnwmmm¢
n_..m: cod n » .m oo..ma_. Zn_> umzuozmor.<w _.~w ~. 58ng §._.mnv
owme oo.o Qw.mv oo.$m ca wo¢mm_ 5a m_xz>w.<wmmm 555ng mmm§mn».
cc.mv_..w cod cod oo.mv_.._. wwzmmmm§ ._<mO-_O \.FQNPQQ_. mmwm~.n_.m
ac.om oo.o cc.o 360 wwm mwwuo< Oz~z”<m.r ~.EN`§_. BNmmn wm
main cod and mm.vm 3m mmm<>pmmz>>a ~.5§_. mmmc wm _.N
oo.o F- oo.m oo._.._ oo.€- mwzw_zjomzm mwmn_ m>> §§_ §§ wm
mod and and mc.w wwxm ._.mzmmwz~ w mow ~_.cNBNBF ummmmb.
S.omw and mud ¢o.omw o.~. S§.wmmz~<mhmm EQN=QS wood 2 t.ow.huo
mm.mom.w o o.o mm.mm om-mmm.m ~“Bo._. nom
E...`.Nm.w oc.o cod E..w~m.w . mma >.w._<>Om.<¢oow-_mmBu< PQNB§ m _.mmwmmv
~w.mmw cod and Nm.mmm . mma Ozcmv_x<z-¢o§r-_m=bu< `._.§Qmo 93me
om.wmo. _. cod cod om.mmo.w . mmm zouP<>mmmwm-<§_\_mEoQ< h_.om..o§ h ramova
n_..m:. oo.o m_..m common za> _mzmm.._w:_._.<m_.hm h_r§m`mo _._.ccmmm¢
mwme god ww.mv S.wmm am mu¢xw s_m m_xz>m.<wmmm E§__mn mnmmvmmv
oo.~.o rs oo.o co.o oo.hor._. meQ m_OZ<_._._< m._?.n crow ~,EN`E&H _.mmmnn_n
om.»m cod and QQ.E .x_m wnm<>>mzz>>> .~.3§ 323 _.N
oc.om~ 36 36 oo.omm ».town_wm-mwn_z_<m._.mm tomoan mmmw:
mOm<IO
o¢.o®r odd oo.o oo.omw ZO_.,.U¢_wZ¢_E. mo>.mw hmme D.QNE.Q$Q vpmm~.mop
vm- _. w oo.o colo vm._._. zOFo<u_m_._.<m ,_.wm_DO M>> ~..SNRQB¢ mv$.`.mop hamime
hm.wuv.m hod _. mn.nm. wm.Nmm.n "_Bo._. saw
mh.own om.r cod m_..m»m . mma wz_.rwxm<§.<o_.~_lm=_oo< .`.EN_._.QQQ mv¢mmmmv
Nm.wmw mv.~ oc.o wm.mwv . mwh_ ZO_...<>MMWNM.<QST_@ES< dom:m`mo vvvmmmmv
mo.m~. »._~ mm.m end ¢N.E. _. ._. » mw"_ P_..~<>Oml<ooo _.-~m:_uu€ »__. FoN=nBo ¢NNmmmmv
_‘¢.Nmm mr.m ww.mv oo.¢mm am wu<mw § w_xz>wé_mnmm N._.om_._.n`mo magnva
c~..mw _. B.o n __ d oo.mo¢ Zm> “azmmnmsr.<m _.~.m .._.Em=n__mo mmomwmmv
mm.mv mod cod vm.nv $m mam§>wmz>>> ~.Ew`§o amm~mm _.~
wo.m nod and mc.m wmvzm mzmwwzm d mn_w fog =mo nmNmmhF
oo.omm 36 cod omdmw o....»o~m:d.mmmz§wm h§w:,m~mo vwmm_._.
mwm¢fo
Nh.om_. N_,...o cod oo.am_ ZO:U<mz<mh mu>mm PmmDO ~ENR _.Bo mmmw,..mc_.
mN.vm ¢N.o cod Fo.vm zOE.O.¢.H_m_.qu hhme §th roe mm _.N~.mov
hm. v _. mw.o oo.o vm.: zO_._.U€n_m_i_.<.w `_.mm:w § §§Emo mom~.mmo”.
m...um<ru
31 _.m¢ vw.» cod oo.omp 20_._¢0<m2<m._. wo>mm ._.meO damage mm@~mmow D.om\w:<
. oo@nsu xw._.
- _££. uo=m:w_ E_,_oE¢_ m£_=m nuz.uu¢ :a=n_ruama aim S_o>=_ .oz wu_o>:_ . ..mo».=o£

 

 

 

 

 

 

 

 

 

 

 

Case 2:19-cv-05704-ES-|\/|AH Document 1 Filed 02/14/19 Page 102 of 145 Page|D: 102

3333

.How mEoE § m=:o>! Eoo__ mmn._m _m=“um .50> mEn:m >uan.d 2 o=_m oxms_
.mm_mE=mm man E§om § co mangum w£ Boc mmm£n_ .

PBBMEB m§e> am vaung

CH¥SECZ\&MSBE)?O¢ES-I\/|AH Document 1 Filed 02/14/19 Page 103 of 145 Page||Dg§Q$ off

@ Shipment Receipt

Transactlon Date: 09 Nov 2017 Tracking Number'. 1222445>£0290721404

 

® Anoa€ss ¢NFonMArioN

Ship To: Shlp From: Retum Addrus:

Kmhnl nimmlrm.-mr, l l C Wyndh.lmlioief€mup-?? anrhunlluh:| Gmup-zz ivlwu\

N)rmz\h HM¢M .\\rlwll ]lul\l l|.ll~.lu.'v\kv

1743-l\hm~oml l mi- lieluuallslnrvdw H’ S\rlwm Wav

maul mm ca eastman 12 'Mwn W¢v F.uru)p.mv Nl nra.'\»i

H¢Nm."m[ r'mlppavy Ni u 1054 ivk.»pi\one_!!!.'§-'!£»!~?z§&vnnl¢i'»m u.¢mlmv\.iwlwvn com

iu¥¢pl mnr:.‘]ii‘$ -7.‘\ 5 -'IRM
¢:m.\ll a lai \.l d-\na\l‘uv'l|i\l#wvm
ill l l

 

 

 

® PAcKAcE lNFonMATioN

 

WF.!GH¥ DlMENSIONS l PACKAG|NG DECLARED VALUE RF.FERENCE NUMRERS
1. Lexter iJPS tenor assurance x 1 - 006-1595
(Letrar bii!ai>ie}

 

 

 

 

 

 

 

 

® UFS SHIPPlNG SERV[CE AND SHlPF|NG OPTIONS

Service: “F"WM MM
Guanm¢¢d gv: imsolmvumuw¢ mw 1.1. row

Shipping Fees Sub\otal: mm usn

'rl‘al‘|$pnrflflon 25.€§15|]
Fuel Surcharge ""'"“’
Residentia! Surcharge umw

 

 

® PAYMENT lNFenMAT:oN

Bii| Shipping Charges io: S'“*‘P\‘*'*m°“"¢ ""‘5¥

7 _,,,_.zr, -.¢__» . <, ‘_1.,¢'--¢l-r-n¢\u¢»,»~.-:~¢.~n¢\n;-u g-» wrv-~.w-'L~ ~:1...'-.-4

Shlpping Charge: mo also

A discount has been applied to the Drlily rates for this shipment
Negotlated Charges:

H.M U$D
1124 L|SD

Sublotll Shlpp[ng Charges:
Totai Clurges'.

 

 

 

 

 

Nnre; This document is nor am invoice. Your finat invoice may vary from the displayed reference rates.

' For deliveryl and guarantee ii\f¢:>rm=ltioz'll see the UPS Serviee Guirle ({0}). To speak roe customer service representati\.r¢:l call I-BOD-PIC|<-UFS for domestic
services and 1-800-782-7892 for international services,

hlips://www.camousshio.uos.com/csitio/crcate?AclionOriaiuPair=dc-:i"au!i PrintWindow... I i/‘)/ZOI 7

Case 2:19-cv-05704-ES-|\/|AH Document 1 Filed 02/14/19 Page 104 of 145 Page|D: 104

EXHIBIT E

.`¢

t_i

entirety moran ~-'*.W!P.. M-MQHI M'.=.R'>..t.¢-=L EQM M.oio

Case 2:19-cv-05704-ES-|\/|AH Document 1 Filed 02/14/19 Page 105 of 145 Page|D: 105

'FWYNDHAM_%

HOTEL GROUP

Contracts Comoliance Departmeni:
22 Sylvan Way
Parsippany, New Jersey 07054
Ph (973) 753-6000 o fax (800) 880-9445

February 9, 2018
VIA 2 DAY DEL!VERY METHOD
Mr. Nimesh Bliagat
Krishna Q lnvestments, i_.i..C
17414 Vinwood Lane
Yorba Linda, CA 92886

Re: NOTlCE OF CONTlNUlNG MONETARY DEFAULT relating to Days lnn® Unit
#420!3-963|9-2 located in Coliege Park, GA (the “Facility”)

Dear Mr. Bhagttt:

l write on bchulfof Days inns Worldwide, Inc., ("we," “us," or ‘“our") regarding the Franchise
Agreement dated September 30, 2011, between Krishna Q lnvestments, LLC, (“you" or “your")
and us (the ‘*Agreement“). You will recall tliat, on November lO, 2017, we sent you a default
notice because of your failure to meet your financial obligations to us, That notice required you
to cure the default within ten {lO) days. l-iowever, you did not cure your default within the time
permitted

Your failure to cure your default within the time permitted also allows us to terminate the
Agreement immediately upon written notice to you. We would prefer, however, to keep our
affiliation with you. Accordingly, we will allow you an additional period often (lO) days from
the date of this letter to cure your default Piease be advised that as of February 7, 20l8, your
account is now past due in the amount of $68,093.45. We have enclosed an itemized statement
detailing the fees past due, Please understand that we are not waiving this default or any other
default under the Agreement by extending your cure period. We are simply giving you a final
opportunity to avoid termination

By copy of this Notice, we arc also informing your Guarantors of your default with which we
have an Agreement regarding the Facility.

‘.:'..t;r '[\i| .d'¢.
vaoHAMonANo DOLCS m UEA“§ZLER wwpwm :.,_=;Vé:,j TR*°\¢HMK manage guzman

¢¢¢¢¢¢¢¢¢¢¢¢¢¢¢¢¢¢¢¢¢¢¢¢¢¢¢¢¢¢

 

 

Case 2:19-cv-05704-ES-|\/|AH Document 1 Filed 02/14/19 Page 106 of 145 Page|D: 106

Mr. Nimesh Bhagat
February 9, 2018
Page Two

We hope you will take this opportunity to resolve your monetary default lf you have any
questions regarding your default or how it can be timely eured, please contact Operatiens
Su port Desk at (888) 575-4822.

Sine{: Q)Iy yours,

i\lt

Joe M\ 'e
Dif§:ct r
Con{t%ts Complianee

Enclosure

ec: Ramesh Bhagat (Guarantor)
Kaushal Patel (Guarantor)
Patricl< Breen
Edvin Kolakovic
Michael Piccola
Suzanne Fenimore

Case 2:19-cv-05704-ES-|\/|AH Document 1 Filed 02/14/19 Page 107 of 145 Page|D: 107

v ho w umwa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

m___..mm- 36 85 m~.wnt mommmmoo mam§>mmz>>> h.§~mo n~mmmm§
SNR mm.~w S.¢ S.om~ ~.~ E~><§.mmu.z_<mumm togme §§ _
865 §§ 86 §§ F zQ._.o<n_m_._.<m Bm:w ~E§ ~S£a_= s 5~.><2
Nn.mom.m 263 memo _‘_..mmm.w 353 nom
S.m,$.w mm. Em 36 _.n.mw_..m mma >.E<>om.<ooo F.E§< to§_§ 2382
ew.$m 83 36 mn.~mw mma ez¢mz~_<z,§ §._aso< boggs E.§¢
omava 853 S.o 363 _. mmu zo¢<>mmmmm.<§£§u¢ s SNBQS ko§¢
B.m§ N§_. 2d S.mE za> aze§_ms¥<m£m dosage ~$-2..¢
E.Ss m,...E. emma S.$m on mu§w 2a m_xz>m.<w$m do§§ @vw~§$
mw.mnm_~ mw.mm~ 36 3.3,.~ §UBmsem tow§ w$~w~:..
mem 86 36 S.m ___.__<mwoma <wm§c tenorio 2333
¢N.N$ ow.~_ 86 B.B_. mmuz_s_o< maz<>>mmz>>> dog §§ vEBNE
S.E o $.Y 36 352 § mom<>>mmz§> damage QBBEN
oo.mv. oo.o mud S.mv. mEmE§zm mwmu m>> .SQNN§ w~.mmmm§
m..w`.w moon 35 S.om~ m.ta~mn_<.mmuz_<mhmm §§ amax F s E~.md<
R.S¢.~ R.Sm nude -.m.a.h each nom
mm.m§.n m~.e$ 36 Q..m¢m.n mmn_ >S<>om.§oo»-.§e< benzene SNNE$
mN.PQ. mm.§_ 36 3me mma ez:.mv_m<§,~i%e< dosage §§v
E. Em... wm.m£ 36 335 mma zo:.<>mmmmm.<§§%o¢ dbaan wm~w§v
owens 39 33 8.§ ad mo<mo 2a m_xz>m.§ togan §Bv
33 v 33 mms S.mE za> usz$~_m=x.<m :..m damage m-mm~$
S.~- 36 85 oo.s. we.zm§._l_omzm mmma §§ towa~_§ m§mE
S.~.§ odom 3d E.S_ § mnm<>>mmz>>> damage RR$&
S.EN om._m 36 S.$~ o.do~m<¥mmuzm<mhmm to~=n§ §§ ~.5~.~_§_
mw.¢nw :..MQ 36 352 "_BB new
mm.¢n~ §.n§ 36 369 mma >E<._.Om.<§_.-_mso< damage ¢§E.~..v bow.mma
egan xu._. . .
_$ew §§_E E_EE< . E_==m E.cmo< =s.%oe¢n sen ~o_e>=_ dz demoss ._.3>._._0:.
m §.nou.$ san 3 a<
m:.$nom.<e.ema
eue%csesesa _o§ez 20 §§ devoe
><Q.S.m §m.m§.‘ oz speed
3> §_ esan seemed
ez nevada
ao...m §a§_§m oz >§§_=em
oz 520
955 downing
dow dawson
><o.~o.m_.n$\m§¢ oz Be§m=o
mSN.%.+S »>>>>.::z.mnv san 3 m<

mwom.nmm..hc mann tamm

,_.Zws_m.~.€.._.w DwN_Em._._

 

Case 2:19-cv-05704-ES-|\/|AH Document 1 Filed 02/14/19 Page 108 of 145 Page|D: 108

v ho N umwa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

wh.m~.n.m mm.mnn anm m~..¢m¢._v "_So._. nom

m w .N m v.o oo.o mud mmmw .wzw§me>OO h §§ §§ wmmmw`ro>v
vm.om ~.N._. 36 ov.mw EEOO tmmzmm Mmms~m§ ~.FQNBEB mmmm§os_»
mc.m end 36 mh.v GIU mu_.>mmm EEOU <d. tomat<.o §NBO.F
no.nF amd cod nN.Nr wszw_EEOU S._. §§_.t.o §o¢._.
mm.w~.v.w Nv.wm_. oc.o m __.Nmn_w mmu_ >._.._<>Om.<§§m:~u< .`. _.ow:.nd.o Bm~_¢mmv
hm.m~.w mm.mv 86 5.an umw wz_._.wv_m¢£.<opwp._m$u< ~._.o~:.m___`.c awwm_.mmv
mw.wmo.» S~.mm and `.o. _L.m umw ZO_._.¢>Ewmmm.<oom_.-EBQ< h Fow` _.Q...o mmow wmmv
mm.owv wm.~. n _..m oo.mo_ Zm> mmzw@:m:_._émf.m ._. EN:.m.c.m vwmmmwnv
o_.._.hm vm._.w ow.mv oo.qwm Qa_ wU<CO En_ m_Xz>m.<mmnm w _.om:.mko ongova
Fw.mm Fm.v and om.~,w $m mmx<z._mmz>>> N_.o§~.c $m~hmwm
_. fm mm.o cod mm.m mm§m ._.mzmmhz_ w mow ~._.cm~w_.ko camva
wh.www mw.£ mud oodmw ¢.~ wom.§m,.mwmz_<mh.wm d.cw=n,.~.o nmvm: N»ow..§q.
mm,£.n.o mM.C._v mn.mb m r.mwh.m "_So._. nom

X..N mud cod Nm.w <_.EOWZOO ` Q$.H h §§ wanw.`.oml_.
hw._:. `.m._. cod oc.m_. _2_200 ._._"_mzmm mmm§_mz_ h _.§§ wan~§os;
m`..n mw.a odd mv.m OIO wo_>w_mm 2200 §F ~._.0§30 wanm~.oo._.
_.m.~ _m.c o¢d oN..~. wZG_mm_§OU E._. `. ENBES wmwm-.o<h
om. F oh.w wv.vow cod m _. .`.mv.w mm"_ >_.1_<>0~_-¢§ _.-_Q_._U¢ s F§Qma mw._.mmmnv
_.m.mm~. wh.mm odd no._mm mma wz:.mx~_<§.<o _.N _.._m:_u< h panamch mmhmwmmv
`.Nmm _..F Nm.mw oc.o mm.vv¢_ _. wwu_ zO_._.<>mmmwm.<¢om _.._mao< N ENB§ mmmmwmmv
mm.omm mm.wm mw.mv oo.vmm mm wo<x® 2a m~xz>w.€mnnm ...ENBMBQ hmmn~wmv
ov.~ww hud n _. d oc.mop Zm> wuzmocunl.$w Km h FoNBm`mo nwmw~mnv
$.m wv.o cod oo.m szOm mnm§>mmz>>> ~.5§ wovhwmw~
mN. _.\. v mv.w~ oo.o Nw.mm_ $m mom¢>>mmz>>> h §§ nw`.vhm §
oo.w. oo.o oo.o oo.w- m.wzw§§mzm wmmm m_.$ w §§ Nv._..§m§
wm.ww mud oc.o mv.vm mwv_m Hmzmwbé w mow ~. §§ wamw~w
wm.wmm vw.m» cod oo.omw ols_.o~ZD_.-mmmz_¢.m»wm So§ 953 v
mm....m _~m.~ cod main ZO_hU¢n_m_.Em hwm:w mg §§ wmvmmmo»
Nm.mm nm.v cod mm.~.m ZO_hu¢n_m_._.<m ._.mm:w m>> §§ gwmmmo»

wOm¢zU
ww.mh _. mm.m_. cod oo.omw ZO_._.Uc.mz<m._. mu>mw Pmm:m~ w ENB§ owmwmmop
mOm<rO

mm.mn _. mm.n, oo.o co.om_ ZO_._.O<wZ<m\_. mu>mw ._.mm_:w h _.ow`mo._mo mom~mm§ E.om-ZD_.
$.mmn.o _. nm.mwm mn.nm Nm.wmn.m sm~uh nom

mm.~cm.~ mm._m~ o.o.o ww.mmm.w umw >PA<>OM.<§§SU< h _om=n`mo movmmwmv
o`..mmh nm.mm oo.o duth wm Oz_wwxm<§.<oww:m:§< ._.Ewbw..mo gmmmwmw
wo.vh _. ._. ho.mn: oo.o mm.mwo__. mmm zon._.<>mmwmm.d§¢ -_mmU< h Fo§.n`mo Q§mn¢
mw.omm no.»m aw.mv oo.vmm Qn_ demO 2a m_Xz>m-<wnnm `.~ow=m`mo §v
c_,.vm _. hmd_. n _..m oo.mow Zn_> _mzmwcmsr.<m _.hm h BN~FQmo wongme
oa..~.mo._. ¢o._`.m ao.o oo.ooo.» ._._n_:¢ Gw.:§._ h EN~_.Qmo mmmwomwm
mn.mwm cv....m oo.o mm.oom ww..._ .rwmmw._.z_ ._._Q_._< w_.o~=n`mo §§
mv.wm w m».mw 36 vm_©w~. ZO_._.<>mmmwm F_Q._< h EN=MBQ 390an
Fw.~.mm ¢w._.n odd hr.mmm mmn_ U._.v__z h_n:< ~_.am:~m~mo mmmvom_.m
~m._. Fn. w No.m: oo.o mm.mm § `C..”<>Om ._._m:< h_.aw=m`mo mmmvom _. m
oc.o~ v oo.o _1 oo.o oo.oo, mwmz_§< mom<__$wmz>§ §.o~._mw~mo wagon _n
wo.vv mo.¢ 36 code mmZOm mmm$$mmz>>> N_.o~`mw`mo mammmm_w
w~..mwm m_.mm oo.o mm.`.mw 30 wmm<__$wmz>>> d,o~§c hmhvmm§
Nm.©. oo.o cod Nm.w. mbzm§._Omzw wwmm m>> h Ew`ww__mo thvmm _.N

wou.~n:u sub .
_30._,. ou:n_.._m E..BE< u:____m un.¢ou< §ntuuu_.._ B¢m nomo>c_ .oz ¢umv>c_ . hs.§.,=..§_

 

 

 

 

 

 

 

 

 

 

Case 2:19-cv-05704-ES-|\/|AH Document 1 Filed 02/14/19 Page 109 of 145 Page|D: 109

lammqu

 

 

 

 

 

 

 

 

 

 

 

 

 

 

mv.ovm mm.m oo.o nm.__.mm mma ZOF<>Emmwmioom Km:._ud h EEQQ$ 3553
Nh.wnw mv.m ww.mv oo.vmm Oa mu$"_w En_ m_xz>m.d.mmnm h§§: kummmmw
mh.m _._. mud mg oo.mo_. 205 Ezmm:m:r.<m §m ~._bNEQ_. w vammmmv
~.n.m~. m_.d oo.o NN.Q~. $m mom<§mmz§> towava §v_,m»w
oo.omw ead cod oo.omw o-h SN>OZ.wmuZ§mE ~. ENBQ: wvmh: h _ow..>OZ
Nw.v:..v mudd mn.nm mw.omm.v "_Sc._. nom
nw.w mod oo.o mh.m mmm"_ <mO thwawa omomm`.ow._.
wm.wmv. __ QN.mN oo.o wv.¢mv._. mwn_ >.w.~<>Om.<ooo _.._m:U< bomban hvvwmmnv
mv.wmm m.m.~. oo.o mv.wwm wwm GZ"._.§_.N _.-_E.__c< h FoN=nE_. mv§mnv
eqth §.NF cod mw.mmm wmm ZQ.E>~_wwmm..<oom _.-_m:U< `. _.om:n`o_. mnnwmmmv
mv.m~. _. and m».w Qo.mow Za> _mzwvrm_f.<m §m ___ gmbva wmnm`.mmw
m_‘.Nvm om.NF mm.mv oo.vwm On_ mo<mw § m_§>w.<mmnm combmb mmnf.mnv
oo.mv¢._. oo.a oo.o oo.mvw.~ mozmxwmzov .._<mO,_O hFoN.`_,Qo_. mm_.m`.m_.m
vo.mo g.m ¢o.m oo.ow ww"_ wmw§ Ozwz§ hwow`v¢a_. wmummmwm
om.mm _..w.c odd mo.vn .Fm mmmf>>wmzd.$ ..$§NBF anneva
cod T oc.o oc.o oo.o»» w._.ZwE.JOaZm wmmu m>> h _.QN__NNBF omhmomww
36 _ _.o nod mod mwv_m ._.wzmwl_.z~ w mow :o§o~ Qmomm~._.
mm.mm~ mn.m oo.o oo.omm o.~. _.o~._.OO.mwmz§mm ~. garan woo~: h F oNE._.UO
mm.@mm.m Nm.wmw mn.nm _N.m~.m.o u_$o.r n:m
mm.Nnm.N ow.»m oo.o w _‘ ._. Qm.m wwm >._.J<>Om.<coo~ -_m=_u< §ow`om&o 993qu
_.m.h:. ~m.vw cod _vo.nmm umw QZFWKK<E.¢E.NF-E:U< Eo~__om`mo mwnmwmmv
om.oo _.. w nw.mn oo.a wm.mmo._. mma Zo_wi>mwwwm.<oom _.-_m:_u< .__._.om`on~mo ~wmcwmnv
QN.\.F v ho.v n _..m oo.me 2n5 guzmocm_._r.dm_.hm h ENB§ _. woommmv
Pm._.mw mm.mw mw.mv oo.vwm Om mocmw E& w_xz>m.<mmmm hENBmBo mnmmvmnv
cadc _..F mod cod mo.`.ow._. meD movng m>¢n_ uaw ~ _c~t.o__,mo memnn rn
E.nm 5.~ oo.o om.~w .$m mmm<w>mmz>>> h ENRNB¢ m3 SQ_'N
9.th m".~ cod oo.om~ _.-~. Emmmm.wwwz_<m.mm ~.Foman~mo nmmu_._.
me<IU
ov.ow v 910 36 369 ZO_.FU¢mz<m._. mu>mw wmm$@ hwom.c.o~mo v»mw.~.mo_.
oo.N_ mud cc.o ems F ZO_PU<mm_P¢m ._,mm:w mg tomd.o~mo ovm.:.mow ~_.om.n_mm
uu..~. Fw.m on.n~... mn.nm _.m.amn.n "_E.o._. now
cw. _.vn wm.m= cod NN.mNm umw Oz_.»wxm¢§.¢o¢mv-_m§u< ~.E~S.Qmo mvvmmmmv
m._..mwm _. _..mw oo.o B.mmv wwu ZOG.<>mwwwm.<oam_.._m:_u¢ wrom~"n~mo vvvmmmmv
cm.wmw.~ No.om and mv.mm ..._. umw >.E<>Om.<ooc _.._w:._u< NSN:§ vmwmmmwv
nnme mo.mm mw.mv oo.vwm Qa mu<m@ $E m_XZ>m.<mmnm `.SN¥QM¢ mmmvwmnv
om.ww. w ..K.m utu oo.mc_' Zu> Izmm:msr.<n_.hm .~.Fow:.§ mmommmmv
Nm.mv mod cod vm.m_. 3m mom<>>mmz~r>> ._._bw`m§ omnmmm§
mm.w and and mo.m wam .rwzmw.wz. .w wDO h_.§_.~wo nnmwn...p
wm.owN mw.o» cod oo.om~ civ F oww:<»wwmz,<m.~.mm ._. _. ourch § _.F
wwm<IO
wo.mm _. mud cod oo.oww zO_._.O¢wz<m._. mu>mw .».mmDG h ENR _.Do mmm-.mo_
vh.mm n~.m oo.o vo.¢m ZO_._.Q<..mmF<m hmw:w ... w oak _.Bo mm _ N`.mo_
owen v mud mud vm." w ZO:.O<mw_._.<m Pmm:w E>> tom`noaa mnm.hwmow
mUM<IO
om.mmF end cod oa.mmq. zO_._.U<wZ<.m._. wu>w_m Pwm=.._w h »§Qno mmohmmbw w PQN.OD€
we_.rm.._u xo._,
_Bo._. eu:!__"_ E:UE< u:==m u§ou< assurance upon 030>£ .oz uu_n.¥c_ »w¢>.:oi

 

 

 

 

 

 

 

 

 

 

Case 2:19-cv-05704-ES-|\/|AH Document 1 Filed 02/14/19 Page 110 of 145 Page|D: 110

v€v&m¢

jon mEoE uaw macm>m._ Eoo._ m@o._w mm:Um»:o>mEn:w>m§a o._ 23 uxm¥
dBoEz$ m._m E:Bum§n> co §§ Boc $SE .

Fm>o;m.cmn m:mm<, §m vm._mm:cum

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

mv.nmo,mw Qm.mom.v n _..~nm Nm._von.mm "_m~oh. ncaa
ogden oo.o oo.o oo.mvm "_50.» nom
eqva cod oo.o oo.mvw mmu_ EI< w wom§o 33va m rom-mma
m`..rmw.# . 36 mn.nm o¢.mom._v 330._. nom
ow.mmc.w oo.o oo.o ow.m¢o.~ . mwm >»..~<>Om.<ooor-_§< m~ow:.m=o mm_c\.ovv
Q¢.whm mud o¢.o av.whm . mma Gz_\rmxm<£,<o§ _..._m§< wEN:.m.:.o mm_awa__..v
mm.~kw odd cod mm.h`.m . mma §h<>mmmmm.<oom _.z_m:bo< w_.ow:n=c hmE~.ovv
n _ .n~ _. oo.o n fm aa.mo» Zm> ~uzmv;?r.<w§m wEN=m=n mmmnmovv
mwmwm cod nm.mv oo.vmw na mO<mO 2a w_Xz>w.<m_nnm w_.cw:.m=o ovm_.mcvv
oo.om cod cod oo.om mmn_z=z_u< mnm¢>>mmz>>> w_.uw~mo=a mmmr _.v_.n
Nm.~.h cod cod Nm.~.... $m mmm<>>mmz>>> m_.om~mw:.o omhwwm_.m
oc.h- oo.o cod oc..~. wwzm§Omzm mmmw m>> w_b~_.ww=o m§nwm§
oo.omw 36 oo.o oo.omw Tm w owz<_:mmmz_<mhmm m rom.._.m= o vam:. mp oN.Z¢_“.
nm.mnm.¢ 86 mm.nm endme ~_Bo._. n:m
..E..NNN.N oo.o cod P.Nww.w mma >.wq<>Om.¢ooo T_SU< h EN=QNF mmaovovv
_.N.mo® 36 cod »N.mom mm.._ Uzz.mv_m€§.<o F w IwBo< .`. EN=QNF mommmovv
Nm.mmm QQ,Q cod Nm.mwm mmm §F<>mmwmm.doow T_maud h __ow=n`w_. vommmovv
mm.mmm cod ww.mv oo.§m ma mo<mw Enm wmxz>w.<wmmm h_.ow=n___w_. mm`.`.movv
n_.n _ _. mod n..m oo.mo¢ Zm> .Ezmmrmzx.<wr..m Cow=n`w~. w_.mm~ovv
vc.mmN oo.o oo.o eqme $m mom<>>mmz>>> h EN~N~NF Nvmmmm _.N
oo.o`.. oo.o oa.o co.m~... m._.zm§.._qomzm mmmm m>> ~._.QNRNN_. vamwm_w
oo.omN oo.o cod oo.ow~ o\w _.oNOmn.mmwz”<E,wm h EN:.QN_. mmnw_. F h _ ow¢mn
whim N.n ew.m_. mm.nm nr.mm_..n "_Bo._. nom
mw.m mod cod uv.w 2500 ._.szmm mmm§m§ `.B§_. _. nammm`.o§.r
3dme has cod w¢.mww... mm"_ >._..._<Xcm.<ooow-m§< w"¢§_. _. vwvvpovv
om.Nmm nm._. cm.o B.cmn mmm wz_._.mzm<§.<ovw§m:~u< ...SNBQ: mmvv::~v
monaco §C.. . .. .
»Eo`_. auc¢:w._. E_.EE< u£z_m o.!duu< :£_E._uoon Bnn ¢o_o>:_ dr o&o>E ¢ hoo>.:o£

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

§§§Q;§M£-!§§h 704- ES- l\/lAH Docu ment 1 Flled 02/14/19 Page 1 1 1 of 145 Page l§‘)zg& 10'. l
l o
Q Shlpment Recelpt
1
- Translctlon Dale: 09 Feb 2018 Track%ng Number'. 1222445><0293833458
® AoDREss lNFonMATloN
Shlp To: Shlp Frorn: Retum Address:
Kan:lehlmrr\rsll€ M|lwnllnlvl¢'-mup~?! Wm\si!oie|\"anun¢'l?\vlm\
Mmesh now W»rm l tom D»nvm-\hv
l?-\l-i vumondl.m¢: Il\:r\.l D¢u\lduw\kv 29 va¢utwa\r
mm cwa newman 22 wm w.w mmwwmoros¢
kirkland ' |’.uhpp,my N|D?n':-! Tl'|\'|‘\hme.dl.i-.l'.’l$-??.$&l.~ru.nrek_-mmmh¢\'\kmvumm
r»-a¢pne¢\.-.nn-nwz.sr.
emal!dem dol'lsl'le\nkv¢ww¢
dm
@ PACKAGE lNFoRMATloN
WEIGHT DlMENS|ONS l PACKAG|NG DECl.ARED VALUE RF.FERENCE NUMBERS
1. Lelter UPS Letter Refurencu \ll l- 005-E('196
(Le!ter b||lablr:)
@ ups sHlpPlNc szavlce AND sHlFPlNc oPT:oNs
Servl¢¢: mm annum m
Guar:mleed By: lam urn¢vlu¢s.w.m umw
Sh Ipplng Fees Subtotal: am usa
Transpormlnn annum
Funl Sr.m:harge 7-*““”
Rcsidcntlal Surchargu d mm
® PAYMENT lNFoRMATloN
Blll ShIpplng Charges to: “W"* "“°“"* 77~“5"
Sh!pping Charges: ss 57 usa
A d[scoum has been upplled to the Daily rates far thls shipment
Negotlltcd Chargesx am usa
Subto\al Sh!pping charges n.u usn
Total Charges: u:u usa

 

 

 

 

 

 

Note: Thls document ls not an Involce. Your final lr\voice may vary from me displayed reference rates.

* For dellvery and guarantee Inlormatiun‘ see the UPS Servlce Gu!de ({0)). To speak m a customer service rapresen:arive, call f-BOO-PlCK-UPS for domestic

serv|ces and 1-800-?82-7892 forlmernmlorml services.

htln.Q:l/\.v\.vw_camnl l.¢:s:hin_em_<_cnm/cshin/¢:runle‘?Ar'.l inn{)riuin Pnir=dcl"m lli

I’rinlWEnrlan__. ZI'WQ()IR

Case 2:19-0v-05704-ES-l\/|AH Document 1 Filed 02/14/19 Page 112 of 145 PagelD: 112

EXHIBIT F

Case 2:19-0v-05704-ES-l\/|AH Document 1 Filed 02/14/19 Page 113 of 145 PagelD: 113

,___WYNDHAM“____

HOTEL GROUP

Contracts Compllance Department
22 Sylvan Way
Parsippany, New Jersey 07054
ph (973) 753-6000 c fax (800) 880-9445

May 10, 2018
VIA 2 DAY DELIVERY METHOD
Mr. Nimcsh Bhagat
Krishna Q investments, LLC
17414 Vinwood Lanc
Yorba Linda. CA 92886

Rc: NOTICE OF CONT|NUING MONETARY DEFAULT relating to Days Inn® Unit
#420£3-96319-2 located in College Park, GA (the “Facility’")

Dcar Mr. Bhagat:

l write on behalf of Days inns Worldwide, lnc., (“we,“ ‘*us," or "our“) regarding the Franchise
Agreement dated Scptcmbcr 30, 201 i, between Krishna Q investments LLC, (“you" or “your")
and us (the “Agrccmcnt“). You will recall that, on Novembcr 10, 2017 and February 9, 2018, we
sent you default notices because of your failure to meat your financial obligations to us.
The notices required you to cure the default within ten (10) days. l-iowcvcr. you did not cure
your default within the time pennittcd.

Yout' faiiurc to cure your default within the time permitted also allows us to terminate thc
Agreement immediately upon written notice to you. Wc would prct`cr, however, to keep our
affiliation with you. Accordingly, we wiii allow you an additional period often (l0) days from
the date of this letter to cure your dcfault. Plcasc bc advised that as of May 7, 2018, your
account is now past due in the amount of 584, 64! .55. Wo have enclosed an itemized statement
detailing the fees past due, Pleasc understand that we arc not waiving this default or any other
default under thc Agreement by extending your cure pcriod. Wc arc Sitnpiy giving you a final
opportunity to avoid termination

By copy of this Notice, we are also informing your Guarantors of your default with which we
have an Agreement regarding thc Facility.

sat
YBA;¢“~.._.\_ wlmsmt W""‘,’,"*"

 

wrNoHAM name DOLCB ""`¢'l‘.‘.‘;?..a"'"f.'.`..". @DAZZLER wmogm

ah ¢*- liu ..*.
amoco winn .M‘a'?.. w acreaer ¢M § ingram - W

Case 2:19-cv-05704-ES-|\/|AH Document 1 Filed 02/14/19 Page 114 of 145 Page|D: 114

Mr. Nimesh Bhagat
May 10, 2018
Pagc Two

We hope you will take this opportunity to resolve your monetary dcfaalt. If you have any
questions regarding your default or how it can be timely curcd. please contact Operations

ort Desk at (888) 575-482.?,.

   

raets Compliance
Enclosure

ce: Ramesh Bhagat (Guarantor)
Kaushal Patel (Guarantor)
Patriclc Breeri
Edvin Kolalcovie
Michacl Piceola
Suzanne Fenimore

Case 2:19-cv-O5704-ES-|\/|AH Document 1 Filed 02/14/19 Page 115 of 145 Page|D: 115

m 5 w emma

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

memo 86 36 m~.mn- xommmuow mnm§>m~_z§ to§e 233 §
353 mean 36 S.BN ~.~..Ew>§-mmuz“§mm ...E~=Qmo 595
m_.._a_. 32 36 §.m: zoFo<umu.<w Hmm:w ~ E~eoY §§va ~5~.><:
¢.mnm.m B.Sm; annum _._..mmm.» §§ gm
B.:.Qm NN.~.@¢ S.o _.m.m§.n wmu_ >H_<>om.§ooi§e< tem§§ 23$$
E.omm m~.$: S.c S.Nmm mma wz_hmv_x¢z-<o§.n=sc ~.S~a§ 2339
S.NE.F mm.me~ S.o mm.§. v mma zQ»<>xmmmmi<§ea=a¢ toman knoan
345 35 new 863 za> _oz...£m=r.§§m kewanee N$NS$
means mo.mm mw.mw S.Bm ma mu<mw 2a w_xz>m.<wnmm damage QHNS§.
m~.on._.~ 263 36 S.B_..~ eaa&m=am ~_.§3 n$wm~.:u
mm.m 36 36 S.m §<mooma §sz h geneva RQBNE
over E.m_v 86 8.8¢ wmuz§me mom<>>wmz§> NEQ_(:E SMBN:"
362 E..m~ 35 mv.mm.. § mmm§..mmz.§> h 5~_§_3 ¢$mmm§
367 S.o 36 S_m¢r m»zw:jomzw umwa x_.s to§§ §mm€w
§§ E.mn 36 363 n.to~ma<.wwuz~<mmm a _§Q¢o owens ~»Q~,ma<
$.~$...n 3.2~; nude ~.~.mvec. “_BE £_m
$.B_..e 363 B.o m~.mom.n mma >S<>om-<SE.n=eq ._._.¢~E..ao 9&~§9
mN.QE__. %.§. S.o wm.mmm wm.._ ez_._.w§e:.<=§-_§e< ,~.E~=....§ S-E$
§§E $.~m~ S.¢ owners mma zo_._.<>mmmwm.c§v_§e¢ `.EE_.QS mm-_;mv
mw.~E E.B. made S.B.t. ca mo<xo 5a m_xz>w.<wn$ dosage 2322
§§ 32 mms S.mo.. za> ..wz$,_?:.<m in ~.BQES m-@m~.n¢
36 36 86 S.h. mhzm§.momzm wmzu mg damage mwn@$_.~
E.m.~ §§ S.o mdme § mnm<>>mmz>§ t¢§-§ §§va
meme 39 36 S.B~ m.to~m§-ww“_z_<mumm h EN=QB 332 ~SN.m<z
363 §an 35 353 n_$£. ppm
363 §.S_. 86 359 wmh_ fu§om.<$$.a=e< `.E~.a~§ Ewm§_.nv towqu
advance ¢u._. . .
_Be» Seee_"_ E_._oE< meali EES< ca_§.u»_.n 35 §§ dz §§=_ . us>;wo:
mS~.>sE.B eeo 5 we
m:.m$£.<w.,.ea
amu=euseian_ _a§az 20 §~ 353
><n_.w¢.m _.mmm.m §§ oz §§a=u
au> ounces avenue named
oz 3505
mo=..u. _.§n=.i:wm oz §§:mm
oz gee
965 Ecue~wo
.em damage
><Q.~¢.¢ES.NE~¢ oz ene£e=u
m§,,§é A>>>>.:zzdnv man he §

23.>§¢5 nasa §§

.erS_mP<.~.w DmN_S_w.S

 

Case 2:19-cv-O5704-ES-|\/|AH Document 1 Filed 02/14/19 Page 116 of 145 Page|D: 116

m *owvmmn.

 

 

mo.w¢¢.m

 

 

 

 

 

 

 

 

 

 

 

 

 

om.mwm ginn m~..mwm.v "_BE. sam
~N~ wmc 36 mo.~ mwmu §m§zmw>OO h Bw~w:~o mm_mmw~o>._.
vm._.w 3d oo.m ov.m_. §§Ov ._.szmm mmem__a h ENBCB gometh
ww.m 56 oo.o mh.w GI$ w§>mmw E$_OU Sr_. h 53 rio mmmmmhov._.
mm.n_. mn. _. oo.o nw.w_. sz_wm_EEOO <`._. ~.. pond :\.o §o<._.
vo.mmm.w _.m.omm cod m~.wmm.w mmn_ >._.J<>Om.<aoo_..*o:~o< h _.QN.:.QB smugva
mv.».o~ h _.. § cod zume mmm Ozr_.w.xz<<._.¢o_.wr._m=~u< h _.om=nv..o o§w_.mnv
h_..cmc._. op.mo_. 35 ho.fm mm"_ zO_»<>mmmmm.<oom p-_m:~o< `.Fom:.m_§o mm§. anv
nude om.NF n wm cc.mE. zn_> _ozmmsm:r¢<m f.m h _.om=nho §§mv
Fv.mmm m _..o~. mw.mv oo.vwm am wO€~_O En_ m_xz>m.¢mnmm h _.c~=.n`~.o ommmmmnv
mm.mm mg S.o om.t. $m mnm¢>>wmz>>> h _.ow-~t.o :mkm§
mv.m vm.o and mm.m mwv_m ._.mzmm.rz~ w mow ~._.ow___m:.`.o mwmmm~.v
No.m~.w No.ww oo.a oo.omm o.`._o~..:?wmuz¢<xmm h EW:.QB numva w h EN-'_:_..
S.~.B.¢ S.._§ mn.$ n_..S....m 353 nom
mm.~ end oo.o N..mi.m S.EOWZOU ` U___,:. ... "oEmoBo Nmmnm~.om._.
mo.m_. mo.m end Qo.m_. EEOQ tmwzwm mmm_>_m_z ~._.o~__m§ wmwnmho§`_.
Fm.n ned odd mv.n OIQ wo_>xwm EEOU <:. `..om..m§ Nm§ouh
n _..m nm.o cod QNN sz_wm__zEOO $_._. `._om__mo..mo wmwmwho<._.
mm.n _.w.~ mud F n oo.o m _ .va.~ wwn_ >._.."<>Om.<ooc F-_m:.u€ ___ _.oNBnBo mm~m§v
ov.hwn nv.mn oo.o no. _.mm umw Oz_mxm<§.<o_~ W_m=“o< ~. 5st mohmmwnw
_E..m~ _.. _' Nm.~nF oc.o mu.vvo.r mm..._ zo_._.<>mmwmm.<oou,-"m:o.< ~. _oNBnBo ammmwwmv
m_..moh om.m... mw.mv oc.vmm n_n_ wv<mw id m_xz>m.<mnmm ~._.ow`cm~mo ~.~.nm~.wnv
mfth mn.¢_. mpd co.mop Zn_> pmzv.ecw:r.<m fm §oNBnBo nwmwwwmv
ew.m vm.o cod S.m m:zom wnm.q>»wmz>>> h _.ow_dw_.oo mov~.~m _.N
Nv.m~.p om.m_. cod Nm.wmr $m mnmd~gmmz._€$ ~. _.ow§ oxva _.N
oo..w. cod o_o.o oo.m. m.rzm__z._._Osz wmmm mg ~.E§ NE.E.m _‘ w
B.~.w m_..n oo.o mv.§ w.w¥m hmzmw.~z_ n mow §§ ~m~n~:
om.m`.m om.mw cod oo.omw o.h pomz:w.wwwz€mhmm ~ _.oN._onBo mE.E F
m F .mn mm.v oo.o Nw-vm ZO_PU<um_.~<m wmw$@ m>> h W§o~©o wmvmmmc_.
»N.mw mms oo.o mw.~m ZO_._.O<mm_rEm Pmm:w m>> ~.Sm§o wm.&"mma_.

mcm<:u
mode w mmdm oo.o 363 w ZOFU<mZ¢E. mU>Mw hww_._O h §§ nwmwmmo_.
wwm<zo
made mm.om oo.o 360 w zOFQ<mzd.E. mo>mw ._.mm:w h _.om§o womng w h 5.......23_.
E.....mh.o_. n~..w*m._. mn.mw wm.rmm.m "_Be._. nom
mm.NNm.N mw.mwm mod mw.mmm.m wwn_ >._..H<>Om.<ooo T_m:n_( h_.c~=n`.mo mcgan
mode _.m.mm 36 ...».~.mw wm"_ Oz;mxm<z.<o_.w_..~§u.< d.o~=n`mo vm~nmnnw
... _.NNN._. m_..nm_. oc.c mm.mmc.¢ mmn_ zOF<>mwmmm.<oomImeE< §o~.=n`mo ommnmmmv
ow.m _t h em.mm mm.mv oo.vmm nn mu§® En_ m_xz>w»<wmmm ~. SN:.Qmo thm¢mmv
m_..m~_. mo.m_. n _.-w oo.mow za> _vzmecm:z.<w fm tb~:.n~mo mommvmnv
cu.w.\_._ F eqer mo.o oc.ooo_» ._._QD< nw.c§_._ wannerme wongan
nm.owo.”. mm.hw__ oo.o 3de m_m_"_ ._.mmmwwz_ .EQ_._¢ h rom=m~mo nominan
mm.m£. vm.nm oo.o window zO_._.<>mmmmx ._,E:< ~. E~`E~mo ~mmvom wm
eqth nn.mv oo.o .~._..mNm umw O._.zz_ .:03< tom:.nho mmnvom wm
mh.mmm. w ¢w.mmp cod mm.mm 5 >P.H<>Om ._._DD< `. Fow:.m..mo mmmvnm~.m
om.v$ amf oo.o 369 mmuz_s_o¢ mmm$smmz>>> h ENBNUQ maconme
mw.mv m.m.m 36 S.ov m:zom mom§>mmz>>___ ..._.a§¢ gomeme
n~.mmm E. .Nv oo.o mm.~.m~ $m mmm¢>>m__mz>>> h ENNN~mo __.mh¢mm _.N
Nn.m\ cod oo.o Nm..wr mwzm§jomzm mmmm M>> w _.QENNBQ om~.¢wm §
monica now . H
~Bo._. R..EEE EBE< ue__=m §3< . covereon Suo escrow dz ¢o_o>:_- . . u¢e>.¢o¥

 

 

 

 

 

 

 

 

 

Case 2:19-cv-05704-ES-|\/|AH Document 1 Filed 02/14/19 Page 117 of 145 Page|D: 117

m ho n mmmn_

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

h~.§ 25 36 B.B» mm"_ wz_E§<:.<o§-m§u< t§m: S$E$
Qw.vwm m_..ww 36 nm.`.nm mm"_ ZO_._.<>~.._wme-.doom _.._m:._u¢ ~.E§:.F ~.Q..NE$.
S.§ §§ 39 S.§ Qn_ mu§w § m_xz>w.%§ towae: 2339
mm.m_._. o__..m m _..m S.mc_. Zn_> “QZ§I-<Q _L.m h FGNBQ_.F _.vmnmmm¢
odds mm.m cod NN.Q`. gm wDE¢>>mEZ>>> NFON`NN~: _.mnv¢m_.m
mh.¢mm w~..c_. oo.o oo.OmN out om>OZ¢wmmZ_§.-.mw_ h F QNBB; _. :._m.~. _.__ h __QN,.>OZ
S.E»... §§ 33 223 §§ ea
mm.N h _..c cod mh.m mwwu ¢wmu h »ONBNBH §mnomv.w.
w.~.,~. wm. _. om.nm cod mv.vmv. w mmm >H.E>OK.<QQQ E§.._U¢ h SN:MBr hvwwmmmv
33 z_.m~ 3a §§ umw oz:w§§]§§.m=u< §~=n§ 9.§¢9
§§ 53 36 $..Bm wmu_ zo:<>mmwm_m.<§,.§s< ~EN=SF 533
362 ¢§ 2d 862 z¢>=.zm§§.§:m :¢~=SF ~Q,£m¥
$.¢B _N.:. 33 S.§ E wu<~_o § m_xz>m$§ :Q~=n§ §§ms.
S.m£., 86 86 S.QE.W wuzm~_wu_zou ._<moG :¢~=QE 323
§§ §§ 35 83 ww"_ mmwuu¢ wz_z_<E `.Em.a§ B~mmn;
53 §§ 36 B.§ § mgm§>wmzrs :S_N~§ 3553
S.€- 36 3a S..=, w»zw:,:omzm mm& mg d§~a_ 383
~§ 50 36 3m mov_m Ezmm§_ w m3 §Na~§ 8§:
§§ E.E 86 S.S~ o.:¢~ho©wmmz_<m»w¢ ~§=QS §§ hague
a$m.m =.mvv mn.nm rN.mmv..m LBBP n am
NB§.~ S.S~ 30 w_.$m.~ mma >»é>om.<§,-§u< ESQS ESSB.
mm.mvh ma.mm oo.o vo.mmw wwm OZ_._.mxm€§.<o_.NT_m:¢u< d _.oN`on¢ m¢nmmmnw
~w.§.w 33 S.o B.~B.F wwu_ zo:<>mwmmm.<§_-_§§ towage 533
m~d§ m3 men S.SF zn_>_uzm~&=:.§§ »E~§§ :§m$
-,§ 33 w~.,....v S.xm § mo$_o § w_xz>m.%§ h F§n§ nam:..$
Dm.ww ow.v odd om._.m gm UQE¢_>>UEZ>>> NFON`N§ mho_.om_.N
mn.mmw mn.mw 006 QQ.QmN F..h_.cwn_wm..wwmz§wm hwc§ao mmnmw w
mwm<mo
33 32 36 8.8¢ zo_»o¢mz<m» mu>mm Ew:w :¢~§§ ¢§§2
Nm.w~. wm.o 36 vm.w w ZO_._.U<H_Q._.<U Pwm 39 Mz> h EN`~.QBQ ©v.mhhmow h rowlan
!.~t..~ §§ mann E.§..,. §§ 26
.N.$m 55 3d -m~m mmc oz”w§<z.§§.”m§< §SS= 2332
NN.wvm mm.hv oo.o hm.wmv Mwn* ZO:.<>MMWWESGQ §§ h 35 _.nBo vv¢mmmnv
m _..¢om. w hw.n: cod Qv.Nm w.w wwn_ >.E.<>Om.dooo __¢_m:_u< h EN.` nga vNNmnmnv
325 38 33 S.§ am mo§w § m,xz>m.§..$ EEEB 32qu
392 39 2d 862 zm>az§?:-<¢§ :§_S= §§Q.
B.Q 34 23 39 § wom§>mmz>>> t¢~a~§ S§m§
56 3d 3a mg mer ._.mz~_m_;__ w mem §S=§ Q§t
S.~R 3d 30 3.8~ o.:o~w:$wmmz_§»wm :§ES §§
mwm<:u
§§ 32 86 862 zo:o<mz§P mo>mw Ew:w damage §E§
ww.mm h_..m cod wa.vm ZO_._.U<LW_P<U ._.mm$@ hwnw`h rda mmr tho”
NN.N" m_..w 36 wm._. w ZC_PU<RW_._.<w ._.meU M_S hw§¢~wo nomhwmo¢
mwm§u
§§ F 39 S.¢ 369 zo_»o¢mz§» mu>zw Em_no :§23 §§E 333
Sez.u uaw .
33 _~Q__.=_m 235 E=_E 252 E%_.H¢a 33 B_E..__ ...,z §BE .3>.=.§

 

 

 

 

 

 

 

 

 

Case 2:19-cv-05704-ES-|\/|AH Document 1 Filed 02/14/19 Page 118 of 145 Page|D: 118

m 3 v anna

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o~.mmp.p ¢o.c cod mh.ma_._ w . mma ZO_._.<>EMWWE.<BE-E§< m EN____.n__no mmbnw$.v
m~..a¢..l end cod m~.ow~. . mwu_ Oz_hmv_x<z.<o§_,-_m:do¢ m E~.._.Qno Nmon~:%
mm..:r,.m and odd wm.hw~..m . mmh_ >._..E>Om.<ooo§§ mgm=mmo doom~;v
mwme end mm.mv mo.vmm am mo<mw Em m~xz>m.<wmmm mwow=m..mo vonoo_.¢v
n_..m:. cod mpd oo.mo” Zn_> ~mzmon§.<ww._.m wvow`wn__no Neomo_.vv
oo.m and oc_o oo.m E<mwomm <wwIO m_b§o no:mEn
oo.om and and oo.om mmn_z_$m< mmE<mez>>> QF§Q ganean
nm.m- and cod $.QNN $m wom<§wmz>§ wwow,_m~.ao E.mmmm_m
oo.omw 36 mud oo.omw o.m_o~m<§.wwmz~<xwwm wpcw:.m=.,o 553 w»ow.mc§
mu.m_..~..v wm. _.w mw.nm _.m.nvm.v "_So._. n:m
nn.m§. _. B.m o¢.o m~.av,`.._. . umw >...."<>Dm.<ooo _.-_m:._ou< m _.§~_No mmmmmovv
n~..t.v _.m.m 36 Nm.§v . mma Oszv_m_¢E.<o_.NIn=bu< m_.a~__m~`mo No.$movv
E..Fnh 34 oo.o vh.hwh . wmm ZO_._.¢>mwmmm.<ocmT_m§< m _.QNBNNQ hmmmmc$.
m~..n 5 wm.o n _. .m oo.mo_. Zm> pmzmm:mnr.€m _L.m w _.§N-o mmmomovv
udwa mud mw.mv oo.vwm am mu<mw __zm m_xz>m.<mmnm mSNBmRo hmwmhovw
mn.om and cod co.om wm"_z=zm¢ mma<>,mmz>>» m»§o _om_nv_.n
oo.w¢w and oo.o oo.m¢m umw Ex< §§No §§va _.n
mm.mvw mud 36 om.mvm $m mmm<§mmz>»> EQNNNNQ m...mnnm_.w
oo.ow..~ cod cod ao.omw o.m_ommw"_-mmmz€m»wm w$w`m§_mo NBT F
mm..$ mud S.Q wasn zo_._.u<mwm.€w dwme m>> m Em=.:wo `.wmmoa 5
wwm§o

nw.cm~ om.o oo.o oo.om_. zQ._.U<mZ<m._. mo>mm ._.ww$w w_om`¢=~a mpmmoo$ m»ow.mwn_
oo. Fn~..* _.N.mm mm.nm ov.nom.* "_Bo._. sam
m~..mm _..N mmdw mud ow.wmo.m . mma >.HJ<>OE.<QSTE:§ m __om=.n.. _.o mmwohovw
mm.mmm m F. § cod ov.m\.m . umw wzmwwzm<£.<o _.N_.-_m_.=uu¢ w EN:.QS 3553
mh.vmm _.w.~._. cod wm.~.hm . umw 20_h4>¢mwwm.<dom F-_m:._uo< m FoN¢m=o hm_.ohovv
mm.m :. QN.N adm oQ.mo _. zn_> _vaorm:IL<m __ hm mwcm¢n=o mnwnmdv¢
nm.$..w `.N.N_. mw.mv oo.vmm n_n_ mU<m_w Em m_xz>m.<wmnm mwow:.n:.o o¢m_.mov¢
oman mw. _. cod oo.mm mm.._z_s_m< wnm§>mmz>>> mwow..mo=o come 35
ow.m~. mud cod Nm.~.`. .¥m mom$$mmz>>> anomaon unsworn
oo.~.- oo.o cod oo.h. m._.zw§jomzm wmmu m>> w_‘o~aw=o m§wwm §
oo.nmw oo.n ao.o oo.om~ _.w$~z£rwmmz_<m\_.wm fogon m$m: mwom.z{_.
Nm.mo F.m am.Nh_. mm.nm wm.nnm.v "_So.w saw
.`.m.aom.~ om.t, 36 ~.~.NNN.N wwm ¢J¢>Ox.<coc_.._m=.uc. ~ Fa~=ma_. Nnoovovv
nv.`.~m NN._.N oo.o »N.mom mmm wzmw¥x<§,<o§¢_.m:_u< ~.EN=Q~F mommmo£.
mc.~mm nm.~m oo.o Nm.mwm umw zo"w<>xmwwm.<oom_.-_m:§< ~.SN_FQ~F gammon
mN pmm No.- m~.m¢ oo.vmm mm wu<mw En_ m_xz>m.¢wnmm §o~n.m`~_. mmt.mo¢¢
mo.§. _, mm.m n F.w oc.mo_. Z&> duzmw.._m:_._.<mfm .__. _.oN:.an N _.Nmmovv
mdva m_..m oo.o ame $m wmm<>>mmz>>> ~.ENRN`~¢ wenmmm_.~
ocd,..- odd cod oo.o~- m.»sz._._Omzm mmmu_ m3 :§ENW _vmm~m §
mm.wmw wm.w oo_a oa.cmw cum BNUmn_-mmn_z_d.m._.wx NEN¢QN". mmmm: ~.EN-Om_n_
ned 56 E.E_. §§ 235 "_.:o.., sam
F.l.w end cod ov.m EEOU ._._n_mzmm mmemE h 5ng w newmath
Nn.omn.¢ 5.¢@ mud $.mw~._. mmi >§4>0¢.¢03¢;2§ h _.QNE.~..= _. vn$_.o$

- monica uo._.

Eo._. cocoEM E:.p..:< u_..==m ou_.cuo< co~.a§nn conn ou~o>£ .oz 33>..._ . m.n¢>.:o£ .

 

 

 

 

 

 

 

 

 

 

Case 2:19-cv-05704-ES-|\/|AH Document 1 Filed 02/14/19 Page 119 of 145 Page|D: 119

m wo m comm

.n_om mEoE uaw m:co>E Eo€ mno._m _m:_um §§ =En:m >=an._Q 2 Ezw wxm§
.mu_mEumu Em _c:ouom ..=o> co w_§=uuu 05 33 mmmo_nm .

>xw>o&w_mo ac£o> &m uu.mu:uom

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

mm._.ew.§ ew.mwu.u on.NE. E.uno.t. "_Bo._. v:Eu
No.vom.v and mn.nm no.amm.* nick sam
mm.~_. cod 36 wm.m _. 2500 ._,_mmzwm mmm..zm.z m _.ow~w cwa 233th
vm. w oo.o oo.o ¢m._, GIG wo$¢mw 2200 <t. m»cm~w:¢c ~. Wvo¢mou.r
B.wmo.w oo.o god _.w._mo.~ . mmn_ >._.._<>Om.<ooovv_m:bo¢ mE~Bm=.o §§va
nm.mmm ¢o.o oo.o nm.mmm . wwu_ OZ_va_m¢E.<oFNT_mEuu¢ m_bNBQvo 3333
mm.~.mm oo.o and mm.~mm . wm"_ ZO_._.¢>mmmmm.<oomT_m=Bo< m womach 233 vw
wm.m~m oo.o ww.mv eqva ma mo<mm. En_ m_xz>m.<mmmm QENBQS __.Emn;w
m_..n:. oc.o m».m oo.mo_. zn_> §¢nocm:_._.c.m§m QENEEE v E.Fn_.vw
oo.om oo.o cod ao.om mmn_z_£nd mmm$$mmz>>> wFoEmEvo momva _.n
vw.t. 36 3.0 ¢m....`. .x_m mom<>>mmz>>> QENNN`§ mmww¢m wm
oo.om~ oo.o 3d S.om~ o.m _bwmm<.mmmz_<x._.mm m _.owBQvo thow_. m row.m,.._<
eo.mmm.m end mn.nm mm.mnm.m "_u~oh nom
¢¢Eq_._u xo._. .
_Bo._. upc!l_E E:a_.:< B¢E.Mm u¢_.:uu< cown~.._onon moon ouMQ>:_ 62 ¢29>_.__ ._.ue>..._x~£

 

 

 

 

 

ll?&§*§ml-°c$hb€?o¢l-ES-MAH Document 1 Filed 02/14/19 Page 120 of 145 Pageltag¢zlml`i

"@ Shipment Receipt

 

 

 

 

 

Trlrlsar.tiun Da!e: 09 Mav 2018 Trackir¢g Numher: 1222445><029395!080
® mom-tss :NFoRMArroN
§th To: Shlp From: Reium Address:
mdma 0 inv¢'\imml\. l lC er\¢£halrl linln! Glnup -?? quih.|m l iql¢-l¢¢uup- 32 Sylv,m
N-mum lil¢w Svlv.ur rlr-ru fmher
l'i"\l'|\‘mwuodlal\e I|uuDarl'dn:vlkv ?'JSYM\”WJV
rosenn man c). murrah 22 rw.mw..v mapp.mvrrmm>r
Res!drnlilf I'»rrsipmmv Nl 01054 io.\|r.~mran¢‘.fl'l.$¢'l.'»J-'J?Jh ¢'nr»ulelrr\.\ rl.¢ml\l'¢\k\rw\wnunlr
lel¢‘plmrr.'JFJ-'I$$-?NE
empl alma dad\hw\k\»¢wv¢\l
am '
® PAcKAGE lNFoRMAT\oN
WElC‘-HT D!MENSIONS f PACKAG§NG DE.CLARED VALUE REFERENCE NUMBERS
1. L¢:il.er UPS Letter Refurence il 1 - 006-1695
(Letter billab|e)

 

 

 

 

 

 

 

® UPS SHIFP|NG SERV|CE AND SHEPF|NG OPT]ONS

Servlce: upwaran
Gl.ll]'ir|i¢ud By: lndui`l}nvllld.ry.M\\vi'|,?¢iiB
5hipping Fees Subtoul: snsuso

Transpor¢ation wouuso
Fuel Surl:harge NI'USD
Res!dcntial Surchargo 4'"'"5°

 

 

® PAYMENT lNFORMAT[ON

Bill Shipplrlg Charges to: Shwr¢\mwm?z-¢-\Sx

Shlpplng Charges:

A discount has been applied to the Dai|y rates for rhis shipment
Nngo¢ia‘lad Charges:

Subto!ai Shlpplng Charges:
'l‘otal Chargas:

 

12.4¢ LI'.'¢D
l?.'|l |.|SD

 

 

 

 

Nulr.-: This documenl ls not an involce. Ycrur final lnvoice may vary from the displayed reference rates.

* For de|lvery and guarantee information see the UPS 58le Guide [{D}).To speak to a customer service representative, call 1-BDD-PICK-UPS for domestic

services and 1-800-782-7892 for intematlona| services,

httns://www.camnusshin.Lrns.com/cshiD/creatr-:?ActionOrir.’.inPair=dci`aui1

PrintWindowl’...

5/9/20\ 8

Case 2:19-cv-O5704-ES-l\/|AH Document 1 Filed 02/14/19 Page 121 of 145 Page|D: 121

EXHIBIT G

Case 2:19-cv-O5704-ES-l\/|AH Donl Filed 02/14/19 Page 122 of 145 Page|D: 122

 

d-d_""_ ~__.____

HOTELS & RESORTS

Contracts Compiiance Department
22 Sylvan way
Perstppany, New Jersey 07054
Ph (973) 753-5000 o fax (800) 880-9445

August 16, 2018
VIA 2 DAY DELIVERY ME“I"HOD
Mr. Nimesh Bhagat
Krishna Q lnvestments, I..LC
i74l4 Vinwood Lane
Yorba Linda, CA 92886

Re: NOTICE OF CONT!NUING MONETARY DEFAULT relating to Days lnn® by
Wyndham Unit #420|3-963|9-2 located in Collcge Park, GA (the “Facility”)

Deur Mr. Bhagat:

I write on behalf of Days inns Worldwide, lnc., (“we," “us," or “our") regarding the Franchise
Agreement dated September 30, 201 l, between Krishna Q lnvestments, LLC, (‘*you" or “your")
end us (the “Agreernent"). You will recall that, on Novem’ocr 10, 20i7, February 9, 2018 and
May 10, 20]8, we sent you default notices because of your failure to meet your financial
obligations to us, The notices required you to cure the default within ten (lO) days. However,
you did not cure your default within the time permitted

Yout' faiture to cure your default within the time permitted also allows us to terminate the
Agreement immediately upon written notice to you. We would prefcr, however, to keep our
affiliation with you. Aceordingly, we will allow you an additional period often (10) days from
the date of this letter to cure your default Please be advised that as of August 15, 2018, your
account is now past due in the amount of 5103,444.58. We have enclosed an itemized statement
detailing the fees past due, Please understand that we are not waiving this default or any other
default under the Agreement by extending your cure period. We are simpty giving you a linai
opportunity to avoid termination

By copy of this Notiee, we are also informing your Guarantors of your default with which we
have an Agreement regarding the Facility.

w'\‘~bomn anna DOLCE "‘"f '2.!'.‘{1.’. . o ,'..`... " """W*'* m -a.¢i,t\-'*". . .t Lttqt.\ l \ *.i:‘:‘.‘...".!l

.»\». »- ".--. '. ' m ~'~_
...,.*‘"‘t""* ~¢g_z§¢»»~ .\.n;iu»» i‘.*.“.t°.*. "..~.\.“.=.‘.t~.' ~,:'°....m n&r § »~»~._ r-r».» '__"“'*"°f.

Case 2:19-cv-05704-ES-|\/|AH Document 1 Filed 02/14/19 Page 123 of 145 Page|D: 123

Mr. Nimesh Bhagat
August 16, 2018
Pagc Two

We hope you will take this opportunity to resoive your monetary default if you have any
questions regarding your default or how it can be timely cured1 please contact Operations
S ,iport Desk at (888) 575-»4822.

Sin e ly yours,

.ioé _ a
Dir_ect‘or -
Cont%ts Compliance

Enciosure

ec: Rameslt Bhagat (Guarantor)
Kaushal Patel (Guarantor)
Patricl< Breen

Edvin Kolal<ovie
Michael Piceola
Suzanne Fenirnore
Jennifer Constantinou

Case 2:19-cv-O5704-ES-|\/|AH Document 1 Filed 02/14/19 Page 124 of 145 Page|D: 124

m n a emma

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

memo 86 86 adea mummmeow mom§>wmz>>> §o§q nmmmmm §
E.wm~ 53 S.a S.$~ ~.how>§.wwuzm<m»mm do~=n_no 532
w~.:; E.m~ 86 ~_.m: zo.no<uw¢¢w www:o to~§o h~mm¢m€ ~.S~.><z
_h.~mv.€ §.¢3._. mann $.B.m.m "_e£. ..=m
tecum B.~B 36 E.m~§ mma >H_<>om.<§,._e._o< damage 2§»9.
333 mowa god 3wa mma ozcwxm<$<o§._m_._o< §§ §§va
watson a B.mw~ 86 mm.§., mm"_ zo_._.<>mmwwm.<§v_§a< to~§ k§$
3.~2 anew new 369 za> .oz$eu=:.<m:.m h S~__§ ~$§v
E.B~ ~3§ ww.mv 863 aa wo<mo 5a m_xz>m.<mmmm ... §§ch n§-w$
me.wmm.~ 353 36 S.QE_N E=o&a=em damage §§NS
E.e 2a 3d B.m scmon <szo ~E~§=B SQBNS
S.NN_. owen S.o B.S _. mwuzmzo< mom§>mmz>>> to~: 55 ¢$ENB
mava oven S.o deems § wnm<>>mmz>>> damage 3333
S.mv 36 86 8.$. mu.zms_._._omzm umwa Es dosage 2333
543 B.E 36 S.B~ m.tm~.xa¢.mwuz_<a»mm towava mwmm: ~.E~.mae
~@.u!..¢ mixed nude ~.~.mg.~ "_BE. n=w
ov.§m.e B.~E 36 owned mm.._ F..<>om-¢§v_w=e< doman own~§¥
nm,wh._ ~m.-~ 36 wang mma oz_hm¥m<z.¢¢_.~_.._§a< to~:n_§ BNNEQ.
~ES.» ~m.:n 36 o~.mm§ mma zo_»<>mmmwm'§f._§a< to~=n§ S-EQ
E.QR S.mz 33 S.Em ca mo§o 2a m_xz>m.<§m tee§§ §hn¢ -
334 ¢Nm~ ms S.mE za> _az.i.!_m=r.<w:.m aguan m-.§$
B.a. 36 36 S.W mhz."_s_jomzm mwmn_ m_,> bonanno §§.~
m.`..-w E.nm and weme § mom<>>mmz§> damage EEE§
~¢.won . mann S.o S.BN m.t=~m<z.mmuz_<m»wm ~EN=QS 833 tow-m<:
$.w»~ §§ 36 33 w ease ._._w
mw.mm~. :..nn_ 36 369 mma >Ee>cm.e§vnae< t¢~au~o §B~.$ t.¢~.mmn
._. noun-20 N¢P. .
_H£. - susan E_§=.< ¢=___E .§_._8< . Ee.__§=.e 35 §2,__ .¢z §B=_ u_§_..=o_z
n EN.§» 23 ec 2
m:.$§.<w.ema
a@e_oo.>mze»a _a=£mz no §§ ecause
><n.~o.m§$.m§~v az isaac
mw> um§§ 3ng vacuum
oz essence
mem annexed oz §a=§§m
.oZ R:EG
955 bom£mo
_ow douo_mo
>¢o.~¢,m_.$m.n 53 az nassau
QEN.?<.E ~>>>>.Ezz,n§ ann 3 ...<

m _. ow-m:<.$ 23 save

.~.Zm_zm._,<._.m QmN~Em.C

 

Case 2:19-cv-O5704-ES-|\/|AH Document 1 Filed 02/14/19 Page 125 of 145 Page|D: 125

mBNomma

 

 

 

 

 

 

 

 

 

 

 

 

 

 

am.v;_n m _.. _.`.m mn.nm mv.mcm_v novak now

and end oo.o mo.w mmww .m.zwzzmw>cw h ENB CB §mw._.oa
Nh.NN Nn.n Qc.o ov.mw 2200 twmzwm Mmmiw_z h ENBE.Q §§EP
em.m mha 36 m`..¢ UIQ mu$mww EEOQ S._. ~ Fo~__w:`.o §Suh
univ ma.~ ead mm.~r szwsz_Ou S:. t.a~__mr§ §~B<.F
mm.v~....w mm.mov and mp.-n.m umw tuc>¢m.<§lm=.e¢ h _b~=nt.o BM..NBQ.
N_..n§ _,w.mo_ 36 $....nmm mma wz_._.mzm<s_.<o§_..”mao< ... EN.._.E.S E.N~En¢
_.¢.mn: vm.nm= oo.o k555 mma zo~»<>mmwmm.<oon,-_m_._o¢ ~._.o~_=n>..o §§va
nu.wn¢ om.m_ n ed code Zo> Mmzmecm=:-<m_ ~.m `. _.ow=n_c.o §mmmnv
m._..»_.m... mm.w€ mw.mv oo.vmm on wu¢xw 5a m_xz>mi€wmnm h_.o~=mka cummme
_.v.¢m §§ and om.~.~. $m wnm<>>mmzt_.>> h _.o§`.o :‘m.....~mwm
E.E mv._. 36 mm.n mwzm ._.mzmmhz_ m mow ~._.o~._.m§b mcmmw$
mw. __m~ mw. _. v 36 oo.omm ad Fem._:_.-mmn_z_<mhmm ~. E~.:.QB nunn 5 \. SN.._Q.
:.Em.m B.Eo.r mm.nm u_‘.nm....m ;So.~. saw

mud amd odd Nm.~ <c.momzou ~ UE._. ~ ENBES ~m~m-omh
`.o.mr S.n oo.o co.mF 2200 :mmzwm mwmzms_ .e. ~ow..m§.wc mm~m~.$s;
_. _..v mud 36 mv-m erc mo§mmm EEOU <P `. E~.`mo_@o Nm~n-mui_.
hud bna mod o~..`. szww=zEGu <F h _.o~`m§ Nm~nwho¢._.
Nn.mwm.m ow.mm¢ cod N_..hmv.~ mwn_ >P.~<>Om.¢ooo_...~w:.o< ~._c§o memwmmv
No.mow mm.`.w_. oo.o mo. _.mw mmm OZ_E§.<ENTE=U< NENBQQ¢ nw~mmmnv
`.¢.o¢m.w NN.mm_ oo.o mw.vvo._. mma 20_»¢>mmmmm.<ooe-”§< ...SNBQS §mwmmv
wm.hvh Qw.m_ F w~.mv oo.§m mm mu<mw 2a m_xz>m.<wnnm duggan hwmm~wnv
wn.wn_. mN. _ N nom oo.mo_. za> ~ozwoemsz.<m§m h_§n`mo nwmw~.mmv
wm.m mm.o 36 oa.m wnzom mom<>>wmz>>> `. F§NB¢ mcwhm»w
otwa mw.mw 36 Nm.mmw $m mom<>>mmz>>> `._om_,~m`mo nE §m»~
oo.w¢ oo.o oo.o oo.w. wwzmzjomzm umwa m>> `._owa§ thv.~m§
E..mN mm.¢ oo.o mv.vN mOxm wmzmw._.z__ m wn_O `._§Qmo wmath
Q_..mmm m_..m¢ oc.o oo.omm o.`.$mz:?mmh_z_¢m._.mm §§ mE.v _.F
h~.$. mud oo.o Nw.vm zo;u¢um_,_.<m me_._m mg t.§§ mmvnmm€
Q..mm va._._. cod mm.~m 20“._.0¢n_w_._.d.m ._.mmDO m>> NE§ wmmnmmo_.

mwmcro
362 vw.on oo.o oo.omw ZO_Pu<mZ<m.r mO>mm hymwa damage cwmwmmo¢
mwm<ro

vm.om_. vw.om and cc.cmw ZO_.FUd.mz<m._. mu>mm hmeO NBNBES mommmm€ h EN.ZJ_.
um.mwn.vw ha.num._. mn.nm Nm.wmn.m “_Bo._. n:m

mv.m~.c.m m.m.m~m mud mm.wmm,w mmi >P._<>OC.<§_..E:U< h _ow`_.n`mo wovnwmmv
Nw.mmm mv.wvw cod ~_..~.mw umw OZ_Pwv_m<E.<orwr.§U€ h EN:.n`mo ¢mmmmmnv
hn.hwm_» mm.m _.N cod mm.mwo.~ mmm ZO_._.<>mmwwm.d.§ _¢Aan< h EN= Qmo cmwnmmmv
mm.mmh w._..~.~» mm.mv ocean ca mu<mw 5a mmxz>m.¢ommm h_om`_§mo ~Bw§mv
wo.wm _.. mm.ww mem om.mow Zm> nozmonmsz.<w§m `.Fow:m`mo No§nv
Qo.mow." oo.mow colo oo.ooo._ ED:< nw:§_.d `.BN:QB mmnvom:~
mm.mmo.v _m.mm_. oc.c mm.m_nm wwu wmwmwwz_ .:03¢ NBN:.M..BQ mmnvcmwm
v_..oo~ cm.nm 36 369 zo~w¢>mmwmm .:n:< ._._.owrn_.mo ~mnvom_.n
av.mmm nw.mm oo.o t.wwm mma O§E :n_:< h ENQOo mmmvon_.n
m~.mmv.v S.N§ ¢o.o mm.mmw.w EJ<>ON_ :n:< ,e._.om¢m_mo mmmvom§
ow.oN__. om.om oc.o oo.oo~ mme_EQ< mmm<>>mmz>>> ~._.QNBNBQ maooom_n
on.mv on.w oo.o oo.o¢ m:zOm wnm¢>>mmz._cs h _.Q~NNB¢ gmeme
~.N.hv.n mm.mm oo.o mm....mm $m wnm<>>mmz>>> ~._b~..m~Bo hm.$¢m_.~
~n.m- oo.o cod Nm.m. m,.wzmz._._Omzm wmmn mg ~.BN`-BQ wmhvmm»~

noES_u ash
_ch agent ~E.oE< u£_=m _B_.E.o< ee=&._uv.¢a cia nomo>c_ 62 usc>em euo>~:oz

 

 

 

 

 

 

 

 

 

 

Case 2:19-cv-O5704-ES-|\/|AH Document 1 Filed 02/14/19 Page 126 of 145 Page|D: 126

wsm»m$._

 

 

 

 

 

 

 

 

 

 

 

 

 

mm.mmm mo.mn cod ~.m.omm www Ozc.mxm<z.d.o_.w_u_maud ~._.QNEEF__ nm$._o$
mv.hmm nm.mm oo.o nm.wnm wwm zow.~.<>mmwwm.<§w-um§< ¢§Q: BHNE$
21me mr.o~. mw.mv oo.vmm am wu<mw En_ m_xz>w.<mmmm hwo§..$ memmn¢
n~.mw_. om.~_. m_..m oo.mo» zn_> gmzwo:o:$.<w§m ~.~.QNBQ» w _.§v
vv.vm Nw.w oo.o Nw.o`. gm mom<>>mmz>§ E.QNNN~E mev_m_w
NQ.EN ~c.mw odd oa.omw o.`.. _.oN>Oz-wwn_z“<E.mm ~ ENBQ$ _.vm~.; h EN.>OZ
E.mm _..m _.~.N_.n mn.nm »_,.omm,v n_.Bo._. nom
_._..n nm.o cod w~"m| wmmn_ <mO ._.S~BNB_. Somm~ow.w.
mm.wom._. o~.cm_ end wivwa umw >_.._<>Om_.<ooo_.._m:_u< `. BN:Q.QF h§mmv
mm..~.nv v F.mv nod ¢v.wmn umw Gz_\_.mv_m¢§.§_.~_.._mao< ~. _.oN=nB_. §mv
¢o._.hw mm.m._. cod mm.mmm mm"_ zo_.r<>mmmmm,<o¢m T_m:~o< ~. EEEB_. wnmwmmmv
nw.h~ __ on._; mr.n 369 zn_> vwzmm:m::.<m fm \. EN=»B_. NmE~.mmv
mm.mo~ mm.m~. mw.mv oo.¢wm nn_ mo<mw 2a m_xz>m.<mnnm h_.oEEB_. mmm§mmv
E..E.N. _1 o_..oh 36 oo.mv_.." mozwmmmzoo .._¢mo.._w §o~=.n~o_. mm_a`.m_.m
nude ov.m oo.o oo.oo mmm mmeO< Gz_z_¢m._. EQN`§_. hmwmmn_.m
mm.mm nn.¢ oo.o mm.vm $m maxd>>mmz>>> h _.cN_NNBF nnnc_.w_.w
oo.oT cod oo.o oo.o_.- m._.ZmE.§OE,_w wmmn_ ~=S 53ng om~mom_~
and 26 mod mo.m wwv__m hmzmmbé .m mow ~_.QNBNBP Sommh_.
R.mhw adm oo.o oo.omw ad SNHOO.mwuz_<dwmm bow=m~o v 5th _. t.om.hOO
em.vom.m usda mn.nm _.N.mm#.m xBoP now
§._.om_w nm.omn cod mw.$m.~ mwn_ >L.J<>Om.<ooo_l§< ~..Em.dn~mc m§mmmmv
hn._.m~. mn.mm end vo.nmw umw Uz”._.wxm<£.<o_.w"-_m£o¢ .~.»oNBm`mo m_nwomnv
vv.m§; bmde oo.n ~.m.~wo.r wmhm zo,._.¢>mmmwm.<oow fmqu .,_. ENBMBQ ~. _.nwmmnv
92va mc.w' n__.m oo.mo~ za> .mzum_._m_.__._.<m§m togm&o :oommnv
mud § vm.mm ww.mv 363 ma mU<mU s_n_ w_xz>m.<wmmm NENBMBQ mmmmvmmv
mm.o~. mm.w ead qw._.m .$m wom<>>mmz>>> :o§&o ongowa
mo.mwm mm.nn oo.o oo.omw E Famn_mw.mmmz_¢.m._.mx ~_.QNBQmo mmnm:
wwm<Iu
owean on.nw oo.o oodm_. zO_._.G<mz<m.F mu>~_m »mmbw h _.owko..mo vwmwhm§
Nm.m_. nos cod vm._ F zo_._.u<..._m_._,€w ._.mm:w m>> .~.E~_.EHQ mwmt.mc_ h_.cw.n_mm
om.~mm.n om.mnm mn.nm _.m.omn.n n_.~.“.u._. nom
ho.mhm mw.om oo.o wlw...nmn umw Oz_._.mv_md§.<o..~w-_ma,.u< ~ FQQ»§ m$_mmmnv
vm.mhm hm.h`. oo.o 5.va umw zo_._.<>mmmmm.<§_.._m£u< ~.EN~HB¢ vv§mm».
mm.mhn._ _.v.wm_ oo.o wv.mm § ww"_ >._..E>Om.<oooim£u< Eow:mao vwmmnmn¢
vo.m~\. mh.mm mw.mv oo.vmm mm mo<m.w Em m_xz>w.¢onmm hwowrmao nwmv~mm¢
ww.on_. m....: n _..m cedar Za> duzmucmz¥<mf.m w Ew`wm`mo wmomwmnv
FN.om, Nm.m nod vm.nv $m mmx<~swmz>>> w»ow._ww`mo mmmmmm»~
,_.m.w Nm.o end mo.m mwxm hwzmm.~zm m umw h W§Ewo mm~wn..lw
ov.`.mm ov.~.n and oc.on~ o.~.wow®$¢.wwmz?xwwm ~.EN=mBo vmmm» w
wwx§o
vo.mm_. ¢m.mm oo.o oo.om_. zO_._.O¢mz¢mP wo>mw whwa h Sw_c. _Bo wwmwhmcw
nv.m.m ~v.m cod B.vm zomwo<mm;<m wwwDO tank two mm _.tho_.
Nv.n_. wm._ and vm., + ZO_.*.G<mm_._.<w ._.wm_._w m>> ... FonoEn nomhomo_
wOm<IU
92me m_..mm cod mo.om# zon.ru<mz<ml_. wu>mw ...mw:w ~._ow~m_..=mo mmc~.mmc_. d _.cw.w:<
ooEu:o xn._.
_5£. B=»Em EuoE< o=E_m nm:._un< co=a_._umqn 35 ¢Ro>nw .oz_ S~o>:_ hmo>éo_z

 

 

 

 

 

 

 

 

 

 

Case 2:19-cv-O5704-ES-|\/|AH Document 1 Filed 02/14/19 Page 127 of 145 Page|D: 127

w»cv.ommm

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

mm.mww._. mv.mm 066 w`,..mw_.._. . umw §_w<>mmmwm.<oom¢§< m _.o§nm..o mm~n~:&

eo.m_m~. w~.mn oa.o mw.cwh . wm..._ OZBM¥§<E.NE¢:UQ¢ mauran Nmomw_‘vv

ww.mmm.m m §§ 666 mw.~mh.~ . wwn_ >w.~<>Om¢<ooo _..~a:do< m _.6§. _.Qmo B¢nm§~

mm."mw mn.wn ww.mv 343 mm mu<mw 2a m_xz>m.<mnnm npom=.n~mo vomwo$v

om.m: ~h.m n_~.m oo.mo_. Zm> _mzwm_._m:_._.<m §m nrow=n_do gomez

~.N.m hud 666 666 §§womn_ cmwsz mFoNB~Mo mot.m$n

§.Nm gun oo.o oo.cm mmmz _En_< mnmC>EKZ>>> m ENBEM¢ n _.mnvvwn

om.mmw hm.ov 36 nm.www $m mnm<§mmz>>> m EENNMQ owmmnmww

wmdo~ ww.o~. oo.o oo.omw o..m_.omm(£-m.mmz_<.m._.mm m_.mm:.n_.mo h§_.oww m wou.m<s_
mmdmm.# ~o.mmm mm.nm _.m.mvo.v "_S£. now

hm.mmm._. §..m_. w end mm.ovh.~ . umw ;A¢>Oms<ooo _.-mm:dc< m ENBNRG mmwmmavv

Q.wom hm.§ 666 Nm.¥:. . mm"_ Oz_wwxx<§§v.*m§< m_.owa~§o No`.mmovv

v_..m~.~. ov.wv 666 E..._.~\. . mmn_ zo”._.<>mwmmm.<ocmp._w§< m_.owa~`~o hmwmmo$

mm.ow_. Nm<. m wm oo.mo_. zn_> _uzmo,_m::.¢m§m m _.o~..m-~o mw§¢

o_.. _L.m vw.»v ww.mv oo.§m Gn_ mo<mw 2a m_xz>w.{wnmm mw§§ hmmm~.ovv

3.$ 36 666 ocdm mm"_z__za< mnm<>>wmz>>> w"o§o §m_.m§n

oo.mvm cod oo.o oo.mvm umw <.=._d m¢§o samuan

E.vow $..m_. 86 cw.w§ $m wom<__$mw_zts_ m¢o§o 939me

E.vww oh.!. 666 oo.om~ Qm B~..mmm.wm"_z_<mhmm uwcw~.ww`~o ~.Em_._.

am._.o E.m 36 mw.B zOc.u<LwP<m guam m>> m_nw__v:§ h~mooo 2

mmm<:o

mm.o.`._. mm.or 36 363 zo;u<mz<mh mo>mw wmw:m 9 ow=.., pac w~mwoo 3 m Ew.mwh_
nn.mnu.m _.c.Z.n mn.mm ow.wam.v "_Soh nom

mh.._.mw.m mm.mw_. 36 on.wmo.w . . mm¢._ >._.._¢>Ox.<ooo_..._m.._._uu< w»o-»w:o mm_.o~ov.v

E..m_.m mc.mv 606 ov.mhm » umw OZ_._.wv_m_<E.¢o §_.._m:._oo< mwom:m=o mm»ahovv

nn.m¢m mw.oh oo.o mm.~..~.m . mma zo_h<>mmmmm.<oom_.-_m:bu< m»om:.n=o 3553

nN.NN_. o_..m mw.m code 255 _mzwmcm:r.<w§m w_.ow:.n_:.o mmmmmovv

565 mm_o_.... ww.mv ca.vmm Dn_ mu<mw 2a w~xz>m.<mwmm m_ow=n=.o o»m_.movv

Nm.vm Nm.v 36 oodm mmaz_§m< mmN¢>>wmz>>> m_.ow__mo=a moniva

~m.nm 666 36 Nm.t. $m mom<§mmz._,>> QSNRQ_S cw~mwm§

oo.~.- 666 36 oo.~.. mwzmz.jomzw wmmm mg me`~m:o miamme

mw.wo~ wm.ww 36 oo.omw meowz<~..mmn_z_§h.wm QSQ_.QS vam:. wvoN.z$.
em.vrv.m rods mn.nm #m.nmm.v am.o._. nom

m_..wn¢_m mn.mww oo.o NN.NNN.N mm"_ >._.._<>Om.¢cco_..._m:~u< m _.oN.__.Q_N_. wmang

:...vmm o~.mm 666 563 mwh_ Oz;wv_z<s_.<o_.mw-_m=~u< ~ EN=QN_. mommnovv

mw.m _. o_ w mm.mm 86 Nm.mNm mmm zOF<>mwme.<oom _,._m_.au< h _.ow: mar §mmnv¢

mm.mwm 966 ow.mv oo.vwm mm wu<mw En_ m_xz>m.<mmmm d EN:EN_. mmh-owv

mm.nm_. mw.ow mw.m Qo.mo» Zn_> _mzmw$msr-<m§m h _.o~=m`m_. mwwmwovw

mm.mh~ S.n~ 666 §.wm~ $m mmm<>>wmz>>> v ENNNR_. N¢mm~w_.~

oo.o~.. 36 666 666~. m.“.zwzjomzw wwmm mg h ENRN.§ §nmwm§

v.‘.w\.w E.NN 666 oo.om~ o..~ Swumo.mmv“z_<mhwm .`. E~=Q§ mann :. ._. row-own
B.oow.n mc.omn mn.nm nr.mm_._n “_Ho.r now

3..\. §.o 666 ov.w 2200 ._._H_mzmm mmms_m_z §o§: momww~¢§.

N~.mwv." 563 666 :..mmw; mmu_ .C.l_<>Om.<oooTH:U¢ ~. _.ow`om:._. 3333

avm.=£o xu._.
_&ofr vacuum .::oE< u===m voiced :o=atuuon Son §2=: .oz 33>:_ --hn¢>....o£

 

 

 

 

 

 

 

 

 

 

Case 2:19-cv-05704-ES-|\/|AH Document 1 Filed 02/14/19 Page 128 of 145 Page|D: 128

¢_omvm@n_

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$..NNn.w cod mm.nm mo.mow.v "_£o._. adm

mv.`.wm._. om.o oc.c mv,~mm._. . mma >h.~<>OmL<ooo_.._m-HB< m EE_.Q`.Q NNNNNN$

woman oo.o cod 363 . mmw ZOP<>mmmmm..qoom _-»m:._uoc. m _.aw:.n__._.o hwwmwmvv

ww.mmm 36 oo.o mm.m~m . mmu_ Oz_._.mv_m.c§.<o wm F-~m_._bo€ m _ow:.m>..o mmmmwmvv

nw.n:. oo.o nw.w oc.mov Zm> §I.<m_.hm mrow`_.n=.c 02 3va

mw.mmm oo.o mw.mv oo..vwm mm mv<mw s_m m,xz>m.<mmnm madrth mwmo_.wv.v

oo.om oo.o nod ao.om mmmzms_$< mcm<§mzz>>> m_.c-o=ho vmmmvm”n

_.n.mv oo.a and Pn.mv $m mom$$maz>.>> mpaw`~wr.o mmmn~.m_~

oo.cmm oo.o nod oo.omw o.m wom._:“..mm"_z“<¢._.mm m 25 _.m__.$ nmhwww

em._. _. oo.o cod vm.w w- ZOFO<mm_._.¢m ._.mm:w ES m w cw`mod.o v Fwwmo §

mOmS,_O

code oo.o cod oodm_. ZO~._.u¢.mZ<m._. mu>mm \_.mm:@ m ENBP_B manner _. m EN..B~.
n F.th.w wm.nm mn»nm nv.mmv.v n_BoP nom

h _.. _.mo.N NN. _. _. oo.o mm.mno.w . wm~_ >.5<>0¢.¢§ w-_m:bo< m ENB§ ~._. moon$.

_.v.mmm m¢.m oo.o mn.mmm . mma wzpmxm$.f<owm_.._m§< mwcm§o Nomoo~vv

Q~.....mm mm.v oo.o B-mmm . mm"_ ZOF<>Cmmmm-d§ EmEuo< amman someova

whwa wv.n ww.mv Qo.§ n_n_ mu<x@ Em w_XZ>w.<mnmm w»o§o§ hnommpv¢

m._..n_. v No.o m».m oo.mor za> dozwoam$ré.m fm wwo~_.om~wo hmmmm _,3.

Nn.how _~N.o oo.o r_..ho_. gm wam<>>mmz>>> QBNN§ omm_.mm_.~

oo.omw cod oo.o S.omw o.w w owz§..mmmz.<£wmm wwcm_,o§ mv F NN_. m _.oN.Z_.=.
nm.h_vv.m mm.mm mn.nm mw.emm.¢_ x£o.w now

mn.mmm.m mn.mv and oo.:~.w . mm"_ `_L..~<>Om.<ooo funded w EN=Qmo mm.~m~$v

hn.m_.® hn.w_. 36 oo.mom . mm"_ OZ_._.m¥m<E.¢ENImEoo¢ m Em=m`mo ww~.m~ $v

mm.mvm mm.m¢ and om.¢~m . mma ZO_._.d>mmwmm.<acw "._m§< m _,ow=mmo mm~m~ _.vv

m F.Nvm om.NF mw.mq oo.qwm n_m mO<mO im w_xz>m.<mmmm m EN=Qmo cm~mm rev

mv.m_. w Nn.w mw.m oo.mE Za> ~wzmmxmor..¢w§m wFoN`_.nBo mhw~.m$%

cm.cow §§ god m_..mm gm mnm<~.>mmz>>> QENNNBQ mmcwmm_.~

m~.nmm mud 36 oo.omm o.mwow><_>_.mmmzm<m.wmm m_.c~=.n__mo mhI.NW

mOm<£U

wo.Nw _. mud oc.c code _1 ZO_._.O<mz<mw mu>mm ._.mm:w m EN_= Emc _. _.Nm~op w

vv.mm m~,.o 35 mm.~.m ZO_.~U¢mm,._.<m 15wa M>> m”o~_.:.n`mo mumvmo:. m _.ow.><§
E..mm~..e mode mn.nm mo.nvm.v "_Bo.r nom

S~.Q. mv.o oo.o wm.NF 2200 P_Lmzmm mmm£m_z QSNB:§ _.$aomo».&.

mv.mN _._N mm.m~. oc.o Fw._mo.~ . mmn_ >w~_<>Om.<ooo T_m:bu< m_oNBm__vo gmva ev

~m.mhm v_..ow oo.o nm.mmm . mmn_ Oz_hmxm<§.<o _.N T_m:§ QENBQ¢Q mmmwv$.v

vm.wmm mw.on cod mm.hmw . mma ZO_.F<>xmmmm.<oomT_m:buq m_cNBm._vn m~nmv;v

wm._.mm mo.mm mw.mv eqva am modmw s_n_ m_xz....w.¢mnmm mENBQ¢o vvwnn;v

ow.~`_. F ~o.w 2d oo.ma_ za> Ezmm_._n:_._.<w _L.m mp¢~Bm`vn :._t.n §v

mm\ rm mm.» and oo.om mmmz=zn< mnm<>>mmz>.>> m E~..B§ mgme _.m

nrdc Nm.w and vw<.h 3m mom<>>mmz>>> w :.._NNN&.Q mmmmvm_.~

m w .hmm n E. oo.o oo.om~ Q.Q_ owm_a€.mm"_z_¢.m._.mm m _.QNBQ».Q thaw_. m_.ow.xn_<
m~.wmw.w m _..n¢m mn.mm mu.mnm.m "“Bo._. now

39qu un._.
_30._. R:.ic_m ~EEE< . mc_=l"m §u< . corntum¢n Son ¢u~c>:_ .oz ou_o>c_ .i¢>.cb$

 

 

 

 

 

 

 

 

 

 

Case 2:19-cv-O5704-ES-|\/|AH Document 1 Filed 02/14/19 Page 129 of 145 Page|D: 129

o 3 w 33

.ch mEoE uaw o:co>o._ Eoo._ mmo._m 323 593§ §§ 3 23 oxms_
.meEmmu Em .c:uoom .Bp»cn munsme Q_.= 33 mmnm_m .

>xw>mz£nmc §§ gm uBmm.._cwm

 

 

 

 

 

 

 

 

ww.§.no_. `.o.mmw.w F S..Nom vo.omo.wm "_Bo._. u:EO
owcp and nod ond_. "_Bo._. nom
om.v. oc.o o¢.o cm.? mv_:u _2_200 <._. m._<._.m S.QNR r.mo ~nwvom_.n
mm.v _. cod cod mw.v_, zO_._.U<mm:.<m .meJO wwow~m§ E.movo¢ _. m_.ow.w:<
ucm.i£u uaw
~¢¢o._. ¢o:o:E .~::QE< m_._mmm uo:._uu< :o=n_._uaun aim ou_o>_.__ .oz ¢u~o>£ wac>.:o£

 

 

 

 

 

 

 

 

 

 

 

 

@B§éiemolé$f@mo¢l-ES-MAH Document 1 Filed 02/14/19 Page 130 of 145 Pagellbag¢eom'l

'@§ Shipment Receipt

Transact[on Date: 15 Aug 2018 'l'rlcklng Numhl:r: 122244§}<0291438502

 

® AnoREss lNFonMA¥:oN

Shlp To: ShIp From: Relurn Addrcss:

Kmm»olmeunu'nc:. l l C wyr\dmr:\ lln::| L'.mup-?) er:.turrmol.-l tlmup - 12 sylvan

Nmmmmq,n swan l |rl\.a llar\|\hevsl¢v

lT‘|\dVlrvwobd!m\r thumva ZZW|MWW

‘!WM|NDA CA¢|?S¢G]£J'? FRWVMWW Pmlpp.\ny NJO?\!§|

Mr!¢rr\l¢.nl F.nslpmrrvmum&-l ll'|rnh¢l\¢'.u?§-?§i-H.£() vnmr%r:lnm d-m\h\ru\k\-¢'hwmmu
¥l\|ephm\nllf$ -153-72$6
mud clem dadshznlv¢wm¢

ml

 

 

 

® PAcKAcE zNFoRMArloN

 

 

 

W£lGl-l`l’ DIMENS|ONS l PACKAGING D£CLARED VALUE REFERF.NCE NUMBERS
1. Letter UPS Letter ' Serrder GL Coc!e - 006-1696
(Let.ter blllable) Sender e-mal! - alana.danlshevskvcpwvmllmm.com

 

 

 

 

 

@ UPS SH|PP|NG SERV|CE AND SH|FPING OPTlONS

Scrvlce: lu'sznu mv mr
Guaranteed Bv: lMdD-wmrv.m¢!o.zoll
Shlpplng Fees Su btotal: sua usn

Transporta:ion w.a¢usi)

Fual Sun:hl:'ge ?5°"5”

Res[derltial Surcharge "“ um

 

 

® PAYMENT mFonMA'rsoN
BlIl ShIpp|ng Chargcs \o: Mmfimwu max

5hlpp|ng Chargcs: ss.n usa

A dlscouz\! has been appilerl to the Dally rates forzh§s shipmem
Negut|a!nd Charges:

l‘l.'¢'l USD

!1.78 USD

Subto!ll Sh|pplng Chargcs:
n.nusn

Tota| Chlrgesc

 

 

 

 

 

Noi¢:: Thls document ls not an |nvolce. Your Hnal lnvolce may vary from the displayed reference rates.

" For de[lverv and guarantee lnformarlnn. see the UPS Service Guida ({0}).To speak to a customer scrvlce representative. call l-SDD-PlCK-UPS for domest|c
services and 1~800-782-7892 forlnrernatlonal service;

httns://www.cam:)usshio.uos.com/cshio/create?ActionOriuinPair=del`aull l’rintWindnw... 8/1 6/20] 8

Case 2:19-cv-05704-ES-l\/|AH Document 1 Filed 02/14/19 Page 131 of 145 PagelD: 131

EXHIBIT H

Case 2:19-cv-05704-ES-l\/|AH Document 1 Filed 02/14/19 Page 132 of 145 PagelD: 132
WYND HAM

HOTELS & RESORTS

 

Contracts Comp|iance Department
22 Sylvan Way
Pars|ppany, New Jersey 07054
Ph (9?3) 753-6000 o tax (800) 880-9445

September IO, 2018

VIA QVEM§GHT DELIVERY METHQI)
Mr. Nimesh Bhagat
Krishna Q investments, LLC
l?4l4 Vinwood banc
Yorba Linda, CA 92886

Re: NOTICE OF TERMINATION of Franchise Agreement, dated September 30 20il, (the “Agrcement”)
between Krishna Q Invcstments, LLC (“you” or “your”) and Days inns Worldwide,lnc. (“we”, “our” or
“us”) for the Days lnn°° by Wyndham System Unit #42013-96319- 2 located in College Park, GA (the
“Facility”)

Dcar Mr. Bhagat:

We write to give you formal notice of the termination ot` the Franchise granted under the Agreement to operate the
Facility as part of the Days lnn System (the “Noticc”). 'l`his termination is a result of your failure to cure your default
under the Agreement, due to your failure to meet your financial obligations As you will recall1 we provided notice to
you on several occasions, most recently August l6, 2018, of your monetary default The termination of your Agreement
is effective as ofOctober l l, 2018 (the "Termination Date").

Because the Agreement has terminated you must perform your post-termination obligations such as the removal of
all items that display or refer to the Days lnncio brand at the Facility. The de-1dent1f' canon procedures are specified
in thc attachment to this Notice. These dir-identification procedures must be completed within ten (10) days from
the Termination Date.

You must also pay us the full amount of ali Recurring Fees and other charges due under the Agreement through the
date you complete the de¢identilication process We estimate that, as of the date of this Notice, you owe us
$107,230.04 in Recurring Fees. This amount is described in more detail in the attached itemized statement
Additionally, you most pay us liquidated Damages of $39,?75.39 as specified in Section lS.l ofthe Agreement

Please know that, because the Agreement'has tcrminated, you also have lost the right to continue to use the
seamless interface version of your property management system. You must now make arrangements with the
software vendor for a new license to use the property management system. Please be advised that due to the
termination you will have no functionality from the system. If the Facility has a SynXis system installed and you
wish to continue using an independent version of the software, please contact Sabre at 877-520-3646. It` the Facility
has an Opera system installed and you wish to continue using an independent version of the so&ware, please
contact Brad Eckensbergcr at 214~9|4-8855. if your property is planning to migrate to another property
management system, please contact your provider to expedite the instaliation. Il` you would like to inquire about
the data maintained in the system, please contact Hotel Technology Client Support at 506-646-252| to obtain
reporting of that data.

m noonan name QO§:CS .¢-./ f.'..:._,'{:l.l_ 0 _:.» . wvnouan m ..,'H'.i,.. '_‘w.:\h ‘ ` wj§_'i_¢_¢

l .-. ‘ '-*’Il_`
'~.."...'“:"*" eer ,\...».tu.. t¢.»\.“.*.°.t "..‘.*.‘!"-.~;‘ "FY.LEL & § 1-¢¢ ¢.-'- l"‘-‘-’-"°f

Case 2:19-cv-05704-ES-|\/|AH Document 1 Filed 02/14/19 Page 133 of 145 Page|D: 133

Mr. Nimesh Bhagat
September 10, 2018
Page Two

lf within the ten (10) day period described above, you do not timely remove the exterior signage which bears the
Days inn name and Marks, we may exercise our rights under the Agreement and send an independent contractor to
the Facility to remove all such signage at and around the Facility. The cost of sign removal will be added to your
tinai invoice from us, If' you object to the removai ofthe signage by our independent contractor, you must notify us
within ten (lO) days of the Termination Date.

if you do not timeiy complete each of these post-tennination obligations1 we will refer this matter to our legal
department to ensure that we recover from you ali amounts owed and that all of your post-termination obligations to us
are perfonned.

This Notice does not modify, replace or affect any default under the Agreement, or any other default and
termination notices, if any, from us or any of our affiliates regarding the Facility. Pleasc consider this letter to be a
notice and demand for payment under any Guaranty ofthe Agreement, directed to your Guarantors.

If you have any questions regarding your obligations under this Notice, please contact Dayna Shapilo,
Manager, Settlements at (973) 753-7143.

Sincerely,

- \
Q_.qt.!_ w K-»¢
Suzanne enlmore
Senior Dinector
Contraots Compliance

Enclosure

ec: Ramesh Bhagat (Guarantor)
Kaushai Patel (Guarantor)
Patrick Breen
Dayna Shapllo
Michaei Piccola
Joe Maida

Case 2:19-cv-05704-ES-|\/|AH Document 1 Filed 02/14/19 Page 134 of 145 Page|D: 134

m wo _, oman_

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33 86 36 E..S. mowwzh_o@ mnm§mmz§ t§c n~§m§
B.B~ 53 85 862 ~.._.§><z.mm“_z§ t@.$a 533
§§ 33 86 ~..@: zo_»u<"_mc<m ano ~Su§m¢ RS§F §~.><:
;.~3._:. B.§__. B..B :,.3».¢ "EB. gm
.....¢S.n 8.~$ S.¢ E.m~§ wwh_ >._.._<>oz.<§_.._§ §§ 2839
__m.mmo__. mm.©m_. oo.o mn.umm mwm Oz¢wxm<§.<or~_..§.zo< §§ muc¢mmm¢
~md$; B.B~ 86 3 3a w wwm zoF<>mmmmm.<§F.a§< §§ RSS§
35 E...N 2d 3. § zm> .vzn._?:$§ §§ ~$§*
§§ §§ §§ S. § ma mo§w § m_xz>m§ damage §§
B.Bm.~. mm.$.¢ 23 8. 3m w =o%§%m to§ m;~@~§
2d 2.. 86 com s<mmomn_ <am:o t¢~a§_ §B~S
B.-. 3.& 86 334 mm"_z_zn¢ mnm<>>mmz§> §§ 5a ¥m§un
342 32 3a §§ § mnms$mmz§> h E~a~=.¢ §§
8.%, 85 S.¢ 321 w»zm:jomzw wwE ss §§ Q~.BBK
B.Ew B.B 36 S.B~ m....§¢n_<.wwu_z_<§mm §SQE §§ :S-mn_<
~.
~¢.._E._» NEE; 33 `.,~.§.~ "_._s._, n=w
$.§.1 $.~,B 86 R.Bm.n mm"_ hi>om.§§§u< boggs BNN:§.
wmata B.-~ 86 3 § mm.,_ oszvE§§§KSU< tou_..,.ao mm-§v
~F._..S., S.§ 36 Q~. m$_ F ww"_ zo=.<>mmmmz.<§$§¢ touan BNNE?
B.ot. mmva 33 8. § E mu§w § m_xz._,m.<mn$ ~w§;ao §§$
$.Y §§ m3 8. § z¢>uz$¢?m$§ h§=§ §85¢
8¢. 36 86 86 wEmz.:omzm wme ms wang §§ §
Ed- 39 86 §§ § wom<>>wmz§ .~.S§ §§ §
§§ ~...B 86 8.3~ m.t=~m§.mm.l_zz§mm 234er m§: :S.m§
353 :.....2 36 362 §§ 25
mm"_ C.E>om.<§_.-_§< t§~§ §§§. ko~,mmm
- ...... .J.. . . . .-. :: . . .. ..v.,=&:t .. ¢.-- .,. .L._..¢ h.o_.»._...,, .. .¢~..Mw.w
.¥23< . .. . ,- ._§E$m. 1,.. l.¢ ._ .: sum §9._.._._… wa.,.£_ Lo.>s.‘.ws v\§w£w,m&
m§%m? gov 3
m:.¢SS.<Q.__£
§no.>§& ~E¢=¢z 20 F,§ m§§
><a-~¢é§¢¢~v oz §E_Bu
B> §“ 358 BS_E
oz §§
mgm §§um oz §m
oz §
§ romano
sw §§
.r<n_-uo.m»nmm.o_.o~v oz buchanan
Q§.Sm.o v ¢cc,>.s_ 2569 23 s 3

mwo~.nom.o_. isn §§

._.st_m._.<._.m QmN=>_m.C

Case 2:19-cv-05704-ES-|\/|AH Document 1 Filed 02/14/19 Page 135 of 145 Page|D: 135

us~»@&

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

owime u_.._.~.n mn.nm m~..mum_* "_Boh sam
and . +n.o end mud wwm“_ Emzzzm>OB §§Chc §mm~.o>._.
Nh.ww wn.m . cod o¢.mr EEOO tmmzwm EmeWE `._.QNB _`Ro m$mmhos_._.
.vm\m m....o 36 m~..t O_._U wo_>mww 2500 <t. h_.ou~m_.".o §muhou._.
Nm.$. mod cod QN.NF wZO_ww_¥_aOo <`._. ~.SNBEB mummw~.o_<._.
mm.*w~..m mm.wov cod n rdwn.w umw >_.._<>Om.<ooo T_E_E h _.oN=Qho amon-bmw
Nw.nv~. _.mdo¢ cod _.n.mna wwn_ OZ_._.mv_m<E.g § _.._¢:B< h _.oN..FQ~.o o_.NN_.mnv
§.mn_..v vn.wa_. oo.o _...o.”.~.o mw.... zO_._.<>mwmwm.<ooo _.._n=U¢_ ~. _.oN`-.Qho mmo_. _.mm¢
nw.ww_. om.mr m_.. w oo.mor Zn_> _uzwo»_m::..¢m _.hm hEN=.mt.c §nnv
B.`..E B.§ ¢H.. 843 E mu<~_w § w_xz.&,§$m §~=QB §$3¢
_._w.c& v F.nr oc. o on.~.h $..... mnm<>>wmz>>> hEN`_NNt.o _. vohhm_.u
_.0.2. mv.w mud mm.m mOv_m ._mzmm._.z_ w mow .`._.oNB-.___...a mommw.$
mm._.m~ mw. _.v 36 oo,omm o.~. _.ow._:_.rmm"_z_<x._.mm ~.. _.ow.._.m~.ho mmvm_._. ~. EN-¢=.=.
ewing hn.hmo.r mn.nm nv.nm`..m "_So._. sam
mod om.o cod Nm.N d_._.mszOC __ UE._. h_.o§ NmNmNhoM.-.
wade ~.Q.m cod mo.wv ES_OU ._._n_m zmm mmms_m§ §§ wmm§
:..». mud cod win OIU mu_>v.._mm EEOU <P h_.o§ wanuho.u._.
~.m. m ~.n. _. 36 oN.h . szmm-EEOO <P ~.FQ§ Nmmm~wo<._.
~Q 33 B.%.. 86 ~..§._~ wm"_ t._<>o§v§s¢ §§ §§
Nc. mom mm.`.w_. go no. 5a wmm Oz_l_.mv_§_.ur._aiu< ~. _.§ mmhmmmn¢
.~._v ovw.w NN.mm_. cod mm.+vo__. ww¢._ ZQP<>zwmmm.<oomr._m:U< h_.o§ wwmm§
§§ »~.Q: 39 3.__$ 91 mu<mw § m_xz»w..§$ :§ §EB¢
wm.*m_. mm._.m E..u oc.mc_. znr> ~oz¢Q._m:I.<m C.m §§ mmmwmmmv
wm.m mud cod oo.m mDZOm mam<>>mmz>>> h_.oN`NNBo motb..m§
o_..mm_. mN.mN 36 Nw.wm_. $m wnz<_$mmz>>> ~._.Q§ mv~.!`.mww
oo.w. and cc.o oo.m. m._.szJ._Oxzw mwmm m>> h_.§ N.§whm»~
¢_.dw mud 36 mv.vN mm§m ._.wzmw._.z_ d uaw ._._.o§ wm§_.
m F.mmw m _~.mv god oo.omw o..~. rowz$?wmmz_<¢._.wm h_.§§ mv~.¢:
hw»_.v mud cod No.vn zO“.-.O<umu._.<w me:...u ~5> h_b§ mmvmm¢ow
mh.mw . +o.: oo.o mach zO¢Q<u_mu.r<w ._.mw$U m>> h_.o§ Innmmow
mwx<_._o
§§ 53 86 3.3, zo:u<mz§ wu>mm Ew=m §§ S§§
mOm<IO
vodm_. ¢m.om god code ZOFQ<mZ<m._. mo>mm ._.ww:U s~o§ mom~mmow tow-wa
o¢.oun_: ho.nuo.v nn.nm Nm..vmn.a "_$o._. now
me.mhc.m oN.NNm 36 mm,wmm.m mw...._ ».P.H<>OE§_.~_BU€ hwom`_.m~mo movemva
Nm.mno ovde cod du hmm mmm OZ=MQ_M¢§_.NF-_§U¢ ~.FONFMBQ $anwm¢
wn.._.mu._. wm.w_.m cod mm. moo. _. mma zoF<>mmmm§_lv:U< h_.ow;m`mo omunmmmv
§§ §§ 32 3 am E mo§w § m_§.é$§ :§,§ ~§$
mode mm.wm mv.n oo. mar ZL> ¥Zno»_m:$.<m E.m h_.o-v€mo Non§v
383 S.S~ 86 S.QS., E:< omEz_._ t§_§¢ 333
mm.mmo. w 5.va oo.o mm.oom mmn_ ._.wwmw._.r_ .cn:€ hw§_.n~mo §§ _.n
36on om.mn 36 vn.om_. zo_._.¢>mwmmm .:Q:< hwou=m`mo wagon wm
edwin mw.m$ oo.o hw.mmn wmn_ OPv_E ._._QD< ~.»oN`-.n~mo §§ wm
mh.wm*.w eqva oo.o mm.mm_..r >PJ<>OE ._.ED< nrcN`-.n~mo mmnvon wm
35 33 36 S.BF wmu.z.§< ma§smmzzs :§SQ §S§
39 3d 36 33 §§ mn_¢§mmz§ §~§S §m$§
~.N.~.vn no.mm cod mm»~.ww gm mnm_§>wmz>>> hwoN`NNBo hm~.vmmww
~3. 36 86 mg Bzwzdo~._,_w me ms §~a~m¢ 335
s»:..m.dwod.~...m .~W.\Bw.i£°..........r..._. .En,w..w .u. . .:......“r.r..........w. ....w.... ..... ..v -.... \...... .,\\h..z. ..._ Mw.v\.MM .+. 1.... §§
.._._a¢.§... ...~,z%e!m..,.nw .M.ESE< 1....¢..¢.=__"@_..: .W wi -- l .r ..._Snmu§n .. v..» »... - mw§a ....S§w._...m pm.un£. .8_2._“._.. § m

 

 

 

 

 

 

 

Case 2:19-cv-05704-ES-|\/|AH Document 1 Filed 02/14/19 Page 136 of 145 Page|D: 136

msn&£

 

 

 

 

 

 

 

 

 

 

 

mo.mmn mo.mm oo.o hhan mmm Ozu._.mxv.~<§»€o wm w..~m§o< ~._.QNBQF _. n§wo;
ov.~.mm nm.mm ca.o nm.`.nm ww...m ZOF¢>EMWNE.§ w.~n:~u< hwc§_. v hm~.N»ovv
_.v.mmm mw.o~. mm.m¢ oo.vwm nm mo<mw § m_§m hwo§w _. §Nmm_mnv
mume om.w_. n _..m om.mo_. Zm> §§ fm hw§n_:. _. _.¢mmmoov
item ww.w cod NN.$~. umw mdm<>>mxz>>> ~.w§w _. rumva wm
mo.whw No.mu odd oo.omw o.h“.ow>OZ.wme_<M.-mm h¢o§= _.vm\.$ hwoN..>OZ
annum _..m ads r mn.nn n r.omm._v 350._. sam
$. m nn.o cod m~..m wwwm § hwoNBNB_. om¢mm...omu.r
wm ..§ v eqwa oo.o mv..vmv.~, ww“_ >h.~<>Ox.<ooo _..wm:U< h advan hv§mne_
na. § vw.mv and mfqu mmm OZ_.E¥E<E.<QFN_.-”N:U< hEN=.mB_. §mv
vo.C.@ mn.m~. oo.o mw.m_mm wmu~ ZG_P<>xwwwK.(oom v.»g~o< h _.oN=.nB _. wmnmmmnv
m¢.h~_. QQ.E. m_..m oo.mov § Uzuos§.<n fm hwow=m`o_. unhmh¢nv
mm.w¢~. mm. mh QN. mv oo.§m n__m mO<MO En_ w_§>w§nm h_.aN:.mB_. mmmv`.mnv
o.v.¢wN._. mr du oo. o mo.m¢_..v mvzwmmwzoo c?.MO._O ~._.om`_.m..ow mmwm~.n wm
ct.mu o¢. m oo. o code mwu mmwu$< GZWZ_<MP h_.o§r thmmm Fn
mm.m.m cmi oo.o mm,vn $m wnm<>>mxz..,>> N_.QN~NNBV mmmo_.m_.~
oc.ow¢ and cod oo.o _.- m§w£jomzm wwxu_ K>> h _..QN.RNB~. owwmoo_.~
end who oo.o mod mw¥m ._.mzxw.rz” d mow `. _.aNBNB" omowmhw
bdth w~..mm oo.o oo.mmw o.`._.oNhQO.wwuZ§wmm ~. _.oN.:nB_. _.8_2._. h powdqu
dm§.o vadn~. mn.nn wmdwv.m uu~o`_. pan
+h.w¢m..m mm.owm cod mw. ;m,w ww.._ _C.¢_<>Oxn<ooo I§.=u< h_.oNBQmo m wnwwmn¢
~m.vm`. mm.wm cod ¢c.mmm wwu OZ_hwv-m§.<orw§ma_u< h_.o§ m an®mmv
vw.n_.w._. wh.om_. oo_o hm.wmo.r mwn_ zo_._..<>mmwmx.<§ _.~_m:.u( §§ ~. Fn§m.v
E..mw_. mo.m_. nw d oo.mov zn_> Uzmugm:_._,<m_.hm §§ _.rocmmm.v
ow.m _L. vm.mm oN.mv oo.vmm al wv<KO 21 w_Xz>w,<mnnm §§ nnmmvmmt
mn.oh mm.w oc. a om.ww $r. wn_¢<>>m_mz>>> §§ 293 wm
mw.nmw mm.mn oo. o oo.c_mu v-h vommwm¢mmmz_§hmm ~. r§§ §§ w
wUm<IU
Qm.mm _. wm,m~ oo.o oo.owv ZO_.FQSWZ€N._. mU>xm ._.mm_ 30 h FQNPEQQ v _.mmhmo~.
Nw.m_. mm.~. cod 5.: ZO_._.G¢LU_._.dm ._.wm_:m.. m>> ~.PQN=.Q¢¢ wtm»hm§. ~._.on.n_mm
_ on.mum.n on.nnm mm.nm Edan "_Bo._. now
~.Q.whn mo.¢m cod NN.mNn mma OzEw¥-<E.d.o FN W_m:~u€ h_.o~_` gao mvvmnmv,v
vu.mhm hm.~.h cod B.m_mv mma zo_h<>mmmwm§ _.._H_U< ~.FQN:QME *v.vmmmnv
. ¢md~.m.v ;.mm_. cod w#.Nm_.. w wwm >._.._<>Om..<_oao rl_m:¢o< ~._.QN:.§ vuwmnunv
#Q.QN~. whom nw.m¢ S._vwm . Qn_ wQ<EO fm m_xz>w,.€mmmm ...FQN=§ mww¢wmmv
362 mh.h_. n F.m endow Zn*> .ozuocm:x¢<w rum h_.ow=§ §
adm hud cod vm.m¢ $m QO<>>wKz>>> h_.o~`m§ cmmumm_.~
wm.m de oo.o mo.m wO¥m Ezmm.rz_ d wn_O §§ E_wo nmwo_mh_.
Qv..hmm ov.hn and oo.omN o.`. von...u:<¢mwwz_<m._.wm h_.oN¥§ vmmm_. w
NON<IO
wade _. vo.mw oo. c 363 zO_._.Q<w§ wQ>Mw Pm..w$....u ~. rougan mmmuhmo_.
mvdm hv.m oo. c pain ZOFQ<mmE.<m waDO h _.QNR tdc mm wwhmcr
Nv.n _. mm.w oo.c vm.w w ZOFU<LW_._.¢G .FMNDG ES `\F§ momhmmov
w$¢$._o
o _. .wa m_..mN S.Q oo.onw 203ng wU>Mm ._.wwDO h _.QNBPB¢ mooh§_. h FQN¢OD<

 

      
 

»r£.\..n

-. ..§_._“ ... .. . #..!>.E._E-._

fwan v. .M`lmcw..r.. .rw.n.\.m..…§¢rg .~\ Wl¢»m.wa£mHE-_N.. ..l ..\ »..¢.\ ,.u.\. ".l¢. r§u...`. ¢..\¢ . .1». nwf.w¢n.¢r\...u. ..~r_.» . ...... J . .w .r ..1....1“ _u. u.¢.`.r\vn. l_..»r. o Hu§.....m%\\ . »l..r .. .. ...
..\. .. . . ll--. . P n l .. `.»... .=owamc.o$m~l... . £nd|l¢£o>£~\. .W,:.\§dz.o£o`§.

 

 

 

 

 

m 3 153

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 2:19-cv-05704-ES-|\/|AH Document 1 Filed 02/14/19 Page 137 of 145 Page|D: 137

NN.mNN. w wv.mm 35 o~..mm ___ _. ¢ mm..m ZOF<>Mmmmm\<uo.m _.-“m:.Bo< o vou`rn`no mmhmm rev
v¢.mmb whom oo.o wm.om`. . mma ch.w£md§_.<o _.NT_§ m_.o~.._.n.~no NQQMN _._v.v
wm.mNm.N m _..NI_ Qo.a mm.`.mh.u ¢ wmm PS(>OESOQ_.§ QBN¥§ hand 54
mm. _.wo mo.wn wm.mv oo`vmm mm mud.mmv Em w~XZ>w-<wwmm mwow=m`no vonsz
om.n_._. hh.m. m~..w oo.mor Zn~> umzwvn§'<m wm n_.oN=.mBo wang _ tv
~.N\m hN.o 86 oo.m § <ONEO mwoNBN`mo nov _.mv_.n
§.Nm vh.N oc.o oo.om mwmz_$,m< WDM<>>NEZ>>> m_.§o m;mvv_.n
Qm.mnw hm.ow oo.o mm.mNN 3m WQM<>>mmz>»> m r§o o~hmmm _.N
mm.omw mw.o“. oo.o oo.¢mw o.m w§§.wwmz§wm n 256an hmhow_. m FoN..m§
Nn.omm.v No.nmu en.nm wm.n¢u.w u_$o._. nom
hm.mmm. v Fh.m w w oo.o mud 1~.. _. ¢ wmm »C.J<>Ox.(.ooo_‘§ m w§§ mm§o$
m F.Q.._m hm.wm cod Nw..vh.v _. mmn_ UZWM¥E<EL<Q ».N:m:§ m w§u__wo No~.mmovv
vr.m.~.~. cv.m¢ oo.o Qh- hub ¢ mwh_ zo_.m€>¢mwmm\¢oom loaded w ENB§ wmmmmc;
mm.oN_. Nm.h n_.. m 00. now Zn”> .oz»o;m_.f.€m _.~.m m russo m§mov'
ov._.`.o +m.; mm. mt oo. von n_n_ mQ<KO 2a w_§>w._<wnmm w_.oNBN`Na ._.mmm~.ov+
e¢.nm vv.m oo. o 00 dm mmLZ_ED< mom<>>mmz>>> oroN~mo`No Fow_.n_vrn
oo.mwN cod oa.o oo.mew mwh_ d..=._< ww§o cvhmwv wm
E.vom _._v.m v oo.o ob.mvw $m wnm<>>mmz._.>> w FoNRNRo above wm
Q~..¢¢N when oo.o oo.omw ad rommmm.wmmz_<¢._.mm m russo Nwmm _.F
om-wm _.m.m oo.o mw.hm ZOFU<LO_._.<N hhme E_S w _.oN~I._No humooo _. __
wUm<IQ
wm.o`.v um.cw end oo.omw ZO_._.O<mZ<m._. wO>m..w ._.wm=._w w _.oN.¥ _._RQ Nwm§: o_.oN»mmm
on.mno.m ginn mn.nm ovdao._v "_muo._. adm
mh.hmm.u made w cod ow.wmc.w » mmn_ >._.._¢_.row_..c.ooo F-_mPBQ< n FQN=n=o mm _.ohov_.
wv.m 5 wo.mt oo.o ofth . wmm OZ_.F|n_v_M.QE.<c _.N_.._m§ m rou:n`_.o wm 5.5$
nasa mm.o.__. cod mo.t.m . umw ZO~.F<>Emwm~._.<oOm __.-_m:be¢ m_.oN=.n:.c ha _.o~b¢v
mN.NN_. o_.. m n_..m Qo.mov Zn__.> Tznozm:_._,<m_.hm m_.oN;Q_.o mnnmmo¢¢
Fm. mbm mo. am QN. mv ao.vwm Qn_ mU<EQ fm m_vnz>m§nm 2eron arm Eo*+
N.m. wm Nm. t oo. o aodm wmaz“$m< mnm<>>wmz>>> QENBE_.Q amocva
wm nw oo.m cod Nm.§ $m mmm<>>mmz>>> o_.oNNN`Fo ou`.m~m FN
oo.m. o_od cod oo.h. m._.ZmE._._Ow_ZM mmmm m>> m_.ow~mm.$o m _.thm wm
ow.mmw oN.mF nod oo.omw _.,m_.oNZ<?mwn_Z_<M._wm m_.om`wm`wo § w __ w _,oN.Z<_.
;.I..v.m vo.n~.¢ on.nm ¢m.noc.t slow n:w
m F.wmv.m and _.N bad R.NNN.N mwm \C...M<>Om\<ooo §§ h ENPQN» Nnoovo!.
_..v.vow ow.mm oc.c _.N.Ooa Nm“~ OZC.M§E.N_.-§U< beamwa mommmovv
mh.mvo. __ MN.Qm oo.o Nm.m~m www ZOF<>MMWM§ w.~m$u< hamrme enumnovv
363 ov.om mw.mv oo.tmm Om mU<mO fm w_§>m.§ E.¢N:.QNW §§
wm.mww mm. o_. m_..w oo.mor 2...5 §mar.dd gm thN:m__Nr NwNm.No$
mw.m~.N _.w .MN Qo.o adam . $m wmm<>>mmz`c_$ .E.QN~NEN_. N¢mmwm wm
oo.ob¢ o¢. o odd oo.o`.. m.~.ZmE.SOm_zm wwmm m>> ~.EN~NN~N_. S‘nmwm wm
_I..N~.N I.. NN cod oc.cmN ash rumow&..mmmz~d.m._.mm SQN:QN_. mann _._. hwoN.OND
hmdou.n mo.oun mode nr.mm r.n sack now
w_..~. w~..o oo.o ov.o EEOU bumzwm Emms_w£ `.Fow`mo= w newmath
Nh.mm¢.w wn.mv» and Fv.mww._. mmm >.S<>Om»<§_.§ h 5ng w §_.ovv

 

 

 

 

lll J.m.»!.. 11¢ - . nnl\"..».:.\»

.J..- v .. :..w.r.,m.........._ ...ma®§. r§._..m......:..q. . ..~ ...2.3.... .. .....-. .L. -\:....=28 ..... mwwv...... !n.m.€\v w
ct\_usw$ r &W..H.B.._Emw.~.._._... ..__.__2=.<,? ‘ ... ..m.£il=_.m-. 4>.=..»¥3$....... q....».. ..~EE .- §n!o>.__¢... dz§?=_\ L:.. .,mw._!>.¢m ..,,m_v..,m

 

 

 

 

Case 2:19-cv-05704-ES-|\/|AH Document 1 Filed 02/14/19 Page 138 of 145 Page|D: 138

myanme

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     

$8~8_._ 888 888 88.88.._.. 853 888
883 888 888 883 . mmm>$<>om§_..aauu< 88=8=.8 §88¥.
vo. nom cod cod _K.._.wou .. mmm §<>m.mmmm.d.oow w..~oobu< m _.o~=.nt.a amonva
888 888 888 888 . 888 ozw§<z$§§§u< 888=8§ 888~$
88. 83 888 88 8 882 zm>~uz»£?x$§ 8_8=8:8 8:§4
QN. ¢Nm and wN.mv om.vmm ma mu.uumw En_ m~§?m._<mmmm wrom.__.n`ho mwmo_.m_‘v
88. 8 88 8 8 888 ww~_z_:q< womu§wmzzs 8.8.8:8 888 88
5 88 888 88 888 88 maximsz 88~§.8 88888§
888 888 888 888 88§.5888_88§81"_.8 8.8:8§ 888
$.: 88 8 8 8.: . zozo<"_m¢<m 583 mg 8_8~`88=.8 3888:
mom§o .
888 88 888 889 zomo<mz§» mo>mm 586 8.8`88§ 88~8: 288..58
88.-.8.._ u~.»~ 888 88888.8 883 888
888 883 88 8.88_m . umw _c.u<>om¢u§-_u§u< 888~88`88 2888$
388 888 888 888 . wwu_ wz_u.u.u_m§.<u§-aeuu¢ 2888_8 8888:.
888 88 88 888 . wm“_ zon»<>mmmwx§uuuuas¢ 2388 8888:.
888 88 8 88 888 88 wu§o § mmxz>w§u 8.8~..8__8 888§.
8~...8: 88 88 8 888. 28>§888:$§ 8$-.8`88 888:+
888 §. 8 88 :.88_ 88 maximsz 858§§8 88.88§
888 888 88 888 88§2:8,88"_78<588 8§8888 8:-8 8.8~.288
8.__.$__.. 888 888 3888.¢ 883 888
883 888 888 8.§|~ . 888 Cu<>om.<§_...uauu< 88§8_88 888§
885 838 88 888 . mw“_ wz_»m§§.<u§._uauu< 85~=888 88888$
888 88 88 88 888 . 888 zo_u<>xwwmm¢§ 8._8_58< 8 88§888 888:4
888 888 8. 88 888 88 wu§w 28 m_xz>w.<§m 8»88`§88 88§:4
8...8: 88 8. 8 882 zu>.8zuu88z.<8§ 888~§88 888§
88.8_ § 8 8 8 8_..88 88 mm§smmzzs 83~§8 88888
888 88 888 888 885~><2.8882_<85¢ 858§88 858
wwm<_._o
888 88 888 888 zo_§_,mz<E mo>¢m ._.ww:o 888.888 :88:
888 888 888 888 zo;o§m;<w hmw 88 885 8 _,8§8`8 8888: 888,>§
885 882 838 88.8$,.. 853 888
$.88 mu.w 888 88"..._ 2500 u.mmzwm mmmzmz 8.8~`8$8 §888§
883 888 88 5.88.8 . mwu_ Eu<>om..u§§uauu< §§ §§
888 388 88 888 . mma mzcw§<s$,.~u..u§u< §§ §§
888 888 888 888 .. umw zo§>mwmmm§£._§uu< §§ 888..8$
888 888 888 888 88 mo§w 28 m_xz>ur<un$ 888§28 :.88§.
882 88 888 882 E>az§?z.<u§ 888~8888 2283
88 88 88 888 wmuz_za< wnx<>>w¢zzs §§ 888!8
888 ~8.~ 888 888 § mom<>>wzz§ 88§ §§
9.th n_..~. cod oo.om~ o.m _.o~¢m¢rmmmz_dm._.wm mro§.vo assur m EN¢~E<
828.8 8_..88 888 8~.88.8 853 888
.. »J*¢M ,382_.881,..8..»8~.:§._.,.,.…......~..~48 ...8,., -..u.u. .......W.......,-. ..8~....=..\..._...8... . ~ .u. 1 ....h ...~ ...1.. “.1,"...8...........r .¢..... :.8
_…m….... ., §L.W..WW,_. _.8.1.. -8_§_:_. ...M.u.., K. 825, ,.,r.. ..rm..__=m~d .. .Nuu=.u§.. _,. . .. -» uu_a_.umw. 8-.,_:8_.. 1888 uu,u§u..

 

 

 

 

 

 

 

 

Case 2:19-cv-05704-ES-|\/|AH Document 1 Filed 02/14/19 Page 139 of 145 Page|D: 139

m ..Eoomma_

.Eom nEoE u_._m o:co>u._ EoE § _m=.u¢ ._:ns urban >_EEo.a_ 2 23 932
.muHEuH o._u E:ooom ..:o> co ¢_w_.coom o£ £oc oman_n_ ..

SEB 2_9€5_ § zing

 

 

 

 

 

 

 

 

 

 

 

 

;dnw.how ho.Nm*.___. S.mmc _._..Nn_~..vm "_Bb._. v=n._mv
or.hm oo.o 36 or.hw slack nom
om.N, Qc.n mud om.w. _.D< 3m mnm¢>>wxz>>> m_.om`ho~mo ogmmm_¢m
oo.om oc.o oo.o cadc wmm wmeO( OZ"Z§ w+ow..mo~mo mmNNmm_.m E.QN.n~mm
mh.nnw..n mud mn.nm an.muc.n "_50.». sam
Nm.mmn,w and cod Nm.mmn._. ¢ wwm >HA<>OM.§E§ m _.QN.:.§ venumwwv
oc.o_wn oo.o end ow.owm .. mwm wz§§rwv§ w _.oN:.nBo mmvaNv+
mm.mwm cod oo.o wm.mwm q wwu_ Zg._.(>xwmm§ _..§ m woN`w§ hmvwmuv.v
QN.mNm cod mN.mv oo.tmm Qn_ mo<mw 2a w“§§wm mwow.:.§ magnva
n_..m: cod n_..m oo.mo_. Zm> umz§r.<m am mwo~.`rn`mo §hm~;
om.T oo.o and Qm..v. m.v=._U 2200 <.w w.,?_m.w w wom.d_.»do h§owm
nh._vo~ oo.o cod nh._vow $m mmm<>>wmz§ QSN`NNBQ mmnmhm wm
oo.omm odd and oo.om.m opm vog:¢¢wwmz§.mm wvom:m`wo monNv
vm.:. mod nod rm. : ZO~._.U¢LMF<w Pmm§mv NS> m §§ mowmv_o w_.
NOM<IO
ob.ow_. cod cod oo.om_.. ZQ._.U<mZ<.m._. wo>mm ._.meO m SN_B§ NQN§ :
moir cod oc.o mm.!. ZO_._.D<¢.~W_._.(T ._.mm$U m §§ w _.§ :. ww¢w¢$:€
,. § .r .. -. . ~...w.,m....._ - . .~..r..,...:., ,. .4

 

n ll.\|l .\ .. . . \|¢..|. \\.
Fa~§.... “.._.r.v .B._==m.. ...H..

 

 

no l
F. mv.¢§..a.. 4 q.w\..

....“ .......». w . ....H.,,»w...“m._....-w...w.v MBFM:HA
..1.\ d .EH_.§... .. § W:. husbame w ..,..z.z@.___.. mm w:¢...l>"§.w,v._

 

 

 

Case 2:19-cv-05704-ES-|\/|AH Document 1 Filed 02/14/19 Page 140 of 145 Page|D: 140

DE»IDENTIFICATION PROCEDURES

You must complete each of the following within ill days after the Termination Date:

10.

li.

Remove, replace or cover with an opaque cover the primary Facility signage and all other exterior
signage bearing the Days inn Marks.

Remove all interior signage that contains Days inn Marks.

Change advertising billboards to remove Daysinn Marks, including any department of
transportation or other highway signage.

Stop answering Facility telephone as a Days lnn facility.

Remove Days lnn name and Marks ii'om any domain name, advertising and brochures
Return to 115 Ol“ destroy all confidential operations and training manuals.

Remove the Days lnn name and Marks &om the following items:

Guesu'oom supplies including door signage, ice buckets, cups etc.
Bathroom supplies inciuding soap, shampoo, conditioner, etc.
Business cards and letterhead

Registration cards, folios, guest receipts, including electronic copies
Guestroom keys

Uniforms and name badges

Paint over or remove any distinctive Days lnn trade dress, paint schemes or architectural features

Remove Days lnn name from the Facility’s listing on TripAdvisor or any other online traveler
review sitc.

it is prohibited to re-name the Facility with a confusingly similar name or color scheme as a
Days inn facility.

We will visit the Facility at any time aher 10 days after the Termination Date to verify that you
have performed these drs-identification obligations.

dé%§§?£©l@e§§h'éi?o¢i-ES-MAH Document 1 Filed 02/14/19 Page 141 of 145 PagelDl’=.\.adl ol`!

® Shipment Receipt

Transzetlon Dale: 10 Sep 2018 Tracl¢ing Number: 12208£370194110241

 

® ripeness lNFoRMA'noN

Shlp To: Shlp From: Retum Address:

Kmhmqiwe\imems.im. Wyndham Wnr|dwlrln~ 22 Wyndham Woliuuaai:-?'.'Syhr.m

Nuranil i.htpl $v|von Knnv¢-l\r li.llm\n

l?‘i&Vm-ond lane Kmvd\¢ kanne ?2 Svlwnw.w

wm ilNl)l\ €`J\ 97$6|!77 72 Sylvari W.ly l\w\!pp.irrf Nl GNM

Tl.-ir.'olznne$°l.%'lb$?!.ll’r l’¢w'ilppm Ni¢lo§d inlephenu 'i!.$-'!!i§-'!'i'ln' em.ulmwcih:.bman¢myn:mn
leddmilni ldn;lholienl‘.l»?b.l~l'?ll'

e¢\m|lul\yellebarnnmvnwm

 

 

 

® FACKAGEiNFonMAnoN

 

 

 

 

 

 

WEiGHT DiMENSiCNS l PACKAG|NG DECLARED VALUE RF.FERENCE NUMB£RS
1. Letter UPS teller Sender GI. Code -008~1696
(i.etter biliahle) Sender e-mai| ~ kanveile.harrin°@\‘\fvndiiam.com

 

 

® UPS SH|PPING SERV|CE AND SH|PF|NG OPTlONS

service wi ~¢-w-v~r
Gugranf¢¢d ov: lil‘K|M¢l llm$dilv.$!|.l ll.?llla

Shlpplng Fees Subtotal: st.n uer

Transporutlon dsiru\u
Fuei surcharge mm
Residentlal Surchlrge " 15 nw

 

 

@ PA¥MF.NT lNFoRMATloN

 

Bi|l Shipplng Charges io: Shwp¢'»*r »\¢¢o¢-'\ND¢B?
Shipping Chlrges: sr.n use
A discount has been applied to the Dailv rates for this shipment
Negotiatod Clm~ges: ran uso
Subtotnl Shlpping Charges: rz.u usn
1.2.|\1|$0

Tetli Chlrges:

 

 

 

 

Nete: This document ls not an invoice Your final invoice may van; from the displayed reference rates

' For delivery and guarantee information see the UF'S Servica Guida ([0}]. To speak to a customer service representative call 1-800-PICK-UPS for domestic
services and 1~800-782-7892 for international services

hitDS://Www.camnusshin.uns.com/t:shin/crenlo‘?ActinnOrioinPair=del`aulf Prini Winrlnw_ _. Will/1201 il

Case 2:19-cv-05704-ES-|\/|AH Document 1 Filed 02/14/19 Page 142 of 145 Page|D: 142

EXHIBIT I

 

Case 2:19-cv-O5704-ES-l\/|AH Document 1 Filed 02/14/19 Page 143 of 145 Page|D: 143

COl\ll\lEl_L
FOLEY

»\ TRADlTlON OF LEG¢M €XCELLENCE SINCE 1938

Connel| Foley LLP Bryan P. Couch
One Newark Center Partner
1085 Raymond Blvcl.. 19lh Floor Direci Dial 973-436-5703

Newark, New Jersey 07‘§02
P 973.436.5800 F` 973.436.5801 Bcouch@conneufoley'com

January 15, 2019

VlA FEDERAL EXPRESS
Krishna Q. lrivcs’sme=:hisl E_i_C
Kaushal Patel

2451 O!d National Parkway
College Parl<, GA 30349

Ramesh Bhagat
Nlmesh Bhagat

17414 Vinwood l_ane
Yorba Linda. CA 92886

Re: Demand to Cease and Desist Ongoing infringement of Days inns
Worldwide, inc.’s Trade Name and Service llllarl<s at Facility located at 2451
Old Nationai Parkway, Coi|ege Park, Georgia 30349, Former Days lnn® Site
No. 42013~963'19~02

Dear Sir cr Madam:

We represent Days inns Worldwide, lnc. ("DlW") relative to issues relating to the guest
lodging facility located at 2451 Old Nationa| Parl<vvay, Coi|ege Parl<, Georgia 30349, former
Days lnn® Site No. 42013-96319~02 (the “Facility”). We write to demand that you cease and
desist from using the Days lnn® trade name, trademarks or service marks (collective[y, the
“Days lnn® l\/larl<s"), and/or names and marks that are confusingly similar to the Days lnn®
iviarl<s.

The Franchise Agreement between Krishna Q. investments L.l_C and DlW terminated
effective October 11, 2018. Thus, the Facility is no longer authorized to operate as a Days |nn®
faciiity. Pursuant to the Franchise Agreement, the Facility Wac required to immediately cease
using all of the Days Inn® Marks. Since the termination of the Franchise Agreement the
Facility has used the Days lnn® l\/larl<s Without authorization to rent rooms through, among other
thingsl failure to remove the Days |nn® signage and continuing to utilize the Days |rm® lv'larl<s
throughout the Facility. Specificai|y, by Way of example and not limitation, signage bearing the
Days |nn® Marks is located at the Facility and in the Facility's public areas, all Within view of the
traveling pub|lc.

 

Roseiond Jersey Cily Neworlc New Yorl< Cherry H`lll Philodelphicr

www.connelifoiey.com

4867 i26-l

.14..».,-\..,-'-~.....,..,.__.~. l... .‘_._..-.~ l ..~.r.._-..»...-M......»~,tt....“.....a.lm,.l~.¢m ..».-.~».¢.-...~..~,.... -“A..._.»....~mt.~..m~..¢».~,.'-v-~.-~.~»..\-»»-.a...~.. .`-_..,..~.---..t. '.¢<. - .. ,”.

Case 2:19-cv-O5704-ES-i\/lAH Document 1 Filed 02/14/19 Page 144 of 145 PagelD: 144

January 15, 2019
Page 2

As you know, DlW is one of the largest guest lodging facility franchise systems in the
United States, and is widely known as a provider of guest lodging facility services, DiW owns
and has the exclusive right to license the use of the Days inn® iViari<s, as well as the distinctive
Days inn® System1 which provides hotel services to the public under the Days inn® name and
certain services to its franchisees including a centraiized reservation system, advertising
pubiicity, and training services DiW or its predecessors have continuously used each of the
Days inn® lviari<s since the date of their registration and these marks are in full force and effect
pursuant to 15 U.S.C. §1065.

DlVV prides itself on the quality of its services, and its reputation for quality, and the very
substantial good will that has become attributable to it. D|W has spent substantial sums in
development1 and promotion of the good wiii associated With the Days inn® lViarks and views
them as substantial proprietary assets The value of Days lnn’s good Will exceeds hundreds of
miiiions of dollars.

The Facility’s continued use of the Days |nn® iviarks constitutes an infringement of
DlW's rights. This infringement is: i) causing confusion among the pubiic as to the affiliation of
the Facility with the Days lnn® System; and 2) damaging contractual reiations between DiW
and its legitimate franchisees This has caused dilution and disparagement of the distinctive
quality of the Days lnn® Mari<s, and lessened the capacity of the Days lnn® lVlarks to identify
and distinguish the goods and services of D|W, ali in vioiation of Section 43(0) of the Lanham
Act.

P§ease be advised that if the Facility does not cease and desist from (1) using aii Days
lnn® Mari<s; (2) displaying signage confusingly similar to the Days inn® iviari<s; and (3)
otherwise identifying the Facility as a Days inn® by the close of business on Tuesdayl Jannuary
22, 2019, DiW will immediately move for injunctive relief and seek to recover damages which‘
under the Lanham Act, may include an award of treble damages and attorneys' fees. S_e_e_ 15
U.S.C. § 1i14, eise_g.

i=ina|lyl Krishna Q. investments LLC has also failed to satisfy its financial obligations to
DIW. Liquidated damages in the amount $39]775.39 and outstanding Recurring Fees, Which
now total $140,555.63 remain due and owing under the Franchise Agreementl Krishna Q.
investments LLC is responsible for the payment of the past due amounts Ramesh Bhagat,
Kaushal Patei, and Nimesh Bhagat are also responsible for payment of these amounts as
personal guarantors of Krishna Q. investments i_LC’s obligations under the Franchise

Agreement

We are hopeful that We can reach an amicable resolution to the current problem.
i-lowever, white DlW generally is desirous of avoiding iitigatiorr, it will vigorously enforce its
proprietary rights where it believes that infringement is occurring and that litigation cannot
otherwise be avoided This letter will be our sole attempt to resolve this matter prior to the
institution of iegal proceedings seeking ali available relief on behalf of our client.

The foregoing is not intended. nor shall it be construed as a complete recitation of the
facts and events concerning the above-referenced matter or the iaw or claims of DlW in the
event of filings with respect thereto, nor shali it be construed as a complete recitation of any of
your rights1 claims1 damages or remedies, legal or equitable Nothing hereinabove stated or

4367!26»l

s..-,-,.-l-'-\-o».. .a. n m »»~m..»¢....i.,-,.»..-`.-~..-......\..l¢..,.~.,..-.~l ".=..M-,.-,.t-.-....-\-~»--.v ..-.. -, ...

Case 2:19-cv-O5704-ES-i\/lAH Document 1 Filed 02/14/19 Page 145 of 145 PagelD: 145

January 15, 2019
Page 3

omitted shall be deemed a waiver or limitation of any right, remedy1 ciaim, or cause of action of

any kind whatsoever. ali of which are hereby expressly reserved This letter is written without

prejudice to any claims which Di\/V may have against you and/or reiated entities, including but

not limited to injunctive relief and money damages, should action against you prove necessary
Please do not hesitate to contact me if you have any questions about this matter.

Very truly yours,

Bryan P. Couch

BPC/KAK

4867126-1

